EXECUTION COPY

 

U.S. $4,000,000,000

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

Dated as of December 10, 2013

 

Among

 

HONEYWELL INTERNATIONAL INC.,

 

as Borrower,

 

and

 

THE INITIAL LENDERS NAMED HEREIN,

 

as Initial Lenders,

 

and

 

CITIBANK, N.A.,

 

as Administrative Agent

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Syndication Agent

 

and

 

BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA,
MORGAN STANLEY MUFG LOAN PARTNERS, LLC

and

THE ROYAL BANK OF SCOTLAND PLC,

 

as Documentation Agents

 

and

 

CITIGROUP GLOBAL MARKETS INC.

and

J.P. MORGAN SECURITIES LLC,

 

as Joint Lead Arrangers and Co-Book Managers

 



TABLE OF CONTENTS

 

    Page ARTICLE I   7       SECTION 1.01. Certain Defined Terms   7      
SECTION 1.02. Computation of Time Periods   25       SECTION 1.03. Accounting
Terms   25       ARTICLE II   25       SECTION 2.01. The Revolving Credit
Advances, Letters of Credit and Swing Line Advances   26       SECTION 2.02.
Making the Revolving Credit Advances and Swing Line Advances   27       SECTION
2.03. The Competitive Bid Advances   30       SECTION 2.04. Issuance of and
Drawings and Reimbursement Under Letters of Credit   35       SECTION 2.05. Fees
  37       SECTION 2.06. Termination or Reduction of the Commitments   38      
SECTION 2.07. Repayment of Advances   40       SECTION 2.08. Interest on
Revolving Credit Advances and Swing Line Advances   42       SECTION 2.09.
Interest Rate Determination   43       SECTION 2.10. Prepayments of Revolving
Credit Advances and Swing Line Advances   45       SECTION 2.11. Increased Costs
  46       SECTION 2.12. Illegality   48       SECTION 2.13. Payments and
Computations   48       SECTION 2.14. Taxes   49       SECTION 2.15. Sharing of
Payments, Etc.   52       SECTION 2.16. Use of Proceeds   53       SECTION 2.17.
Evidence of Debt   53

 



SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments   54      
SECTION 2.19. Extension of Termination Date   55       SECTION 2.20. Defaulting
Lenders   57       ARTICLE III   60       SECTION 3.01. Conditions Precedent to
Effectiveness of the Amendment and Restatement   60       SECTION 3.02. Initial
Advance to Each Designated Subsidiary   61       SECTION 3.03. Conditions
Precedent to Each Revolving Credit Borrowing, Swing Line Borrowing, Issuance,
Commitment Increase and Extension Date   62       SECTION 3.04. Conditions
Precedent to Each Competitive Bid Borrowing   63       SECTION 3.05.
Determinations Under Section 3.01   64       ARTICLE IV   64       SECTION 4.01.
Representations and Warranties of the Company   64       ARTICLE V   67      
SECTION 5.01. Affirmative Covenants   67       SECTION 5.02. Negative Covenants
  71       ARTICLE VI   72       SECTION 6.01. Events of Default   72      
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default   76    
  ARTICLE VII   77       SECTION 7.01. Unconditional Guarantee   77      
SECTION 7.02. Guarantee Absolute   77       SECTION 7.03. Waivers   78      
SECTION 7.04. Remedies   78       SECTION 7.05. No Stay   78       SECTION 7.06.
Survival   79

3



ARTICLE VIII   79       SECTION 8.01. Authorization and Authority   79      
SECTION 8.02. Rights as  a Lender   79       SECTION 8.03. Duties of Agent;
Exculpatory Provisions   79       SECTION 8.04. Reliance by Agent   81      
SECTION 8.05. Indemnification   81       SECTION 8.06. Delegation of Duties   82
      SECTION 8.07. Resignation of Agent   82       SECTION 8.08. Non-Reliance
on Agent and Other Lenders   84       SECTION 8.09. Other Agents   84      
ARTICLE IX   84       SECTION 9.01. Amendments, Etc.   84       SECTION 9.02.
Notices, Etc.   85       SECTION 9.03. No Waiver; Remedies   86       SECTION
9.04. Costs and Expenses   86       SECTION 9.05. Binding Effect   88      
SECTION 9.06. Assignments and Participations   88       SECTION 9.07. Designated
Subsidiaries   92       SECTION 9.08. Confidentiality   93       SECTION 9.09.
Mitigation of Yield Protection   94       SECTION 9.10. Governing Law   94      
SECTION 9.11. Execution in Counterparts   95       SECTION 9.12. Jurisdiction,
Etc.   95       SECTION 9.13. Substitution of Currency   95       SECTION 9.14.
Final Agreement   96

4



SECTION 9.15. Judgment   96       SECTION 9.16. No Liability of the Issuing
Banks   96       SECTION 9.17. Patriot Act Notice   97       SECTION 9.18.
License Agreement and CDS Data   97       SECTION 9.19. No Fiduciary Duty   98  
    SECTION 9.20. Waiver of Jury Trial   99

5



SCHEDULES

 

Schedule I - Commitments

 

Schedule 2.01(b) - Existing Letters of Credit

 

EXHIBITS

 

Exhibit A-1 - Form of Revolving Credit Note       Exhibit A-2 - Form of
Competitive Bid Note       Exhibit B-1 - Form of Notice of Revolving Credit
Borrowing       Exhibit B-2 - Form of Notice of Competitive Bid Borrowing      
Exhibit B-3 - Form of Notice of Swing Line Borrowing       Exhibit C - Form of
Assignment and Assumption       Exhibit D - Form of Designation Letter      
Exhibit E   Form of Opinion of the General Counsel or an Assistant General
Counsel of the Company       Exhibit F - Form of Opinion of Counsel to a
Designated Subsidiary       Exhibit G   Form of Opinion of Shearman & Sterling
LLP, Counsel to the Agent

6



AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

Dated as of December 10, 2013

 

HONEYWELL INTERNATIONAL INC., a Delaware corporation (the “Company”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”),
initial issuing banks (the “Initial Issuing Banks”) and swing line banks (the
“Initial Swing Line Banks”) listed on the signature pages hereof, and CITIBANK,
N.A. (“Citibank”), as administrative agent (the “Agent”) for the Lenders (as
hereinafter defined), CITIBANK INTERNATIONAL PLC, as swing line agent (the
“Swing Line Agent”) for the Swing Line Banks (as hereinafter defined), JPMORGAN
CHASE BANK, N.A., as syndication agent, BANK OF AMERICA, N.A., BARCLAYS BANK
PLC, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA, MORGAN STANLEY MUFG
LOAN PARTNERS, LLC and THE ROYAL BANK OF SCOTLAND PLC, as documentation agents,
and CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN SECURITIES LLC, as joint lead
arrangers and co-book managers, hereby agree as follows:

 

PRELIMINARY STATEMENT.

 

The Company, the lenders parties thereto and Citibank, as agent, were parties to
that certain Five Year Credit Agreement dated as of April 2, 2012 (the “Existing
Credit Agreement”). Subject to the satisfaction of the conditions set forth in
Section 3.01, the Company, the parties hereto and Citibank, as Agent, desire to
amend and restate the Existing Credit Agreement as herein set forth.

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms.

 

As used in this Agreement (this “Agreement”), the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Advance” means a Revolving Credit Advance, a Swing Line Advance or a
Competitive Bid Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

7



“Agents” means the Agent and the Swing Line Agent.

 

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 388
Greenwich Street, New York, New York 10013, Account No. 36852248, Attention:
Bank Loan Syndications, (b) in the case of Advances denominated in any Foreign
Currency, the account of the Sub-Agent designated in writing from time to time
by the Agent to the Company and the Lenders for such purpose and (c) in any such
case, such other account of the Agent as is designated in writing from time to
time by the Agent to the Company and the Lenders for such purpose.

 

“Alternate Currency” means any lawful currency other than Dollars and the Major
Currencies that is freely transferable and convertible into Dollars.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance and, in
the case of a Competitive Bid Advance, the office of such Lender notified by
such Lender to the Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.

 

“Applicable Letter of Credit Rate” means, as of any date, a percentage per annum
equal to the Market Rate Spread on the Spread Determination Date in relation to
Letters of Credit.

 

“Applicable Margin” means (a) (i) for Eurocurrency Rate Advances and for Swing
Line Advances as of any date, a percentage per annum equal to the Market Rate
Spread on the Spread Determination Date in relation to such Advances and (b) for
Base Rate Advances as of any date, a rate per annum that is 100 basis points
lower than the rate determined in accordance with clause (a) above; provided
that in no event shall the Applicable Margin for Base Rate Advances be lower
than 0.00%.

 

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating
S&P/Moody’s   Applicable
Percentage Level 1
A+ or A1 or above   0.060%       Level 2
Lower than Level 1 but at least A or A2   0.070%

8



Level 3
Lower than Level 2 but at least A- or A3   0.100%       Level 4
Lower than Level 3 but at least BBB+ or Baa1   0.125%       Level 5
Lower than Level 4   0.175%

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.06), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Administrative Agent.

 

“Assuming Lender” has the meaning specified in Section 2.18(d).

 

“Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing), converting all
non-Dollar amounts into the Dollar Equivalent thereof at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any L/C Related Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the Available Amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such times.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

 

(b) 1/2 of one percent per annum above the Federal Funds Rate; and

 

(c) the London interbank offered rate applicable to Dollars for a period of one
month as determined by reference to the Reuters Page (“One Month LIBOR”) plus
1.00% (for the avoidance of doubt, the One Month LIBOR for any day shall be
based on the rate appearing on the Reuters Page (or other commercially available
source providing such quotations as designated by the Agent from time to time)
at approximately 11:00 a.m. London time on such day).

 

“Base Rate Advance” means a Revolving Credit Advance denominated in Dollars that
bears interest as provided in Section 2.08(a)(i)(A).

9



“Borrower” means the Company or any Designated Subsidiary, as the context
requires.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Competitive Bid Borrowing.

 

“Bribery Act” means the United Kingdom Bribery Act of 2010.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advance or LIBO Rate Advance, on which dealings
are carried on in the London interbank market and banks are open for business in
London and in the country of issue of the currency of such Eurocurrency Rate
Advance or LIBO Rate Advance (or, in the case of an Advance denominated in
Euros, on which the Trans-European Automated Real-Time Gross Settlement Express
Transfer (TARGET) System is open) and, if the applicable Business Day relates to
any Local Rate Advance, on which banks are open for business in the country of
issue of the currency of such Local Rate Advance.

 

“Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon such terms as may be satisfactory to the Agent.

 

“Change of Control” means that (i) any Person or group of Persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act of 1934, as amended
(the “Act”)) (other than the Company, any Subsidiary of the Company or any
savings, pension or other benefit plan for the benefit of employees of the
Company or its Subsidiaries) which theretofore beneficially owned less than 30%
of the Voting Stock of the Company then outstanding shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under the Act) of 30% or more in voting power
of the outstanding Voting Stock of the Company or (ii) during any period of
twelve consecutive calendar months commencing at the Effective Date, individuals
who at the beginning of such twelve-month period were directors of the Company
shall cease to constitute a majority of the Board of Directors of the Company.

 

“Citibank” means Citibank, N.A.

 

“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment
or a Swing Line Commitment.

 

“Commitment Date” has the meaning specified in Section 2.18(b).

 

“Commitment Increase” has the meaning specified in Section 2.18(a).

 

“Competitive Bid Advance” means an advance by a Lender to any Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.03 and refers to a Fixed Rate Advance, a LIBO Rate
Advance or a Local Rate Advance (each of which shall be a “Type” of Competitive
Bid Advance).

10



“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.03.

 

“Competitive Bid Note” means a promissory note of any Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of such Borrower to such Lender resulting from a Competitive
Bid Advance made by such Lender to such Borrower.

 

“Consenting Lender” has the meaning specified in Section 2.19(b).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Subsidiary” means, at any time, any Subsidiary the accounts of
which are required at that time to be included on a Consolidated basis in the
Consolidated financial statements of the Company, assuming that such financial
statements are prepared in accordance with GAAP.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.09 or 2.12.

 

“Debt” means, with respect to any Person: (i) indebtedness of such Person, which
is not limited as to recourse to such Person, for borrowed money (whether by
loan or the issuance and sale of debt securities) or for the deferred (for 90
days or more) purchase or acquisition price of property or services; (ii)
indebtedness or obligations of others which such Person has assumed or
guaranteed; (iii) indebtedness or obligations of others secured by a lien,
charge or encumbrance on property of such Person whether or not such Person
shall have assumed such indebtedness or obligations; (iv) obligations of such
Person in respect of letters of credit (other than performance letters of
credit, except to the extent backing an obligation of any Person which would be
Debt of such Person), acceptance facilities, or drafts or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; and (v) obligations of such Person under leases which are required
to be capitalized on a balance sheet of such Person in accordance with GAAP.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Defaulting Lender” means at any time, subject to Section 2.20(d), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance, unless such Lender notifies
the Agent and the Company in writing that such failure to comply is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (ii) any
Lender that has notified the Agent or the Company in writing, or has stated
publicly, that it does not intend to comply with its funding obligations
hereunder

11



(unless such writing or public statement relates to such Lender’s obligation to
fund an Advance hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (iii) any
Lender that has defaulted on its funding obligations under other loan agreements
or credit agreements generally or that has notified, or whose Parent Company has
notified, the Agent or the Company in writing, or has stated publicly, that it
does not intend to comply with its funding obligations under loan agreements or
credit agreements generally (unless such writing or public statement relates to
such Lenders’ obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (iv) any Lender that has, for three or more Business Days after
written request of the Agent or the Company, failed to confirm in writing to the
Agent and the Company that it will comply with its prospective funding
obligations hereunder (provided that such Lender will cease to be a Defaulting
Lender pursuant to this clause (iv) upon the Agent’s and the Company’s receipt
of such written confirmation), or (v) any Lender with respect to which a Lender
Insolvency Event has occurred and is continuing with respect to such Lender or
its Parent Company. Any determination by the Agent that a Lender is a Defaulting
Lender under any of clauses (i) through (v) above will be conclusive and binding
absent manifest error, and such Lender will be deemed to be a Defaulting Lender
(subject to Section 2.20(d)) upon notification of such determination by the
Agent to the Company and the Lenders.

 

“Designated Subsidiary” means any corporate Subsidiary of the Company designated
for borrowing privileges under this Agreement pursuant to Section 9.07.

 

“Designation Letter” means, with respect to any Designated Subsidiary, a letter
in the form of Exhibit D hereto signed by such Designated Subsidiary and the
Company.

 

“Dollar Swing Line Advance” means a Swing Line Advance denominated in Dollars
that bears interest as provided in Section 2.08(a)(ii)(B).

 

“Dollars” and the “$” sign each mean lawful money of the United States of
America.

 

“Domestic Lending Office” means, with respect to any Initial Lender, the office
of such Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.

 

“Domestic Subsidiary” means any Subsidiary whose operations are conducted
primarily in the United States excluding any Subsidiary whose assets consist
primarily of the stock of Subsidiaries whose operations are conducted outside
the United States of America.

 

“Effective Date” means December 10, 2013.

12



“Eligible Assignee” means (any Person that meets the requirements to be an
assignee under Section 9.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.06(b)(iii)).

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equivalent” in Dollars of any Foreign Currency on any date means the equivalent
in Dollars of such Foreign Currency determined by using the quoted spot rate at
which the Sub-Agent’s principal office in London offers to exchange Dollars for
such Foreign Currency in London prior to 4:00 P.M. (London time) (unless
otherwise indicated by the terms of this Agreement) on such date as is required
pursuant to the terms of this Agreement, and the “Equivalent” in any Foreign
Currency of Dollars means the equivalent in such Foreign Currency of Dollars
determined by using the quoted spot rate at which the Sub-Agent’s principal
office in London offers to exchange such Foreign Currency for Dollars in London
prior to 4:00 P.M. (London time) (unless otherwise indicated by the terms of
this Agreement) on such date as is required pursuant to the terms of this
Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” of any Person means any other Person that for purposes of
Title IV of ERISA is a member of such Person’s controlled group, or under common
control with such Person, within the meaning of Section 414 of the Internal
Revenue Code.

 

“ERISA Event” with respect to any Person means (a) (i) the occurrence of a
reportable event, within the meaning of Section 4043 of ERISA, with respect to
any Plan of such Person or any of its ERISA Affiliates unless the 30-day notice
requirement with respect to such event has been waived by the PBGC, or (ii) an
event described in

13



paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to a Plan of such Person or any of its
ERISA Affiliates within the following 30 days, and the contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of such Plan is required under Section
4043(b)(3) of ERISA (taking into account Section 4043(b)(2) of ERISA) to notify
the PBGC that the event is about to occur; (b) the application for a minimum
funding waiver with respect to a Plan of such Person or any of its ERISA
Affiliates; (c) the provision by the administrator of any Plan of such Person or
any of its ERISA Affiliates of a notice of intent to terminate such Plan in a
distress termination pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of such Person or any of
its ERISA Affiliates in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by such Person or any of its ERISA Affiliates from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan of such Person or any of its ERISA Affiliates; (g) the determination that
any Plan is in “at risk” status (within the meaning of Section 303 of ERISA; or
(h) the institution by the PBGC of proceedings to terminate a Plan of such
Person or any of its ERISA Affiliates pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

 

“Escrow” means an escrow established with an independent escrow agent pursuant
to an escrow agreement reasonably satisfactory in form and substance to the
Person or Persons asserting the obligation of one or more Borrowers to make a
payment to it or them hereunder.

 

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

 

“Eurocurrency Lending Office” means, with respect to any Initial Lender, the
office of such Lender specified as its “Eurocurrency Lending Office” in its
Administrative Questionnaire delivered to the Agent, or such other office of
such Lender as such Lender may from time to time specify to the Company and the
Agent.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum obtained by dividing (a) the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
the Reuters Page as the London interbank offered rate for deposits in Dollars or
in the relevant Major Currency at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period by (b) a percentage equal to 100% minus the
Eurocurrency Rate Reserve Percentage for such Interest Period.

14



“Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or in a Major Currency that bears interest as provided in Section
2.08(a)(i)(B).

 

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances or LIBO Rate Advances comprising part of the same
Borrowing means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurocurrency Rate Advances or LIBO Rate Advances is
determined) having a term equal to such Interest Period.

 

“Euro Swing Line Advance” means a Swing Line Advance denominated in Euro that
bears interest as provided in Section 2.08(a)(ii)(A).

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Extension Date” has the meaning specified in Section 2.19(b).

 

“Facility” means the Revolving Credit Facility, the Letter of Credit Facility or
the Swing Line Facility.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement, or any amended or successor version to the extent
substantively comparable thereto, any current or future regulations or official
interpretations thereof, any similar provision of law applicable under any
intergovernmental agreement pursuant to the foregoing, or any agreements entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

 

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fixed Rate Advance” has the meaning specified in Section 2.03(a)(i), which
Advance shall be denominated in Dollars or in any Foreign Currency.

 

“Foreign Currency” means any Major Currency or any Alternate Currency.

15



“GAAP” has the meaning specified in Section 1.03.

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Increase Date” has the meaning specified in Section 2.18(a).

 

“Increasing Lender” has the meaning specified in Section 2.18(b).

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Interest Period” means (a) for each Swing Line Advance comprising part of the
same Swing Line Borrowing, one period commencing on the date of such Swing Line
Advance and ending on a Business Day with a duration not to exceed five Business
Days and (b) for each Eurocurrency Rate Advance comprising part of the same
Revolving Credit Borrowing and each LIBO Rate Advance comprising part of the
same Competitive Bid Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurocurrency Rate Advance and ending on the last
day of the period selected by the Borrower requesting such Borrowing pursuant to
the provisions below and, thereafter, with respect to Eurocurrency Rate
Advances, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below. The duration of each such
Interest Period for a Eurocurrency Rate Advance or a LIBO Rate Advance shall be
one, two, three or six months and, if available to all Lenders, twelve months,
as the Borrower requesting the Borrowing may, upon notice received by the Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:

 

(i) such Borrower may not select any Interest Period that ends after the
scheduled Termination Date;

 

(ii) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Revolving Credit Borrowing or for LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing shall be of the same
duration;

 

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
in the case of an Interest Period for Eurocurrency Rate Advances or LIBO Rate
Advances, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

16



(iv) in the case of an Interest Period for Eurocurrency Rate Advances or LIBO
Rate Advances, whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 9.06 so long as such Eligible Assignee expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Agent of its Applicable Lending Office (which information shall be recorded by
the Agent in the Register), for so long as the Initial Issuing Bank or Eligible
Assignee, as the case may be, shall have a Letter of Credit Commitment.

 

“L/C Related Documents” has the meaning specified in Section 2.07(c)(i).

 

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that a Lender Insolvency Event shall not
result solely by virtue of the ownership or acquisition of any equity interest
in such Person by a governmental authority so long as such ownership interest
does not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Person.

 

“Lenders” means, collectively, (i) Initial Lenders, (ii) the Issuing Banks,
(iii) the Swing Line Banks (unless the context otherwise requires), (v) each
Assuming Lender that shall become a party hereto pursuant to Section 2.18 or
2.19 and (v) each Eligible Assignee that shall become a party hereto pursuant to
Section 9.06.

 

“Letter of Credit” has the meaning specified in Section 2.01(b).

 

“Letter of Credit Application” has the meaning specified in Section 2.04(a).

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit to any Borrower in
(a) the amount set forth opposite the Issuing Bank’s name on Schedule I hereto
under the caption “Letter

17



of Credit Commitment” or (b) if such Issuing Bank has entered into one or more
Assignment and Assumptions, the amount set forth for such Issuing Bank in the
Register maintained by the Agent pursuant to Section 9.06(c) as such Issuing
Bank’s “Letter of Credit Commitment”, in each case as such amount may be reduced
prior to such time pursuant to Section 2.06.

 

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $700,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.06.

 

“LIBO Rate” means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
the rate per annum obtained by dividing (a) the rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) appearing on the Reuters Page as the
London interbank offered rate for deposits in Dollars or in the relevant Foreign
Currency at approximately 11:00 A.M. (London time) two Business Days prior to
the first day of such Interest Period by (b) a percentage equal to 100% minus
the Eurocurrency Rate Reserve Percentage for such Interest Period.

 

“LIBO Rate Advance” means a Competitive Bid Advance denominated in Dollars or in
any Foreign Currency and bearing interest based on the LIBO Rate.

 

“Lien” means any lien, mortgage, pledge, security interest or other charge or
encumbrance of any kind.

 

“Local Rate Advance” means a Competitive Bid Advance denominated in any Foreign
Currency sourced from the jurisdiction of issuance of such Foreign Currency and
bearing interest at a fixed rate.

 

“Major Currencies” means lawful currency of the United Kingdom of Great Britain
and Northern Ireland, lawful currency of Japan and Euros.

 

“Majority Lenders” means at any time Lenders holding at least 51% of the then
aggregate principal amount (based on the Equivalent in Dollars at such time) of
the Revolving Credit Advances owing to Lenders, or, if no such principal amount
is then outstanding, Lenders having at least 51% of the Revolving Credit
Commitments; provided that if any Lender shall be a Defaulting Lender at such
time, there shall be excluded from the determination of Majority Lenders at such
time the Revolving Credit Commitments of such Lender at such time.

 

“Market Rate Spread” means a rate per annum equal to the credit default swap
mid-rate spread of the Company interpolated from the applicable Spread
Determination Date to the latest Termination Date (or, if the period from such
Spread Determination Date to the latest Termination Date is less than one year,
then the one-year credit default swap mid-rate spread of the Company), in each
case established on the most recent Spread Determination Date and based on the
credit default swap mid-rate spreads specified by Markit, as of the close of
business on the Business Day immediately prior to such Spread

18



Determination Date, subject to a minimum rate and a maximum rate as determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating
S&P/Moody’s   Minimum Rate   Maximum Rate Level 1
A+ or A1 or above   0.200%   0.875%           Level 2
Lower than Level 1 but at least A or A2   0.250%   1.000%           Level 3
Lower than Level 2 but at least A- or A3   0.500%   1.250%           Level 4
Lower than Level 3 but at least BBB+ or Baa1   0.625%   1.375%           Level 5
Lower than Level 4   0.750%   1.500%

 

If the Company’s interpolated credit default swap spread, as specified by Markit
is unavailable, the Company and the Lenders shall negotiate in good faith (for a
period of up to thirty days after such spread becomes unavailable (such
thirty-day period, the “Negotiation Period”)) to agree on an alternative method
for establishing the Market Rate Spread. The Applicable Margin at any
determination date thereof which falls during the Negotiation Period shall be
based upon the then most recently available quote of the Market Rate Spread. If
no such alternative method is agreed upon during the Negotiation Period, the
Market Rate Spread at any determination date subsequent to the end of the
Negotiation Period shall be a rate per annum equal to the maximum rate
applicable from time to time as determined in the immediately preceding
paragraph. If the Company’s interpolated credit default swap spread again
becomes available through Markit, then Market Rate Spread shall be determined on
the basis of such credit default swap spread as set forth above.

 

“Markit” means Markit Group Ltd. (or any successor) .

 

“Material Adverse Change” means any material adverse change in the financial
condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or any
Lender under this Agreement or any Note or (c) the ability of the Borrowers to
perform their obligations under this Agreement or any Note.

 

“Moody’s” means Moody’s Investors Service, Inc.

19



“Multiemployer Plan” of any Person means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which such Person or any of its ERISA Affiliates
is making or accruing an obligation to make contributions, or has within any of
the preceding five plan years made or accrued an obligation to make
contributions.

 

“Multiple Employer Plan” of any Person means a single employer plan, as defined
in Section 4001(a)(15) of ERISA, that (a) is maintained for employees of such
Person or any of its ERISA Affiliates and at least one Person other than such
Person or any of its ERISA Affiliates or (b) was so maintained and in respect of
which such Person or any of its ERISA Affiliates could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“Net Tangible Assets of the Company and its Consolidated Subsidiaries”, as at
any particular date of determination, means the total amount of assets (less
applicable reserves and other properly deductible items) after deducting
therefrom (a) all current liabilities (excluding any thereof which are by their
terms extendible or renewable at the option of the obligor thereon to a time
more than 12 months after the time as of which the amount thereof is being
computed) and (b) all goodwill, trade names, trademarks, patents, unamortized
debt discount and expense and other like intangible assets, as set forth in the
most recent balance sheet of the Company and its Consolidated Subsidiaries and
computed in accordance with GAAP.

 

“Non-Consenting Lender” has the meaning specified in Section 2.19(b).

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Note” means a Revolving Credit Note or a Competitive Bid Note.

 

“Notice of Competitive Bid Borrowing” has the meaning specified in Section
2.03(a).

 

“Notice of Issuance” has the meaning specified in Section 2.04(a).

 

“Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“Obligations” has the meaning specified in Section 7.01(b).

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

20



“Payment Office” means, for any Foreign Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Borrowers and the Lenders.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Public Debt Rating” means, as of any date, the highest rating that has been
most recently announced by either S&P or Moody’s, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Company. For purposes of the foregoing, (a) if only one of S&P and Moody’s shall
have in effect a Public Debt Rating, the Applicable Percentage and the Market
Rate Spread shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Percentage and the Market Rate Spread will be set in accordance with
Level 5 under the definition of “Applicable Percentage” or “Market Rate Spread”,
as the case may be; (c) if the ratings established by S&P and Moody’s shall fall
within different levels, the Applicable Percentage and the Market Rate Spread
shall be based upon the higher rating, provided that if the lower of such
ratings is more than one level below the higher of such ratings, the Applicable
Percentage and the Market Rate Spread shall be determined by reference to the
level that is one level above such lower rating; (d) if any rating established
by S&P or Moody’s shall be changed, such change shall be effective as of the
date on which such change is first announced publicly by the rating agency
making such change; and (e) if S&P or Moody’s shall change the basis on which
ratings are established, each reference to the Public Debt Rating announced by
S&P or Moody’s, as the case may be, shall refer to the then equivalent rating by
S&P or Moody’s, as the case may be.

 

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of (a) a fraction the numerator of which is the amount of such Lender’s
Revolving Credit Commitment at such time and the denominator of which is the
aggregate Revolving Credit Commitments at such time and (b) such amount.

 

“Rating Condition” has the meaning specified in Section 2.06(c)(ii).

 

“Rating Condition Notice” has the meaning specified in Section 2.06(c)(ii).

 

“Register” has the meaning specified in Section 9.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Restatement Date” has the meaning specified in Section 3.01.

21



“Restricted Property” means (a) any property of the Company located within the
United States of America that, in the opinion of the Company’s Board of
Directors, is a principal manufacturing property or (b) any shares of capital
stock or Debt of any Subsidiary owning any such property.

 

“Reuters Page” means the Reuters Screen LIBOR01 Page.

 

“Revolving Credit Advance” means an advance by a Lender to any Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

 

“Revolving Credit Commitment” means as to any Lender (i) the Dollar amount set
forth opposite its name on Schedule I hereto under the caption “Revolving Credit
Commitment”, (ii) if such Lender has become a Lender hereunder pursuant to an
Assumption Agreement, the Dollar amount set forth in such Assumption Agreement
or (iii) if such Lender has entered into any Assignment and Assumption, the
Dollar amount set forth for such Lender in the Register maintained by the Agent
pursuant to Section 9.06(c) as such Lender’s Revolving Credit Commitment, in
each case as the same may be terminated or reduced, as the case may be, pursuant
to Section 2.06 or increased pursuant to Section 2.18 (and, in the case of a
Swing Line Bank, its Revolving Credit Commitment or that of its affiliate shall
include such Swing Line Bank’s Swing Line Commitment).

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments, as such amount may be reduced at or prior to such
time pursuant to Section 2.06.

 

“Revolving Credit Note” means a promissory note of any Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.17 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender to such Borrower.

 

“Sale and Leaseback Transaction” means any arrangement with any Person (other
than the Company or a Subsidiary of the Company), or to which any such Person is
a party, providing for the leasing to the Company or to a Subsidiary of the
Company owning Restricted Property for a period of more than three years of any
Restricted Property that has been or is to be sold or transferred by the Company
or such Subsidiary to such Person, or to any other Person (other than the
Company or a Subsidiary of the Company) to which funds have been or are to be
advanced by such Person on the security of the leased property. It is understood
that arrangements pursuant to Section 168(f)(8) of the Internal Revenue Code of
1954, as amended, or any successor provision having similar effect, are not
included within this definition of “Sale and Leaseback Transaction”.

22



“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is the
target of any comprehensive (but not list based) Sanctions (as of the date of
this Agreement, Cuba, Iran, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or by the United Nations
Security Council, the European Union or any EU member state, (b) any Person
operating, organized or resident in a Sanctioned Country to the extent such
Person is subject to Sanctions or (c) any Person controlled or more than 50
percent owned by any such Person.

 

“SEC” has the meaning specified in Section 5.01(h)(iii).

 

“Single Employer Plan” of any Person means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of such
Person or any of its ERISA Affiliates and no Person other than such Person and
its ERISA Affiliates or (b) was so maintained and in respect of which such
Person or any of its ERISA Affiliates could have liability under Section 4069 of
ERISA in the event such plan has been or were to be terminated.

 

“S&P” means Standard & Poor’s, a Standard & Poor’s Financial Services LLC
business.

 

“Spread Determination Date” means, at any time, (a) for any Eurocurrency
Advance, (i) the date that is two Business Days before the commencement of the
Interest Period applicable to such Advance and (ii) in the case of an Interest
Period of more than three months’ duration, the date that is the last Business
Day of each successive three-month period during such Interest Period, and (b)
for any Base Rate Advance or any Letter of Credit, (i) the Effective Date and
(ii) the last day (or if such day is not a Business Day, the immediately
preceding Business Day) of each March, June, September and December after the
Effective Date.

 

“Sub-Agent” means Citibank International plc.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such

23



Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.

 

“Swing Line Advance” means an advance by a Swing Line Bank to any Borrower as
part of a Swing Line Borrowing and refers to a Euro Swing Line Advance or a
Dollar Swing Line Advance (each of which shall be a “Type” of Swing Line
Advance).

 

“Swing Line Bank” means each Initial Swing Line Bank and any other Lender
acceptable to the Company and the Swing Line Agent that agrees to perform the
duties of a Swing Line Bank hereunder.

 

“Swing Line Borrowing” means a borrowing consisting of simultaneous Swing Line
Advances made by each of the Swing Line Banks pursuant to Section 2.01(c).

 

“Swing Line Commitment” means as to any Lender (i) the Euro amount set forth
opposite such Lender’s name on Schedule I hereof or (ii) if such Lender has
entered into an Assignment and Assumption, the Euro amount set forth for such
Lender in the Register maintained by the Swing Line Agent pursuant to Section
9.06(c), in each case as such amount may be reduced pursuant to Section 2.06.

 

“Swing Line Facility” means, at any time, the aggregate amount of the Swing Line
Banks’ Swing Line Commitments at such time.

 

“Termination Date” means the earlier of (a) December 10, 2018, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.06 or Section 6.01 or, if all
Lenders elect to terminate their Commitments as provided therein, Section
2.06(d); provided, however, that the Termination Date of any Lender that is a
Non-Consenting Lender to any requested extension pursuant to Section 2.19 shall
be the Termination Date in effect immediately prior to the applicable Extension
Date for all purposes of this Agreement. If any Termination Date is not a
Business Day, the Termination Date shall be the next preceding Business Day.

 

“Threatened” means, with respect to any action, suit, investigation, litigation
or proceeding, a written communication to the Company or a Designated
Subsidiary, as the case may be, expressing an intention to immediately bring
such action, suit, investigation, litigation or proceeding.

 

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit to any Borrower
in an amount (converting all non-Dollar amounts into the then Dollar Equivalent
thereof) equal to the excess of (a) the amount of its Letter of Credit
Commitment over (b) the aggregate Available Amount of all Letters of Credit
issued by such Issuing Bank.

 

“Unused Commitment” means, with respect to each Lender at any time, (a) the
amount of such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances
(based in respect of any Advances denominated in a Major Currency on the
Equivalent in Dollars at such time)

24



made by such Lender (in its capacity as a Lender) and outstanding at such time,
plus (ii) such Lender’s Ratable Share of (A) the aggregate principal amount of
the Competitive Bid Advances (based in respect of any Advances denominated in a
Foreign Currency on the Equivalent in Dollars at such time), (B) the aggregate
Available Amount of all the Letters of Credit outstanding at such time (based in
respect of any Letters of Credit denominated in a Major Currency on the
Equivalent in Dollars at such time) and (C) the aggregate principal amount of
all Swing Line Advances outstanding at such time (based in respect of any Swing
Line Advances denominated in Euros on the Equivalent in Dollars at such time);
provided, further, that each Revolving Credit Lender’s Revolving Credit
Commitment shall be deemed used from time to time to the extent of the Swing
Line Advances made by it or its affiliate that is a Swing Line Bank.

 

“Unused Commitment (Fee Calculation)” means, with respect to each Lender at any
time, (a) the amount of such Lender’s Revolving Credit Commitment at such time
minus (b) the sum of (i) the aggregate principal amount of all Revolving Credit
Advances (based in respect of any Advances denominated in a Major Currency on
the Equivalent in Dollars at such time) made by such Lender (in its capacity as
a Lender) and outstanding at such time, plus (ii) such Lender’s Ratable Share of
the aggregate Available Amount of all the Letters of Credit outstanding at such
time (based in respect of any Letters of Credit denominated in a Major Currency
on the Equivalent in Dollars at such time).

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed, and all financial computations and determinations
pursuant hereto shall be made, in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) (“GAAP”); provided, however, that, if
any changes in accounting principles from those used in the preparation of such
financial statements have been required by the rules, regulations,
pronouncements or opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or successors thereto or
agencies with similar functions) and have been adopted by the Company with the
agreement of its independent certified public accountants, the Lenders agree to
consider a request by the Company to amend this Agreement to take account of
such changes.

 

ARTICLE II

25





AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

 

SECTION 2.01. The Revolving Credit Advances, Letters of Credit and Swing Line
Advances. (a) Revolving Credit Advances. Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Revolving Credit Advances to
any Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an aggregate amount (based in
respect of any Revolving Credit Advance denominated in a Major Currency on the
Equivalent in Dollars determined on the date of delivery of the applicable
Notice of Revolving Credit Borrowing), not to exceed such Lender’s Unused
Commitment. Each Revolving Credit Borrowing shall be in an aggregate amount not
less than $10,000,000 (or the Equivalent thereof in any Major Currency
determined on the date of delivery of the applicable Notice of Revolving Credit
Borrowing) or an integral multiple of $1,000,000 (or the Equivalent thereof in
any Major Currency determined on the date of delivery of the applicable Notice
of Revolving Credit Borrowing) in excess thereof and shall consist of Revolving
Credit Advances of the same Type made on the same day by the Lenders ratably
according to their respective Revolving Credit Commitments; provided, however,
that if there is no unused portion of the Commitment of one or more Lenders at
the time of any requested Revolving Credit Borrowing such Borrowing shall
consist of Revolving Credit Advances of the same Type made on the same day by
the Lender or Lenders who do then have an Unused Commitment ratably according to
the aggregate Unused Commitments. Notwithstanding anything herein to the
contrary, no Revolving Credit Borrowing may be made in a Major Currency if,
after giving effect to the making of such Revolving Credit Borrowing, the
Equivalent in Dollars of the aggregate amount of outstanding Revolving Credit
Advances denominated in Major Currencies, together with the Equivalent in
Dollars of the aggregate amount of outstanding Competitive Bid Advances
denominated in Foreign Currencies, would exceed $500,000,000. Within the limits
of each Lender’s Revolving Credit Commitment, any Borrower may borrow under this
Section 2.01(a), prepay pursuant to Section 2.10 and reborrow under this Section
2.01(a).

 

(b) Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue performance and financial letters of credit
(each, a “Letter of Credit”) in Dollars or any Major Currency for the account of
any Borrower from time to time on any Business Day during the period from the
Effective Date until 30 days before the Termination Date (i) in an aggregate
Available Amount for all Letters of Credit issued by all Issuing Banks not to
exceed at any time the Letter of Credit Facility at such time, (ii) in an amount
for each Issuing Bank not to exceed the amount of such Issuing Banks’ Letter of
Credit Commitment at such time and (iii) in an amount for each such Letter of
Credit not to exceed an amount equal to the Unused Commitments of the Lenders at
such time, in each case, converting all non-Dollar amounts into the Dollar
Equivalent thereof; provided that any Borrower may request that Letters of
Credit be issued for the account of any of its Subsidiaries (without designating
such Subsidiary as a Designated Subsidiary) so long as such Borrower remains
obligated for the reimbursement of any drawings under such Letters of Credit
under the terms of this Agreement. No Letter of Credit shall have an expiration
date (including all rights of the applicable Borrower or the beneficiary to
require renewal) of later than the Termination Date, provided that no Letter of
Credit may expire after the Termination Date of any Non-Consenting Lender if,
after giving effect to such issuance, the aggregate Revolving Credit Commitments
of the Consenting Lenders (including any replacement Lenders) for the period
following such Termination Date would be less than the Available Amount of the
Letters of Credit expiring after such Termination Date. Within the limits
referred to above,

26



any Borrower may request the issuance of Letters of Credit under this Section
2.01(b), repay any Revolving Credit Advances resulting from drawings thereunder
pursuant to Section 2.04(c) and request the issuance of additional Letters of
Credit under this Section 2.01(b). Each letter of credit listed on Schedule
2.01(b) shall be deemed to constitute a Letter of Credit issued hereunder, and
each Lender that is an issuer of such a Letter of Credit shall, for purposes of
Section 2.04, be deemed to be an Issuing Bank for each such letter of credit,
provided that any renewal or replacement of any such letter of credit shall be
issued by an Issuing Bank pursuant to the terms of this Agreement. The terms
“issue”, “issued”, “issuance” and all similar terms, when applied to a Letter of
Credit, shall include any renewal, extension or amendment thereof.

 

(c) The Swing Line Advances. Each Swing Line Bank severally agrees, on the terms
and conditions hereinafter set forth, to make Swing Line Advances to any
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an aggregate amount outstanding not
to exceed at any time the lesser of (i) such Swing Line Bank’s Swing Line
Commitment and (ii) the Unused Commitments of the Lenders at such time. Each
Swing Line Borrowing shall be in an aggregate amount of no less than €1,000,000
or $1,000,000, as the case may be. Each Swing Line Borrowing shall consist of
Swing Line Advances of the same Type made on the same day by the Swing Line
Banks ratably according to their respective Swing Line Commitments. Within the
limits of the Swing Line Facility and within the limits referred to in clause
(ii) above, the Borrowers may borrow under this 2.01(c), prepay pursuant to
Section 2.10 and reborrow under this Section 2.01(c).

 

(d) Relationship of the Swing Line Facility with the Revolving Credit Facility.
The Revolving Credit Facility may be used by way of Swing Line Advances. The
Swing Line Facility is not independent of the Revolving Credit Facility.

 

SECTION 2.02. Making the Revolving Credit Advances and Swing Line Advances. (a)
Each Revolving Credit Borrowing shall be made on notice, given not later than
(x) 10:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Revolving Credit Borrowing in the case of a Revolving Credit
Borrowing consisting of Eurocurrency Rate Advances denominated in any Major
Currency, (y) 11:00 A.M. (New York City time) on the third Business Day prior to
the date of the proposed Revolving Credit Borrowing in the case of a Revolving
Credit Borrowing consisting of Eurocurrency Rate Advances denominated in Dollars
or (z) 9:00 A.M. (New York City time) on the day of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of Base
Rate Advances, by any Borrower to the Agent (and the Agent shall, in the case of
a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances,
immediately relay such notice to the Sub-Agent), which shall give to each Lender
prompt notice thereof by telecopier. Each such notice of a Revolving Credit
Borrowing (a “Notice of Revolving Credit Borrowing”) shall be by telephone,
confirmed immediately in writing, or telecopier in substantially the form of
Exhibit B-1 hereto, specifying therein the requested (i) date of such Revolving
Credit Borrowing, (ii) Type of Advances comprising such Revolving Credit
Borrowing, (iii) aggregate amount of such Revolving Credit Borrowing, and (iv)
in the case of a Revolving Credit Borrowing consisting of Eurocurrency Rate
Advances, initial Interest Period and currency for each such Revolving Credit
Advance. Each Lender shall, before 11:00 A.M. (New York City time) on the date
of such Revolving Credit Borrowing, in the case of a Revolving Credit Borrowing
consisting of Advances denominated in Dollars, and before 11:00 A.M. (London
time) on the date of such Revolving Credit Borrowing, in the case of a Revolving

27



Credit Borrowing consisting of Eurocurrency Rate Advances denominated in any
Major Currency, make available for the account of its Applicable Lending Office
to the Agent at the applicable Agent’s Account, in same day funds, such Lender’s
ratable portion (as determined in accordance with Section 2.01) of such
Revolving Credit Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower requesting the Revolving Credit
Borrowing at the Agent’s aforesaid address or at the applicable Payment Office,
as the case may be; provided, however, that the Agent shall first make a portion
of such funds equal to the aggregate principal amount of any Swing Line Advances
made by the Swing Line Banks in the same currency as the requested Revolving
Credit Advance and outstanding on the date of such Revolving Credit Borrowing,
plus interest accrued and unpaid thereon to and as of such date, available to
the Swing Line Banks and such other Lenders for repayment of such Swing Line
Advances.

 

(b) Each Swing Line Borrowing shall be made on notice, given not later than 9:30
A.M. (London time) on the date of the proposed Swing Line Borrowing, by the
applicable Borrower to the Swing Line Agent which shall give to each Swing Line
Bank prompt notice thereof by facsimile. Each such notice of a Swing Line
Borrowing (a “Notice of Swing Line Borrowing”) shall be by facsimile, such
notice to be in substantially the form of Exhibit B-3 hereto, specifying therein
the requested (i) date of such Swing Line Borrowing, (ii) Type of Swing Line
Advances comprising such Swing Line Borrowing, (iii) aggregate amount of such
Swing Line Borrowing, and (iv) the Interest Period for each such Swing Line
Advance. Each Swing Line Bank shall, before 11:00 A.M. (London time) on the date
of such Swing Line Borrowing, make available for the account of its Applicable
Lending Office to the Swing Line Agent, in same day funds, such Swing Line
Bank’s ratable portion of such Swing Line Borrowing. After receipt of such funds
by the Swing Line Agent and upon fulfillment of the applicable conditions set
forth in Article III, the Swing Line Agent will make such funds available to the
relevant Borrower as specified in the applicable Notice of Swing Line Borrowing.

 

(c) Anything in subsection (a) above to the contrary notwithstanding, a Borrower
may not select Eurocurrency Rate Advances for any proposed Revolving Credit
Borrowing if the obligation of the Lenders to make Eurocurrency Rate Advances
shall then be suspended pursuant to Section 2.09 or 2.12.

 

(d) Each Notice of Revolving Credit Borrowing and Notice of Swing Line Borrowing
of any Borrower shall be irrevocable and binding on such Borrower. In the case
of any Revolving Credit Borrowing that the related Notice of Revolving Credit
Borrowing specifies is to be comprised of Eurocurrency Rate Advances, the
Borrower requesting such Revolving Credit Borrowing shall indemnify each Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure by such Borrower to fulfill on or before the date specified in such
Notice of Revolving Credit Borrowing for such Revolving Credit Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Revolving Credit Advance to be made by such Lender as
part of such Revolving Credit Borrowing when such Revolving Credit Advance, as a
result of such failure, is not made on such date. The Borrower requesting a
Swing Line Borrowing shall indemnify each Swing Line Bank against any loss, cost
or expense incurred by such Swing Line

28



Bank as a result of any failure to fulfill on or before the date specified in
such Notice of Swing Line Borrowing for such Swing Line Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Swing Line Bank to fund the Swing Line Advance to be made by such Swing Line
Bank as part of such Swing Line Borrowing when such Swing Line Advance, as a
result of such failure, is not made on such date.

 

(e) (i) Unless the Agent shall have received notice from a Lender prior to the
time of any Revolving Credit Borrowing that such Lender will not make available
to the Agent such Lender’s ratable portion of such Revolving Credit Borrowing
the Agent may assume that such Lender has made such portion available to the
Agent on the date of such Revolving Credit Borrowing in accordance with
subsection (a) of this Section 2.02 and the Agent may, in reliance upon such
assumption, make available to the Borrower proposing such Revolving Credit
Borrowing on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the Agent, such
Lender and such Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent, at (x) in the case of such Borrower, the higher
of (A) the interest rate applicable at the time to Revolving Credit Advances
comprising such Revolving Credit Borrowing and (B) the cost of funds incurred by
the Agent in respect of such amount and (y) in the case of such Lender, (A) the
Federal Funds Rate in the case of Advances denominated in Dollars or (B) the
cost of funds incurred by the Agent in respect of such amount in the case of
Advances denominated in any Major Currency. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Revolving Credit Advance as part of such Revolving Credit Borrowing for
purposes of this Agreement.

 

(ii) Unless the Swing Line Agent shall have received notice from a Swing Line
Bank prior to 11:00 A.M. (London time) on the day of any Swing Line Borrowing
that such Swing Line Bank will not make available to the Swing Line Agent such
Swing Line Bank’s ratable portion of such Swing Line Borrowing, the Swing Line
Agent may assume that such Swing Line Bank has made such portion available to
the Swing Line Agent on the date of such Swing Line Borrowing in accordance with
subsection (b) of this Section 2.02 and the Swing Line Agent may, in reliance
upon such assumption, make available to the Borrower proposing such Swing Line
Borrowing on such date a corresponding amount. If and to the extent that such
Swing Line Bank shall not have so made such ratable portion available to the
Swing Line Agent such Swing Line Bank and such Borrower severally agree to repay
to the Swing Line Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to such Borrower until the date such amount is repaid to the Swing Line Agent at
(x) in the case of such Borrower, the higher of (A) the interest rate applicable
at the time to Swing Line Advances comprising such Swing Line Borrowing and (B)
the cost of funds incurred by the Swing Line Agent in respect of such amount,
and (y) in the case of such Swing Line Bank, the cost of funds incurred by the
Swing Line Agent in respect of such amount. If such Swing Line Bank shall repay
to the Swing Line Agent such corresponding amount, such amount so repaid shall
constitute such Swing Line Bank’s Swing Line Advance as part of such Swing Line
Borrowing for purposes of this Agreement.

29





(f) (i) The failure of any Lender to make the Revolving Credit Advance to be
made by it as part of any Revolving Credit Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Revolving Credit Advance
on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.

 

(ii) The failure of any Swing Line Bank to make the Swing Line Advance to be
made by it as part of any Swing Line Borrowing shall not relieve any other Swing
Line Bank of its obligation hereunder to make its Swing Line Advance on the date
of such Swing Line Borrowing, but no Swing Line Bank shall be responsible for
the failure of any other Swing Line Bank to make the Swing Line Advance to be
made by such other Swing Line Bank on the date of any Swing Line Borrowing.

 

(g) If the respective Unused Commitments of the Lenders on the first day of an
Interest Period for any Revolving Credit Borrowing are different from the
respective Unused Commitments of the Lenders on the last day of such Interest
Period, the Agent shall so notify the Lenders and the respective Revolving
Credit Advances shall be reallocated among the Lenders so that, after giving
effect to such reallocation, the Revolving Credit Advances comprising such
Revolving Credit Borrowing and continuing into the subsequent Interest Period
are funded by the Lenders ratably according to their respective Unused
Commitments on such last day. Each Lender agrees that the conditions precedent
set forth in Section 3.03 shall not apply to any additional amounts required to
be funded by such Lender pursuant to this Section 2.02(g).

 

SECTION 2.03. The Competitive Bid Advances. (a) Each Lender severally agrees
that any Borrower may request Competitive Bid Borrowings under this Section 2.03
from time to time on any Business Day during the period from the date hereof
until the date occurring seven days prior to the Termination Date in the manner
set forth below; provided that, following the making of each Competitive Bid
Borrowing, the aggregate amount (based in respect of any Advance denominated in
a Foreign Currency on the Equivalent in Dollars on such Business Day) of the
Advances and the aggregate Available Amount of Letters of Credit then
outstanding shall not exceed the aggregate amount of the Revolving Credit
Commitments. Notwithstanding anything herein to the contrary, no Competitive Bid
Borrowing may be made in a Foreign Currency if, after giving effect to the
making of such Competitive Bid Borrowing, the Equivalent in Dollars of the
aggregate amount of outstanding Competitive Bid Advances denominated in Foreign
Currencies, together with the Equivalent in Dollars of the aggregate amount of
outstanding Revolving Credit Advances denominated in Major Currencies, would
exceed $500,000,000.

 

(i) Any Borrower may request a Competitive Bid Borrowing under this Section 2.03
by delivering to the Agent (and the Agent shall, in the case of a Competitive
Bid Borrowing not consisting of Fixed Rate Advances or LIBO Rate Advances to be
denominated in Dollars, immediately notify the Sub-Agent), by telecopier, a
notice of a Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”),
in substantially the form of Exhibit B-2 hereto, specifying therein the
requested (A) date of such proposed Competitive Bid Borrowing, (B) aggregate
amount of such proposed Competitive Bid Borrowing, (C) interest rate basis and
day count convention to be offered by the Lenders,

30



(D) currency of such proposed Competitive Bid Borrowing, (E) in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances, Interest Period of
each Competitive Bid Advance to be made as part of such Competitive Bid
Borrowing, or in the case of a Competitive Bid Borrowing consisting of Fixed
Rate Advances or Local Rate Advances, maturity date for repayment of each Fixed
Rate Advance or Local Rate Advance to be made as part of such Competitive Bid
Borrowing (which maturity date may not be earlier than the date occurring five
days after the date of such Competitive Bid Borrowing or later than the
Termination Date), (F) interest payment date or dates relating thereto, (G)
location of such Borrower’s account to which funds are to be advanced, and (H)
other terms (if any) to be applicable to such Competitive Bid Borrowing, not
later than (w) 10:00 A.M. (New York City time) at least one Business Day prior
to the date of the proposed Competitive Bid Borrowing, if such Borrower shall
specify in its Notice of Competitive Bid Borrowing that the rates of interest to
be offered by the Lenders shall be fixed rates per annum (each Advance
comprising any such Competitive Bid Borrowing being referred to herein as a
“Fixed Rate Advance”) and that the Advances comprising such proposed Competitive
Bid Borrowing shall be denominated in Dollars, (x) 10:00 A.M. (New York City
time) at least four Business Days prior to the date of the proposed Competitive
Bid Borrowing, if such Borrower shall instead specify in its Notice of
Competitive Bid Borrowing that the Advances comprising such Competitive Bid
Borrowing shall be LIBO Rate Advances denominated in Dollars, (y) 3:00 P.M. (New
York City time) at least three Business Days prior to the date of the proposed
Competitive Bid Borrowing, if such Borrower shall specify in the Notice of
Competitive Bid Borrowing that the Advances comprising such proposed Competitive
Bid Borrowing shall be either Fixed Rate Advances denominated in any Foreign
Currency or Local Rate Advances denominated in any Foreign Currency and (z) 3:00
P.M. (New York City time) at least five Business Days prior to the date of the
proposed Competitive Bid Borrowing, if such Borrower shall instead specify in
its Notice of Competitive Bid Borrowing that the Advances comprising such
Competitive Bid Borrowing shall be LIBO Rate Advances denominated in any Foreign
Currency. Each Notice of Competitive Bid Borrowing shall be irrevocable and
binding on such Borrower. Any Notice of Competitive Bid Borrowing by a
Designated Subsidiary shall be given to the Agent in accordance with the
preceding sentence through the Company on behalf of such Designated Subsidiary.
The Agent shall in turn promptly notify each Lender of each request for a
Competitive Bid Borrowing received by it from such Borrower by sending such
Lender a copy of the related Notice of Competitive Bid Borrowing.

 

(ii) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Borrower
proposing the Competitive Bid Borrowing as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such Lender in its sole
discretion, by notifying the Agent (which shall give prompt notice thereof to
such Borrower and to the Sub-Agent, if applicable), (A) before 9:30 A.M. (New
York City time) on the date of such proposed Competitive Bid Borrowing, in the
case of a Competitive Bid Borrowing consisting of Fixed Rate Advances
denominated in Dollars, (B) before 10:00 A.M. (New York City time) three
Business Days before the date of such proposed Competitive Bid Borrowing, in the
case of a Competitive Bid Borrowing consisting of LIBO Rate Advances denominated
in Dollars, (C) before 10:00 A.M. (New York City time) on the second Business
Day prior

31



to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of either Fixed Rate Advances denominated
in any Foreign Currency or Local Rate Advances denominated in any Foreign
Currency and (D) before 10:00 A.M. (New York City time) four Business Days
before the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in any
Foreign Currency, of the minimum amount and maximum amount of each Competitive
Bid Advance which such Lender would be willing to make as part of such proposed
Competitive Bid Borrowing (which amounts, or the Equivalent thereof in Dollars,
as the case may be, may, subject to the proviso to the first sentence of this
Section 2.03(a), exceed such Lender’s Commitment, if any), the rate or rates of
interest therefor and such Lender’s Applicable Lending Office with respect to
such Competitive Bid Advance; provided that if the Agent in its capacity as a
Lender shall, in its sole discretion, elect to make any such offer, it shall
notify such Borrower of such offer at least 30 minutes before the time and on
the date on which notice of such election is to be given to the Agent, by the
other Lenders. If any Lender shall elect not to make such an offer, such Lender
shall so notify the Agent, before 10:00 A.M. (New York City time) (and the Agent
shall notify the Sub-Agent, if applicable) on the date on which notice of such
election is to be given to the Agent by the other Lenders, and such Lender shall
not be obligated to, and shall not, make any Competitive Bid Advance as part of
such Competitive Bid Borrowing; provided that the failure by any Lender to give
such notice shall not cause such Lender to be obligated to make any Competitive
Bid Advance as part of such proposed Competitive Bid Borrowing.

 

(iii) The Borrower proposing the Competitive Bid Advance shall, in turn, (A)
before 10:30 A.M. (New York City time) on the date of such proposed Competitive
Bid Borrowing, in the case of a Competitive Bid Borrowing consisting of Fixed
Rate Advances denominated in Dollars, (B) before 11:00 A.M. (New York City time)
three Business Days before the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of LIBO Rate Advances
denominated in Dollars, (C) before 10:00 A.M. (New York City time) on the
Business Day prior to the date of such Competitive Bid Borrowing, in the case of
a Competitive Bid Borrowing consisting of either Fixed Rate Advances denominated
in any Foreign Currency or Local Rate Advances denominated in any Foreign
Currency and (D) before 10:00 A.M. (New York City time) three Business Days
before the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in any
Foreign Currency, either:

 

(x) cancel such Competitive Bid Borrowing by giving the Agent notice to that
effect, or

 

(y) accept one or more of the offers made by any Lender or Lenders pursuant to
paragraph (ii) above, in its sole discretion, by giving notice to the Agent (and
the Agent shall give notice to the Sub-Agent, if applicable) of the amount of
each Competitive Bid Advance (which amount shall be equal to or greater than the
minimum amount, and equal to or less than the maximum amount, notified to such
Borrower by the Agent on behalf of such Lender for such Competitive Bid Advance
pursuant to paragraph (ii) above) to be made by each Lender as part of

32



such Competitive Bid Borrowing, and reject any remaining offers made by Lenders
pursuant to paragraph (ii) above by giving the Agent notice to that effect;
provided, however, that such Borrower shall not accept any offer in excess of
the requested bid amount for any maturity. Such Borrower shall accept the offers
made by any Lender or Lenders to make Competitive Bid Advances in order of the
lowest to the highest rates of interest offered by such Lenders. If two or more
Lenders have offered the same interest rate, the amount to be borrowed at such
interest rate will be allocated among such Lenders in proportion to the amount
that each such Lender offered at such interest rate.

 

(iv) If the Borrower proposing the Competitive Bid Borrowing notifies the Agent
that such Competitive Bid Borrowing is canceled pursuant to paragraph (iii)(x)
above, the Agent shall give prompt notice thereof to the Lenders and such
Competitive Bid Borrowing shall not be made.

 

(v) If the Borrower proposing the Competitive Bid Borrowing accepts one or more
of the offers made by any Lender or Lenders pursuant to paragraph (iii)(y)
above, the Agent shall in turn promptly notify (A) each Lender that has made an
offer as described in paragraph (ii) above, of the date and aggregate amount of
such Competitive Bid Borrowing and whether or not any offer or offers made by
such Lender pursuant to paragraph (ii) above have been accepted by such
Borrower, (B) each Lender that is to make a Competitive Bid Advance as part of
such Competitive Bid Borrowing, of the amount of each Competitive Bid Advance to
be made by such Lender as part of such Competitive Bid Borrowing, and (C) each
Lender that is to make a Competitive Bid Advance as part of such Competitive Bid
Borrowing, upon receipt, that the Agent has received forms of documents
appearing to fulfill the applicable conditions set forth in Article III. Each
Lender that is to make a Competitive Bid Advance as part of such Competitive Bid
Borrowing shall, before 11:00 A.M. (New York City time), in the case of
Competitive Bid Advances to be denominated in Dollars or 11:00 A.M. (London
time), in the case of Competitive Bid Advances to be denominated in any Foreign
Currency, on the date of such Competitive Bid Borrowing specified in the notice
received from the Agent pursuant to clause (A) of the preceding sentence or any
later time when such Lender shall have received notice from the Agent pursuant
to clause (C) of the preceding sentence, make available for the account of its
Applicable Lending Office to the Agent (x) in the case of a Competitive Bid
Borrowing denominated in Dollars, at its address referred to in Section 9.02, in
same day funds, such Lender’s portion of such Competitive Bid Borrowing in
Dollars, and (y) in the case of a Competitive Bid Borrowing in a Foreign
Currency, at the Payment Office for such Foreign Currency as shall have been
notified by the Agent to the Lenders prior thereto, in same day funds, such
Lender’s portion of such Competitive Bid Borrowing in such Foreign Currency.
Upon fulfillment of the applicable conditions set forth in Article III and after
receipt by the Agent of such funds, the Agent will make such funds available to
such Borrower’s account at the location specified by such Borrower in its Notice
of Competitive Bid Borrowing. Promptly after each Competitive Bid Borrowing the
Agent will notify each Lender of the amount and tenor of such Competitive Bid
Borrowing.

 

(vi) If the Borrower proposing the Competitive Bid Borrowing notifies the Agent
that it accepts one or more of the offers made by any Lender or Lenders pursuant
to

33



paragraph (iii)(y) above, such notice of acceptance shall be irrevocable and
binding on such Borrower. Such Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure by such
Borrower to fulfill on or before the date specified in the related Notice of
Competitive Bid Borrowing for such Competitive Bid Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Competitive Bid Advance to be made by such Lender as part of
such Competitive Bid Borrowing when such Competitive Bid Advance, as a result of
such failure, is not made on such date.

 

(b) Each Competitive Bid Borrowing shall be in an aggregate amount not less than
$10,000,000 (or the Equivalent thereof in any Foreign Currency, determined as of
the time of the applicable Notice of Competitive Bid Borrowing) or an integral
multiple of $1,000,000 (or the Equivalent thereof in any Foreign Currency,
determined as of the time of the applicable Notice of Competitive Bid Borrowing)
in excess thereof and, following the making of each Competitive Bid Borrowing,
the Borrower that has borrowed such Competitive Bid Borrowing shall be in
compliance with the limitation set forth in the proviso to the first sentence of
subsection (a) above.

 

(c) Within the limits and on the conditions set forth in this Section 2.03, any
Borrower may from time to time borrow under this Section 2.03, repay or prepay
pursuant to subsection (d) below, and reborrow under this Section 2.03, provided
that a Competitive Bid Borrowing shall not be made within three Business Days of
the date of any other Competitive Bid Borrowing.

 

(d) Any Borrower that has borrowed through a Competitive Bid Borrowing shall
repay to the Agent for the account of each Lender that has made a Competitive
Bid Advance, on the maturity date of such Competitive Bid Advance (such maturity
date being that specified by such Borrower for repayment of such Competitive Bid
Advance in the related Notice of Competitive Bid Borrowing delivered pursuant to
subsection (a)(i) above and provided in the Competitive Bid Note evidencing such
Competitive Bid Advance), the then unpaid principal amount of such Competitive
Bid Advance. Such Borrower shall have no right to prepay any principal amount of
any Competitive Bid Advance unless, and then only on the terms, specified by
such Borrower for such Competitive Bid Advance in the related Notice of
Competitive Bid Borrowing delivered pursuant to subsection (a)(i) above and set
forth in the Competitive Bid Note evidencing such Competitive Bid Advance.

 

(e) Each Borrower that has borrowed through a Competitive Bid Borrowing shall
pay interest on the unpaid principal amount of each Competitive Bid Advance
comprising such Competitive Bid Borrowing from the date of such Competitive Bid
Advance to the date the principal amount of such Competitive Bid Advance is
repaid in full, at the rate of interest for such Competitive Bid Advance
specified by the Lender making such Competitive Bid Advance in its notice with
respect thereto delivered pursuant to subsection (a)(ii) above, payable on the
interest payment date or dates specified by such Borrower for such Competitive
Bid Advance in the related Notice of Competitive Bid Borrowing delivered
pursuant to subsection (a)(i) above, as provided in the Competitive Bid Note
evidencing such Competitive Bid Advance. Upon the occurrence and during the
continuance of an Event of Default under Section 6.01(a), such Borrower shall
pay

34



interest on the amount of unpaid principal of and interest on each Competitive
Bid Advance owing to a Lender, payable in arrears on the date or dates interest
is payable thereon, at a rate per annum equal at all times to 1% per annum above
the rate per annum required to be paid on such Competitive Bid Advance under the
terms of the Competitive Bid Note evidencing such Competitive Bid Advance unless
otherwise agreed in such Competitive Bid Note.

 

(f) The indebtedness of any Borrower resulting from each Competitive Bid Advance
made to such Borrower as part of a Competitive Bid Borrowing shall be evidenced
by a separate Competitive Bid Note of such Borrower payable to the order of the
Lender making such Competitive Bid Advance.

 

SECTION 2.04. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof by facsimile. Each such notice of issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telephone, confirmed immediately in
writing, or facsimile, specifying therein the requested (A) date of such
issuance (which shall be a Business Day), (B) Available Amount and currency
(which shall be a Major Currency or Dollars) of such Letter of Credit, (C)
expiration date of such Letter of Credit (which shall not be later than the
Termination Date), (D) name and address of the beneficiary of such Letter of
Credit and (E) form of such Letter of Credit, and shall be accompanied by such
customary application and agreement for letter of credit as such Issuing Bank
may specify to the Borrower requesting such issuance for use in connection with
such requested Letter of Credit (a “Letter of Credit Application”). If (A) the
requested form of such Letter of Credit, in the reasonable judgment of the
Issuing Bank, conforms to standard practices of financial institutions that
regularly issue letters of credit, (B) the issuance of a letter of credit to the
beneficiary of such Letter of Credit would not, in the reasonable judgment of
the Issuing Bank, violate or conflict with (y) any regulatory or legal
restriction applicable to the Issuing Bank, or (z) any internal policy,
procedure or guideline of, the Issuing Bank that is consistent with standard
practices of financial institutions that regularly issue letters of credit and
(C) the Issuing Bank has not received written notice form any Lender, the Agent
or any Borrower, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 3.03 shall not be satisfied, then
such Issuing Bank will, upon fulfillment of the applicable conditions set forth
in Article III, make such Letter of Credit available to the Borrower requesting
such issuance at its office referred to in Section 9.02 or as otherwise agreed
with such Borrower in connection with such issuance. In the event and to the
extent that the provisions of any Letter of Credit Application shall conflict
with this Agreement, the provisions of this Agreement shall govern. An Issuing
Bank that issues a Letter of Credit which expires prior to the Termination Date
but provides for automatic extension of the expiry date will not exercise its
right to prevent the automatic extension of the expiry date unless (i) the
applicable conditions set forth in Section 3.03 are not satisfied as to the date
of such Issuing Bank’s required notice of non-extension, or (ii) such automatic
extension would extend the expiry date beyond the Termination Date.

 

(b) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the

35



applicable Issuing Bank or the Lenders, such Issuing Bank hereby grants to each
Lender, and each Lender hereby acquires from such Issuing Bank, a participation
in such Letter of Credit equal to such Lender’s Ratable Share of the Available
Amount of such Letter of Credit. Each Borrower hereby agrees to each such
participation. In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Agent, for the
account of such Issuing Bank, such Lender’s Ratable Share of each drawing made
under a Letter of Credit funded by such Issuing Bank and not reimbursed by the
applicable Borrower on the date made, or of any reimbursement payment required
to be refunded to any Borrower for any reason. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Credit Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender further acknowledges and agrees that its
participation in each Letter of Credit will be automatically adjusted to reflect
such Lender’s Ratable Share of the Available Amount of such Letter of Credit at
each time such Lender’s Revolving Credit Commitment is amended pursuant to the
operation of Sections 2.06(b), (c) or (d), an assignment in accordance with
Section 9.06 or otherwise pursuant to this Agreement.

 

(c) Drawing and Reimbursement. The payment by an Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by any such Issuing Bank of a Revolving Credit Advance, which, in the
case of Letters of Credit denominated in Dollars, shall be a Base Rate Advance,
in the amount of such draft or, in the case of a Letter of Credit denominated in
any Major Currency, shall be an Advance that bears interest at the Overnight
Eurocurrency Rate (as defined below) of such Issuing Bank for a period of five
Business Days and thereafter, shall be a Base Rate Advance in the Equivalent in
Dollars on such fifth Business Day for the amount of such draft. Each Issuing
Bank shall give prompt notice (and such Issuing Bank will use its commercially
reasonable efforts to deliver such notice within one Business Day) of each
drawing under any Letter of Credit issued by it to the Company, the applicable
Borrower (if not the Company) and the Agent. Upon written demand by such Issuing
Bank, with a copy of such demand to the Agent and the Company, each Lender shall
pay to the Agent such Lender’s Ratable Share of such outstanding Revolving
Credit Advance, by making available for the account of its Applicable Lending
Office to the Agent for the account of such Issuing Bank, by deposit to the
Agent’s Account, in same day funds, an amount equal to the portion of the
outstanding principal amount of such Revolving Credit Advance to be funded by
such Lender, provided that the Lenders shall not be required to fund such
Revolving Credit Advances resulting from drawings under a Letter of Credit
denominated in any Major Currency until such Advance is exchanged for the
Equivalent in Dollars and is a Base Rate Advance. Each Lender acknowledges and
agrees that its obligation to make Revolving Credit Advances pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Credit Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Promptly after receipt thereof, the Agent
shall transfer such funds to such Issuing Bank. Each Lender agrees to fund its
Ratable Share of an outstanding Revolving Credit Advance on (i) the Business Day
on which demand therefor is made by such Issuing Bank, provided that notice of
such demand is given not later than 11:00 A.M.

36



(New York City time) on such Business Day, or (ii) the first Business Day next
succeeding such demand if notice of such demand is given after such time. If and
to the extent that any Lender shall not have so made the amount of such
Revolving Credit Advance available to the Agent, such Lender agrees to pay to
the Agent forthwith on demand such amount together with interest thereon, for
each day from the date of demand by any such Issuing Bank until the date such
amount is paid to the Agent, at the Federal Funds Rate for its account or the
account of such Issuing Bank, as applicable. If such Lender shall pay to the
Agent such amount for the account of any such Issuing Bank on any Business Day,
such amount so paid in respect of principal shall constitute a Revolving Credit
Advance made by such Lender on such Business Day for purposes of this Agreement,
and the outstanding principal amount of the Revolving Credit Advance made by
such Issuing Bank shall be reduced by such amount on such Business Day.
“Overnight Eurocurrency Rate” means the rate per annum applicable to an
overnight period beginning on one Business Day and ending on the next Business
Day equal to the sum of the Applicable Margin for Eurocurrency Rate Advances and
the rate per annum quoted by the applicable Issuing Bank to the Agent as the
rate at which it is offering overnight deposits in the relevant currency in
amounts comparable to such Issuing Bank’s Advances resulting from drawings on
Letters of Credit denominated in a Major Currency.

 

(d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the Agent
(with a copy to the Company) on the first Business Day of each month a written
report summarizing issuance and expiration dates of Letters of Credit during the
preceding month and drawings during such month under all Letters of Credit and
(B) to the Agent (with a copy to the Company) on the first Business Day of each
calendar quarter a written report setting forth the average daily aggregate
Available Amount during the preceding calendar quarter of all Letters of Credit.

 

(e) Failure to Make Advances. The failure of any Lender to make the Revolving
Credit Advance to be made by it on the date specified in Section 2.04(c) shall
not relieve any other Lender of its obligation hereunder to make its Revolving
Credit Advance on such date, but no Lender shall be responsible for the failure
of any other Lender to make the Revolving Credit Advance to be made by such
other Lender on such date.

 

SECTION 2.05. Fees. (a) Commitment Fee. The Company agrees to pay to the Agent
for the account of each Lender a commitment fee on the aggregate amount of such
Lender’s Unused Commitment (Fee Calculation) from the date hereof in the case of
each Initial Lender and from the effective date specified in the Assumption
Agreement or in the Assignment and Assumption pursuant to which it became a
Lender in the case of each other Lender until the Termination Date at a rate per
annum equal to the Applicable Percentage in effect from time to time, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing December 31, 2013, and on the Termination Date, provided that no
Defaulting Lender shall be entitled to receive any commitment fee for any period
during which that Lender is a Defaulting Lender (and the Company shall not be
required to pay such fee that otherwise would have been required to have been
paid to that Defaulting Lender).

 

(b) Letter of Credit Fees. (i) Each Borrower shall pay to the Agent for the
account of each Lender a fee on such Lender’s Ratable Share of the sum of (x)
the average daily aggregate Available Amount of all Letters of Credit issued at
the request of such Borrower and

37



outstanding from time to time and (y) any Advances bearing interest at the
Overnight Eurocurrency Rate as provided in Section 2.04(c) and outstanding from
time to time, at a rate per annum equal to the Applicable Letter of Credit Rate
in effect from time to time, during such calendar quarter, payable in arrears
quarterly on the third Business Day after the last day of each March, June,
September and December, commencing with the quarter ended December 31, 2013, and
on and after the Termination Date payable upon demand; provided that the
Applicable Letter of Credit Rate shall be 1% above the Applicable Letter of
Credit Rate in effect upon the occurrence and during the continuation of an
Event of Default if the Borrowers are required to pay default interest pursuant
to Section 2.08(b); and provided, further, that no Defaulting Lender shall be
entitled to receive any fee in respect of Letters of Credit for any period
during which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay such fee to that Defaulting Lender but shall pay such fee in the
manner and to the extent set forth in Section 2.20).

 

(ii) Each Borrower shall pay to each Issuing Bank for its own account such
reasonable fees as have been agreed between the Company and such Issuing Bank.

 

(c) Agent’s Fees. The Company shall pay to the Agent and Swing Line Agent for
its own account such fees, and at such times, as the Company and such Agent may
separately agree.

 

SECTION 2.06. Termination or Reduction of the Commitments. (a) Optional Ratable
Termination or Reduction. The Company shall have the right, upon at least three
Business Days’ notice to the Agent, to terminate in whole or permanently reduce
ratably in part the Unused Commitments of the Lenders, provided that each
partial reduction shall be in an aggregate amount not less than $10,000,000 or
an integral multiple of $1,000,000 in excess thereof, provided that following
any such termination or reduction, the aggregate Swing Line Commitments shall
not exceed the aggregate Revolving Credit Commitments. The aggregate amount of
the Commitments, once reduced as provided in this Section 2.06(a), may not be
reinstated.

 

(b) Non-Ratable Termination by Assignment. The Company shall have the right,
upon at least ten Business Days’ written notice to the Agent (which shall then
give prompt notice thereof to the relevant Lender), to require any Lender
(including any Defaulting Lender) to assign, pursuant to and in accordance with
the provisions of Section 9.06, all of its rights and obligations under this
Agreement and under the Notes to an Eligible Assignee selected by the Company;
provided, however, that (i) no Event of Default shall have occurred and be
continuing at the time of such request and at the time of such assignment; (ii)
the assignee shall have paid to the assigning Lender the aggregate principal
amount of, and any interest accrued and unpaid to the date of such assignment
on, the Note or Notes of such Lender; (iii) the Company shall have paid to the
assigning Lender any and all accrued commitment fees and Letter of Credit fees
payable to such Lender and all other accrued and unpaid amounts owing to such
Lender under any provision of this Agreement (including, but not limited to, any
increased costs or other additional amounts owing under Section 2.11 and Section
9.04 and any indemnification for Taxes under Section 2.14) as of the effective
date of such assignment; (iv) if the assignee selected by the Company is not an
existing Lender, such assignee or the Company shall have paid the processing and
recordation fee required under Section 9.06(a) for such assignment and (v) if
the assigning Lender is an Issuing Bank, the Company shall pay to the Agent for
deposit in the Cash Deposit Account an amount equal to the Available Amount of
all Letters of Credit issued by such Issuing Bank; provided

38



further that the Company shall have no right to replace more than three
Non-Defaulting Lenders in any calendar year pursuant to this Section 2.06(b);
and provided further that the assigning Lender’s rights under Sections 2.11,
2.14 and 9.04, and, in the case of an Issuing Bank, Sections 2.04(b) and 6.02,
and its obligations under Section 8.05, shall survive such assignment as to
matters occurring prior to the date of assignment.

 

(c) Non-Ratable Reduction. (i) The Company shall have the right, at any time
other than during any Rating Condition, upon at least ten Business Days’ notice
to a Lender (with a copy to the Agent), to terminate in whole such Lender’s
Commitments. Such termination shall be effective, (x) with respect to such
Lender’s Unused Commitment, on the date set forth in such notice, provided,
however, that such date shall be no earlier than ten Business Days after receipt
of such notice and (y) with respect to each Advance outstanding to such Lender,
in the case of Base Rate Advances, on the date set forth in such notice and, in
the case of Eurocurrency Rate, on the last day of the then current Interest
Period relating to such Advance; provided further, however, that such
termination shall not be effective, if, after giving effect to such termination,
the Company would, under this Section 2.06(c), reduce the Lenders’ Revolving
Credit Commitments in any calendar year by an amount in excess of the Revolving
Credit Commitments of any three Lenders or $240,000,000, whichever is greater on
the date of such termination. Notwithstanding the preceding proviso, the Company
may terminate in whole the Commitments of any Lender in accordance with the
terms and conditions set forth in Section 2.06(b). Upon termination of a
Lender’s Commitments under this Section 2.06(c), the Company will pay or cause
to be paid all principal of, and interest accrued to the date of such payment
on, Advances owing to such Lender and pay any accrued commitment fees or Letter
of Credit fees payable to such Lender pursuant to the provisions of Section
2.05, and all other amounts payable to such Lender hereunder (including, but not
limited to, any increased costs or other amounts owing under Section 2.11 and
any indemnification for Taxes under Section 2.14); and upon such payments and,
if such Lender is an Issuing Bank, shall pay to the Agent for deposit in the
Cash Deposit Account an amount equal to the Available Amount of all Letters of
Credit issued by such Issuing Bank, the obligations of such Lender hereunder
shall, by the provisions hereof, be released and discharged; provided, however,
that such Lender’s rights under Sections 2.11, 2.14 and 9.04, and, in the case
of an Issuing Bank, Sections 2.04(b) and 6.02, and its obligations under Section
8.05 shall survive such release and discharge as to matters occurring prior to
such date. The aggregate amount of the Commitments of the Lenders once reduced
pursuant to this Section 2.06(c) may not be reinstated.

 

(ii) For purposes of this Section 2.06(c) only, the term “Rating Condition”
shall mean a period commencing with notice (a “Rating Condition Notice”) by the
Agent to the Company and the Lenders to the effect that the Agent has been
informed that the rating of the senior public Debt of the Company is
unsatisfactory under the standard set forth in the next sentence, and ending
with notice by the Agent to the Company and the Lenders to the effect that such
condition no longer exists. The Agent shall give a Rating Condition Notice
promptly upon receipt from the Company or any Lender of notice stating, in
effect, that both of S&P and Moody’s (or any successor by merger or
consolidation to the business of either thereof), respectively, then rate the
senior public Debt of the Company lower than BBB- and Baa3. The Company agrees
to give notice to the Agent forthwith upon any change in a rating by either such
organization of the senior public Debt of the Company; the Agent shall have no
duty whatsoever to verify the accuracy of any such notice from the Company or
any Lender or to monitor independently the ratings of the senior public Debt of
the Company and no Lender shall have any duty to give any

39



such notice. The Agent shall give notice to the Lenders and the Company as to
the termination of a Rating Condition promptly upon receiving a notice from the
Company to the Agent (which notice the Agent shall promptly notify to the
Lenders) stating that the rating of the senior public Debt of the Company does
not meet the standard set forth in the second sentence of this clause (ii), and
requesting that the Agent notify the Lenders of the termination of the Rating
Condition. The Rating Condition shall terminate upon the giving of such notice
by the Agent.

 

(d) Termination by a Lender. In the event that a Change of Control occurs, each
Lender may, by notice to the Company and the Agent given not later than 50
calendar days after such Change of Control, terminate its Revolving Credit
Commitment, its Unissued Letter of Credit Commitment and its or its affiliate’s
Swing Line Commitment, if any, which Commitments shall be terminated effective
as of the later of (i) the date that is 60 calendar days after such Change of
Control or (ii) the end of the Interest Period for any Eurocurrency Rate Advance
outstanding at the time of such Change of Control or for any Eurocurrency Rate
Advance made pursuant to the next sentence of this Section 2.06(d). Upon the
occurrence of a Change of Control, each Borrower’s right to make a Borrowing or
request the issuance of a Letter of Credit under this Agreement shall be
suspended for a period of 60 calendar days, except for Base Rate Advances and
Eurocurrency Rate Advances having an Interest Period ending not later than 90
calendar days after such Change of Control. A notice of termination pursuant to
this Section 2.06(d) shall not have the effect of accelerating any outstanding
Advance of such Lender and the Notes of such Lender.

 

(e) Funds deposited to the Cash Deposit Account pursuant to Section 2.06(b)(v)
above (in the case of an assigning Lender thereunder that is an Issuing Bank) or
Section 2.06(c)(i) above (in the case of a Lender whose Commitments are
terminated thereunder that is an Issuing Bank) shall be applied to reimburse any
drawings made under any Letter of Credit issued by such applicable Issuing Bank
to the extent permitted by applicable law, and if so applied then such
reimbursement shall be deemed satisfaction of the obligations of the Lenders and
of the applicable Borrower to reimburse such drawing. After all of the Letters
of Credit issued by such Issuing Banks shall have expired or been fully drawn
upon and all other obligations of the Borrowers hereunder to such Issuing Banks
have been paid in full, the balance, if any, in the Cash Deposit Account shall
be promptly returned to the Company.

 

SECTION 2.07. Repayment of Advances. (a) Revolving Credit Advances. Each
Borrower shall repay to the Agent for the ratable account of the Lenders on the
Termination Date the aggregate principal amount of the Revolving Credit Advances
then outstanding.

 

(b) Competitive Bid Advances. Each Borrower shall repay to the Agent, for the
account of each Lender that has made a Competitive Bid Advance, the aggregate
outstanding

principal amount of each Competitive Bid Advance made to such Borrower and owing
to such Lender on the earlier of (i) the maturity date therefor, specified in
the related Notice of Competitive Bid Borrowing delivered pursuant to Section
2.03(a)(i) and (ii) the Termination Date.

 

(c) Letter of Credit Reimbursements. The obligation of any Borrower under this
Agreement, any Letter of Credit Application and any other agreement or
instrument, in each case, to repay any Revolving Credit Advance that results
from payment of a drawing under a Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the

40



terms of this Agreement, such Letter of Credit Application and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by a
Borrower is without prejudice to, and does not constitute a waiver of, any
rights such Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by the Borrower thereof as set
forth in Section 9.16 or otherwise):

 

(i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Application, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

 

(ii) any change in the time, manner or place of payment of any Letter of Credit;

 

(iii) the existence of any claim, set-off, defense or other right that any
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

 

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not substantially comply with the terms of such
Letter of Credit;

 

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of any Borrower in respect of the L/C Related Documents;
or

 

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing that might, but for the provisions of this Section,
constitute a legal or equitable discharge of such Borrower’s obligations
hereunder.

 

(d) Swing Line Advances. (i) Each Borrower shall repay to the Swing Line Agent
for the ratable account of the Swing Line Banks on the last day of the
applicable Interest Period, the unpaid principal amount of any Swing Line
Advance then outstanding.

 

(ii) In the event that a Borrower does not repay a Swing Line Advance made to it
in full on the last day of its Interest Period, on the Business Day immediately
following such day, that Borrower shall be deemed to have served a Notice of
Revolving Credit Borrowing for a Revolving Credit Borrowing to be made on the
third Business Day thereafter in the amount (including accrued interest) and
currency of such Swing Line Advance and with an Interest Period of one month and
such Revolving Credit Advance shall be made on the third Business Day in
accordance with Section 2.02(a) (without regard to the minimum amount thereof)
and the proceeds thereof applied in repayment of such Swing Line Advance.
Notwithstanding anything contained herein to the contrary, for the

41



time period from the day immediately following the end of the Interest Period
for any such Swing Line Advance that is not repaid on the last day of its
Interest Period until and including the third Business Day thereafter, Section
2.08(b) shall apply to the unpaid principal amount of any such Swing Line
Advance.

 

(iii) Section 3.03 shall not apply to any Revolving Credit Advance to which this
Section 2.07(d) refers.

 

(iv) In the circumstances set out in paragraph (ii) above, to the extent that it
is not possible to make a Revolving Credit Advance due to the insolvency of a
Borrower, the Lenders will indemnify (pro-rata according to their Revolving
Credit Commitments) the Swing Line Banks for any loss that they incur as a
result of the relevant Swing Line Borrowing.

 

SECTION 2.08. Interest on Revolving Credit Advances and Swing Line Advances. (a)
Scheduled Interest. (i) Each Borrower shall pay interest on the unpaid principal
amount of each Revolving Credit Advance owing by such Borrower to each Lender
from the date of such Revolving Credit Advance, until such principal amount
shall be paid in full, at the following rates per annum:

 

(A) Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in effect
from time to time, payable in arrears quarterly on the last Business Day of each
March, June, September and December during such periods and on the date such
Base Rate Advance shall be Converted or paid in full.

 

(B) Eurocurrency Rate Advances. During such periods as such Revolving Credit
Advance is a Eurocurrency Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of (x)
the Eurocurrency Rate for such Interest Period for such Revolving Credit Advance
plus (y) the Applicable Margin in effect from time to time, payable in arrears
on the last day of such Interest Period and, if such Interest Period has a
duration of more than three months, on each day that occurs during such Interest
Period every three months from the first day of such Interest Period and on the
date such Eurocurrency Rate Advance shall be Converted or paid in full.

 

(ii) Each Borrower shall pay interest on the unpaid principal amount of each
Swing Line Advance owing by such Borrower to each Swing Line Bank from the date
of such Swing Line Advance until such principal amount shall be paid in full, at
the following rates per annum:

 

(A) Euro Swing Line Advances. For each Euro Swing Line Advance, a rate per annum
equal at all times during the Interest Period for such Euro Swing Line Advance
to the sum of (x) the rate per annum determined by the Swing Line Agent to be
the arithmetic mean (rounded upwards to the nearest whole multiple of 1/16 of 1%
per annum, if such arithmetic mean is not such a multiple) of the rates at which
deposits in Euro are offered by the principal office of each of the Swing Line
Banks to prime banks in the European interbank market at 11:00 A.M. (Brussels
time) on the date of such Euro Swing Line

42



Advance for an amount substantially equal to the Swing Line Banks’ respective
ratable shares of such Borrowing outstanding during such Interest Period and for
a period equal to such Interest Period plus (y) the Applicable Margin, payable
in arrears on the last day of such Interest Period.

 

(B) Dollar Swing Line Advances. For each Dollar Swing Line Advance, a rate per
annum equal at all times during the Interest Period for such Dollar Swing Line
Advance to the sum of (x) the rate per annum determined by the Swing Line Agent
to be the arithmetic mean (rounded upwards to the nearest whole multiple of 1/16
of 1% per annum, if such arithmetic mean is not such a multiple) of the rates at
which deposits in Dollars are offered by the principal office of each of the
Swing Line Banks to prime banks in the London interbank market at 11:00 A.M.
(London time) on the date of such Dollar Swing Line Advance for an amount
substantially equal to the amount that would be the Swing Line Banks’ respective
ratable shares of such Borrowing outstanding during such Interest Period and for
a period equal to such Interest Period plus (y) the Applicable Margin, payable
in arrears on the last day of such Interest Period.

 

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), each Borrower shall pay interest on (i) the
unpaid principal amount of each Revolving Credit Advance owing by such Borrower
to each Lender, payable in arrears on the dates referred to in clause (a) above,
at a rate per annum equal at all times to 1% per annum above the rate per annum
required to be paid on such Revolving Credit Advance pursuant to clause (a)
above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder by such Borrower that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 1% per annum above the
rate per annum required to be paid on such Revolving Credit Advance pursuant to
clause (a) above.

 

SECTION 2.09. Interest Rate Determination. (a) The Agent shall give prompt
notice (i) to the Company and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.08(a)(i) or (ii) and (ii) to
the applicable Borrower the rate, if any, furnished by each Swing Line Bank for
the purpose of determining the interest rate under Section 2.08(a)(ii) (it being
understood that the Agent shall not be required to disclose to any party hereto
(other than the Company and the applicable Borrower) any information regarding
any Swing Line Bank or any rate provided by such Swing Line Bank in accordance
with such Section, including, without limitation, whether a Swing Line Bank has
provided a rate or the rate provided by any individual Swing Line Bank).

 

(b) If, with respect to any Eurocurrency Rate Advances, the Majority Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London interbank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Revolving Credit Advances as part of such Borrowing during its
Interest Period or (ii) the Eurocurrency Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Majority Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period, the Agent shall forthwith so notify each Borrower and the
Lenders, whereupon (A) such Borrower will, on the last

43



day of the then existing Interest Period therefor, (1) if such Eurocurrency Rate
Advances are denominated in Dollars, either (x) prepay such Advances or (y)
Convert such Advances into Base Rate Advances and (2) if such Eurocurrency Rate
Advances are denominated in any Major Currency, either (x) prepay such Advances
or (y) exchange such Advances into an Equivalent amount of Dollars and Convert
such Advances into Base Rate Advances, and (B) the obligation of the Lenders to
make Eurocurrency Rate Advances in the same currency as such Eurocurrency Rate
Advances shall be suspended until the Agent shall notify each Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

 

(c) If any Borrower, in requesting a Revolving Credit Borrowing comprised of
Eurocurrency Rate Advances, shall fail to select the duration of the Interest
Period for such Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify such Borrower and the Lenders and such Advances will (to the
extent such Eurocurrency Rate Advances remain outstanding on such day)
automatically, on the last day of the then existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in any Major Currency, be exchanged into an Equivalent amount of Dollars and be
Converted into Base Rate Advances.

 

(d) Upon the occurrence and during the continuance of any Event of Default under
Section 6.01(a), (i) each Eurocurrency Rate Advance will (to the extent such
Eurocurrency Rate Advance remains outstanding on such day) automatically, on the
last day of the then existing Interest Period therefor, (A) if such Eurocurrency
Rate Advance is denominated in Dollars, be Converted into a Base Rate Advance
and (B) if such Eurocurrency Rate Advance is denominated in any Major Currency,
be exchanged into an Equivalent amount of Dollars and Converted into a Base Rate
Advance and (ii) the obligation of the Lenders to make Eurocurrency Rate
Advances shall be suspended.

 

(e) If the Reuters Page is unavailable,

 

(i) the Agent shall forthwith notify the relevant Borrower and the Lenders that
the interest rate cannot be determined for such Eurocurrency Rate Advances or
LIBO Rate Advances, as the case may be,

 

(ii) with respect to Eurocurrency Rate Advances, each such Advance will (to the
extent such Eurocurrency Rate Advance remains outstanding on such day)
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, be prepaid by
the applicable Borrower or be automatically Converted into a Base Rate Advance
and (B) if such Eurocurrency Rate Advance is denominated in any Major Currency,
be prepaid by the applicable Borrower or be automatically exchanged into an
Equivalent amount of Dollars and Converted into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and

 

(iii) the obligation of the Lenders to make Eurocurrency Rate Advances or LIBO
Rate Advances shall be suspended until the Agent shall notify the Borrowers and
the Lenders that the circumstances causing such suspension no longer exist.

44



SECTION 2.10. Prepayments of Revolving Credit Advances and Swing Line Advances.
(a) Optional Prepayments. (i) Revolving Credit Advances. Each Borrower may, upon
notice to the Agent stating the proposed date and aggregate principal amount of
the prepayment, given not later than 11:00 A.M. (New York City time) on the
second Business Day prior to the date of such proposed prepayment, in the case
of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York City
time) on the day of such proposed prepayment, in the case of Base Rate Advances,
and, if such notice is given, such Borrower shall, prepay the outstanding
principal amount of the Revolving Credit Advances comprising part of the same
Revolving Credit Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount not less than $10,000,000 or the Equivalent thereof in a Major
Currency (determined on the date notice of prepayment is given) or an integral
multiple of $1,000,000 or the Equivalent thereof in a Major Currency (determined
on the date notice of prepayment is given) in excess thereof and (y) in the
event of any such prepayment of a Eurocurrency Rate Advance other than on the
last day of the Interest Period therefor, such Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 9.04(c). Each
notice of prepayment by a Designated Subsidiary shall be given to the Agent
through the Company.

 

(ii) Swing Line Advances. Each Borrower may, upon notice to the Swing Line Agent
by 9:00 A.M. (London time) on the date of the prepayment stating the aggregate
principal amount of the prepayment, and, if such notice is given such Borrower
shall, prepay the outstanding principal amount of the Swing Line Advances
comprising part of the same Swing Line Borrowing in whole or ratably in part;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of no less than €1,000,000 or $1,000,000, as the case may be
and (y) in the event of any such prepayment of a Swing Line Advance other than
on the maturity date therefor, such Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 9.04(c).

 

(b) Mandatory Prepayments. (i) If, on any date, the sum of (A) the aggregate
principal amount of all Advances denominated in Dollars then outstanding plus
(B) the Equivalent in Dollars (determined on the third Business Day prior to
such date) of the aggregate principal amount of all Advances denominated in
Foreign Currencies then outstanding plus (C) the aggregate Available Amount of
all Letters of Credit denominated in Dollars then outstanding plus (D) the
Equivalent in Dollars (determined on the third Business Day prior to such date)
of the aggregate Available Amount of all Letters of Credit denominated in Major
Currencies then outstanding exceeds 103% of the aggregate Commitments of the
Lenders on such date, the Company and each other Borrower, if any, shall
thereupon promptly prepay the outstanding principal amount of any Advances owing
by such Borrower in an aggregate amount (or deposit an amount in the Cash
Deposit Account) sufficient to reduce such sum (calculated on the basis of the
Available Amount of Letters of Credit being reduced by the amount in the Cash
Deposit Account) to an amount not to exceed 100% of the aggregate Commitments of
the Lenders on such date, together with any interest accrued to the date of such
prepayment on the principal amounts prepaid and, in the case of any prepayment
of a Eurocurrency Rate Advance, a LIBO Rate Advance or a Local Rate Advance on a
date other than the last day of an Interest Period or at its maturity, any
additional amounts which such Borrower shall be obligated to reimburse to the
Lenders in respect

45



thereof pursuant to Section 9.04(c). The Agent shall give prompt notice of any
prepayment required under this Section 2.10(b)(i) to the Borrowers and the
Lenders.

 

(ii) If, on any date, the sum of (A) the Equivalent in Dollars of the aggregate
principal amount of all Eurocurrency Rate Advances denominated in Major
Currencies then outstanding plus (B) the Equivalent in Dollars of the aggregate
principal amount of all Competitive Bid Advances denominated in Foreign
Currencies then outstanding plus (C) the Equivalent in Dollars of the aggregate
Available Amount of all Letters of Credit denominated in Major Currencies then
outstanding (in each case, determined on the third Business Day prior to such
date), shall exceed 110% of $500,000,000, the Company and each other Borrower
shall prepay the outstanding principal amount of any such Eurocurrency Rate
Advances or any such LIBO Rate Advances owing by such Borrower, on the last day
of the Interest Periods relating to such Advances, in an aggregate amount (or
deposit an amount in the Cash Deposit Account) sufficient to reduce such sum
(calculated on the basis of the Available Amount of Letters of Credit being
reduced by the amount in the Cash Deposit Account) to an amount not to exceed
$500,000,000, together with any interest accrued to the date of such prepayment
on the principal amounts prepaid. The Agent shall give prompt notice of any
prepayment required under this Section 2.10(b)(ii) to the Borrowers and the
Lenders. Prepayments under this Section 2.10(b)(ii) shall be allocated first to
Swing Line Advances, ratably among the Swing Line Banks; and any excess amount
shall then be allocated to Revolving Credit Advances comprising part of the same
Revolving Credit Borrowing selected by the applicable Borrower, ratably among
the Lenders.

 

SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding or maintaining Eurocurrency Rate Advances or LIBO
Rate Advances or agreeing to issue or of issuing or maintaining or participating
in Letters of Credit (excluding for purposes of this Section 2.11 any such
increased costs resulting from (i) Taxes or Other Taxes (as to which Section
2.14 shall govern) and (ii) changes in the basis of taxation of overall net
income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Borrower of such Advances shall from time to time, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to such Borrower and the Agent by such Lender, shall be conclusive and binding
for all purposes, absent manifest error. For the avoidance of doubt, this
Section 2.11(a) shall apply to all requests, rules, guidelines or directives
issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
financial regulatory authorities, in each case pursuant to Basel III, regardless
of the date adopted, issued, promulgated or implemented.

 

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
including, without

46



limitation, any agency of the European Union or similar monetary or
multinational authority (whether or not having the force of law) affects or
would affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend or to issue or participate in Letters of Credit hereunder and other
commitments of this type or the issuance of or participation in the Letters of
Credit (or similar contingent obligations) hereunder, then, upon demand by such
Lender (with a copy of such demand to the Agent), the Company shall pay to the
Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend hereunder. A certificate as to such amounts
submitted to the Company and the Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error. For the avoidance of doubt,
this Section 2.11(b) shall apply to all requests, rules, guidelines or
directives concerning capital adequacy issued in connection with the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives concerning capital adequacy promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States financial regulatory
authorities, in each case pursuant to Basel III, regardless of the date adopted,
issued, promulgated or implemented.

 

(c) Any Lender claiming any additional amounts payable pursuant to this Section
2.11 shall, upon the written request of the Company delivered to such Lender and
the Agent, assign, pursuant to and in accordance with the provisions of Section
9.06, all of its rights and obligations under this Agreement and under the Notes
to an Eligible Assignee selected by the Company; provided, however, that (i) no
Default shall have occurred and be continuing at the time of such request and at
the time of such assignment; (ii) the assignee shall have paid to the assigning
Lender the aggregate principal amount of, and any interest accrued and unpaid to
the date of such assignment on, the Note or Notes of such Lender; (iii) the
Company shall have paid to the assigning Lender any and all commitment fees and
other fees payable to such Lender and all other accrued and unpaid amounts owing
to such Lender under any provision of this Agreement (including, but not limited
to, any increased costs or other additional amounts owing under this Section
2.11 and Section 9.04(c), and any indemnification for Taxes under Section 2.14)
as of the effective date of such assignment and (iv) if the assignee selected by
the Company is not an existing Lender, such assignee or the Company shall have
paid the processing and recordation fee required under Section 9.06(a) for such
assignment; provided further that the assigning Lender’s rights under Sections
2.11, 2.14 and 9.04, and its obligations under Section 8.05, shall survive such
assignment as to matters occurring prior to the date of assignment.

 

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Company shall not be required to compensate
a Lender pursuant to this Section for any increased costs or reductions incurred
more than 90 days prior to the date that such Lender notifies the Company of the
change or circumstance giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor; provided further that,
if the change or circumstance giving rise to such increased costs or reductions
is retroactive, then the 90 day period referred to above shall be extended to
include the period of retroactive effect thereof.

47



(e) Notwithstanding any other provision in this Section, no Lender shall demand
compensation for any increased cost pursuant to this Section 2.11 if it shall
not at the time be the general policy or practice of such Lender to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements; provided that no Lender shall be required to disclose any
confidential or proprietary information in respect of such demand.

 

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or any Major Currency,
LIBO Rate Advances in Dollars or in any Foreign Currency or Swing Line Advances
in Euros or to fund or maintain Eurocurrency Rate Advances in Dollars or in any
Major Currency, LIBO Rate Advances in Dollars or in any Foreign Currency or
Swing Line Advances in Euros hereunder, (a) each such Eurocurrency Rate Advance,
such LIBO Rate Advance or Swing Line Advance, as the case may be, will
automatically, upon such demand, (i) if such Eurocurrency Rate Advance or LIBO
Rate Advance is denominated in Dollars, be Converted into a Base Rate Advance or
an Advance that bears interest at the rate set forth in Section 2.08(a)(i), as
the case may be, and (ii) if such Eurocurrency Rate Advance, LIBO Rate Advance
or Swing Line Advance is denominated in any Foreign Currency, be exchanged into
an Equivalent amount of Dollars and Converted into a Base Rate Advance or an
Advance that bears interest at the rate set forth in Section 2.08(a)(i), as the
case may be, and (b) the obligation of the Lenders to make such Eurocurrency
Rate Advances, such LIBO Rate Advances or such Swing Line Advances shall be
suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.

 

SECTION 2.13. Payments and Computations. (a) Each Borrower shall make each
payment hereunder and under any Notes, except with respect to principal of,
interest on, and other amounts relating to, Advances denominated in a Foreign
Currency, not later than 11:00 A.M. (New York City time) on the day when due in
Dollars to the Agent at the applicable Agent’s Account in same day funds without
set-off, counterclaim or deduction of any kind. Each Borrower shall make each
payment hereunder and under any Notes with respect to principal of, interest on,
and other amounts relating to Advances denominated in a Foreign Currency not
later than 12:00 Noon (at the Payment Office for such Foreign Currency) on the
day when due in such Foreign Currency to the Agent in same day funds by deposit
of such funds to the applicable Agent’s Account without set-off, counterclaim or
deduction of any kind. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal, interest,
commitment fees or Letter of Credit fees ratably (other than amounts payable
pursuant to Section 2.03, 2.04(c), 2.05(b)(ii), 2.06(b), 2.06(c), 2.11, 2.14 or
9.04(c)) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon any
Assuming Lender becoming a Lender hereunder as a result of a Commitment Increase
pursuant to Section 2.18 or an extension of the Termination Date pursuant to
Section 2.19, and upon the Agent’s receipt of such Lender’s Assumption Agreement
and recording of the information contained therein in the Register, from and
after the applicable Increase Date or Extension Date, as the case may be, the
Agent shall make all payments hereunder and under any Notes issued in

48



connection therewith in respect of the interest assumed thereby to the Assuming
Lender. Upon its acceptance of an Assignment and Assumption and recording of the
information contained therein in the Register pursuant to Section 9.06(c), from
and after the effective date specified in such Assignment and Assumption, the
Agent shall make all payments hereunder and under any Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

(b) All computations of interest based on the Base Rate and of commitment fees
shall be made by the Agent on the basis of a year of 365 or 366 days, as the
case may be, all computations of interest on Swing Line Advances or based on the
Eurocurrency Rate (including the Overnight Eurocurrency Rate) or the Federal
Funds Rate and of Letter of Credit fees shall be made by the Agent on the basis
of a year of 360 days and all computations in respect of Competitive Bid
Advances shall be made by the Agent or the Sub-Agent, as the case may be, as
specified in the applicable Notice of Competitive Bid Borrowing (or, in each
case of Advances denominated in Foreign Currencies where market practice
differs, in accordance with market practice), in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest, commitment fees or Letter of Credit fees are
payable. Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, commitment fee or Letter of
Credit fee, as the case may be; provided, however, that, if such extension would
cause payment of interest on or principal of Eurocurrency Rate Advances or LIBO
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.

 

(d) Unless the Agent shall have received notice from any Borrower prior to the
date on which any payment is due to the Lenders hereunder that such Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Foreign
Currencies.

 

SECTION 2.14. Taxes. (a) Except as otherwise provided in this Section 2.14, any
and all payments by or on behalf of any Borrower (including the Company in its
capacity as a guarantor under Article VII hereof) hereunder or under the Notes
shall be made, in accordance with Section 2.13, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding,
(i) in the case of each Lender and the Agent, (A) net income taxes imposed by
the

49



United States or any State thereof and taxes imposed on its overall net income,
and franchise taxes imposed on it in lieu of net income taxes, by the
jurisdiction under the laws of which such Lender or the Agent (as the case may
be) is organized or any political subdivision thereof and (B) any United States
withholding taxes resulting from FATCA and, (ii) in the case of each Lender,
taxes imposed on its overall net income, and franchise taxes imposed on it in
lieu of net income taxes, by the jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under the Notes being hereinafter referred to
as “Taxes”). If any Borrower (including the Company in its capacity as a
guarantor under Article VII hereof) shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder or under any Note to any Lender
or the Agent, (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.14) such Lender or the Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

 

(b) In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or the Notes (hereinafter referred to as “Other
Taxes”).

 

(c) Each Borrower shall indemnify each Lender and the Agent for the full amount
of Taxes or Other Taxes (including, without limitation, any taxes imposed by any
jurisdiction on amounts payable under this Section 2.14) imposed on or paid by
such Lender or the Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto;
provided, however, that a Borrower shall not be obligated to pay any amounts in
respect of penalties, interest or expenses pursuant to this paragraph that are
payable solely as a result of (i) the failure on the part of the pertinent
Lender or the Agent to pay over those amounts received from the Borrowers under
this clause (c) or (ii) the gross negligence or willful misconduct on the part
of the pertinent Lender or the Agent. This indemnification shall be made within
30 days from the date such Lender or the Agent (as the case may be) makes
written demand therefor. Each Lender agrees to provide reasonably prompt notice
to the Agent, the Company and any Borrower of any imposition of Taxes or Other
Taxes against such Lender; provided that failure to give such notice shall not
affect such Lender’s rights to indemnification hereunder. Each Lender agrees
that it will, promptly upon a request by the Company or a Borrower having made
an indemnification payment hereunder, furnish to the Company or such Borrower,
as the case may be, such evidence as is reasonably available to such Lender as
to the payment of the relevant Taxes or Other Taxes, and that it will, if
requested by the Company or such Borrower, cooperate with the Company or such
Borrower, as the case may be, in its efforts to obtain a refund or similar
relief in respect of such payment.

 

(d) Within 30 days after the date of any payment of Taxes by a Borrower under
subsection (a) above, each Borrower shall furnish to the Agent, at its address
referred to in Section 9.02, the original or a certified copy of a receipt
evidencing payment thereof. In the case of any payment hereunder or under the
Notes by or on behalf of any Borrower through an account

50



or branch outside the United States or by or on behalf of any Borrower by a
payor that is not a United States person, if such Borrower determines that no
Taxes are payable in respect thereof, such Borrower shall furnish, or shall
cause such payor to furnish, to the Agent, at such address, an opinion of
counsel acceptable to the Agent stating that such payment is exempt from Taxes.
For purposes of this subsection (d) and subsection (e), the terms “United
States” and “United States person” shall have the meanings specified in Section
7701 of the Internal Revenue Code.

 

(e) (i) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender, on the date of the Assumption
Agreement or the Assignment and Assumption pursuant to which it becomes a Lender
in the case of each other Lender and on the date it changes its Applicable
Lending Office in the case of any Lender, and from time to time thereafter as
requested in writing by any Borrower (unless a change in law renders such Lender
unable lawfully to do so), shall provide the Agent and each Borrower with two
original Internal Revenue Service forms W-8ECI or W-8BEN, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the Notes. In
addition, each Lender further agrees to provide any Borrower with any form or
document as any Borrower may reasonably request which is required by any taxing
authority outside the United States in order to secure an exemption from, or
reduction in the rate of, withholding tax in such jurisdiction, if available to
such Lender. If the forms provided by a Lender at the time such Lender first
becomes a party to this Agreement or changes its Applicable Lending Office
indicate a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Lender provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such form; provided, however, that,
in the case of a Lender that initially becomes a party to this Agreement
pursuant to an assignment in accordance with Section 9.06 or a Lender that
undertakes a change in its Applicable Lending Office, the term Taxes shall
include (in addition to withholding taxes that may be imposed in the future or
other amounts otherwise includable in Taxes) United States withholding tax, if
any, applicable on the date of such assignment or change with respect to the
assignee Lender or Lender after the change in Applicable Lending Office, but
only to the extent of United States withholding tax included in Taxes, if any,
applicable on the date of such assignment or change with respect to the assignor
Lender or Lender prior to such change in Applicable Lending Office. If any form
or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8ECI
or W-8BEN, that a Lender reasonably considers to be confidential, such Lender
shall give notice thereof to each Borrower and shall not be obligated to include
in such form or document such confidential information.

 

(ii) In addition, if a payment made to a Lender hereunder or under the Notes
would be subject to United States withholding tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Company and the
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Agent, such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such

51



additional documentation reasonably requested by the Company or the Agent as may
be necessary for each Borrower or the Agent to comply with its obligations under
FATCA, to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.

 

(f) For any period with respect to which a Lender has failed to provide each
Borrower with the appropriate form described in Section 2.14(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided), such Lender shall not be
entitled to indemnification under Section 2.14(a) or (c) with respect to Taxes
imposed by the United States by reason of such failure; provided, however, that
should a Lender become subject to Taxes because of its failure to deliver a form
required hereunder, each Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.

 

(g) If any Borrower is required to pay any additional amount to any Lender or to
the Agent or on behalf of any of them to any taxing authority pursuant to this
Section 2.14, such Lender shall, upon the written request of the Company
delivered to such Lender and the Agent, assign, pursuant to and in accordance
with the provisions of Section 9.06, all of its rights and obligations under
this Agreement and under the Notes to an Eligible Assignee selected by the
Company; provided, however, that (i) no Default shall have occurred and be
continuing at the time of such request and at the time of such assignment; (ii)
the assignee shall have paid to the assigning Lender the aggregate principal
amount of, and any interest accrued and unpaid to the date of such assignment
on, the Note or Notes of such Lender; (iii) the Company shall have paid to the
assigning Lender any and all commitment fees and other fees payable to such
Lender and all other accrued and unpaid amounts owing to such Lender under any
provision of this Agreement (including, but not limited to, any increased costs
or other additional amounts owing under Section 2.11, any break funding costs
under Section 9.04(c) and any indemnification for Taxes under this Section 2.14)
as of the effective date of such assignment; and (iv) if the assignee selected
by the Company is not an existing Lender, such assignee or the Company shall
have paid the processing and recordation fee required under Section 9.06(a) for
such assignment; provided further that the assigning Lender’s rights under
Sections 2.11, 2.14 and 9.04, and its obligations under Section 8.05, shall
survive such assignment as to matters occurring prior to the date of assignment.

 

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, if
any, or otherwise) on account of the Revolving Credit Advances or Swing Line
Advances owing to it (other than pursuant to Section 2.03, 2.04(c), 2.06(b),
2.06(c), 2.11, 2.14 or 9.04(c)) in excess of its Ratable Share of payments on
account of the Revolving Credit Advances or Swing Line Advances obtained by all
the Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances or Swing Line Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the

52



total amount so recovered. Each Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.15 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of setoff, if any) with respect to such participation as fully as if
such Lender were the direct creditor of such Borrower in the amount of such
participation.

 

SECTION 2.16. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) for general corporate
purposes of such Borrower and its Subsidiaries. No Borrower will request any
Borrowing or Letter of Credit, and no Borrower or its Subsidiaries shall use,
and each Borrower shall use commercially reasonable efforts to procure that it
and its Subsidiaries’ respective directors, officers, employees and agents shall
not use, the proceeds of any Borrowing or Letter of Credit (i) in furtherance of
a corrupt offer, payment, promise to pay, or authorization of the payment or
giving of money, or anything else of value, to any Person in a manner which
constitutes (x) a violation of the Bribery Act, (y) a violation of the FCPA or
(z) a material violation of any other Anti-Corruption Laws, (ii) for the purpose
of funding or financing any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

SECTION 2.17. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Revolving Credit Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Revolving Credit Advances. Each Borrower agrees that upon request of any
Lender to such Borrower (with a copy of such notice to the Agent) that such
Lender receive a Revolving Credit Note to evidence (whether for purposes of
pledge, enforcement or otherwise) the Revolving Credit Advances owing to, or to
be made by, such Lender, such Borrower shall promptly execute and deliver to
such Lender a Revolving Credit Note payable to the order of such Lender in a
principal amount up to the Revolving Credit Commitment of such Lender.

 

(b) The Register maintained by the Agent pursuant to Section 9.06(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment Acceptance delivered to and accepted by
it, (iii) the amount of any principal or interest due and payable or to become
due and payable from each Borrower to each Lender hereunder and (iv) the amount
of any sum received by the Agent from each Borrower hereunder and each Lender’s
share thereof.

 

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrowers to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.

53



SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments. (a) The
Company may, at any time but in any event not more than once in any calendar
year prior to the Termination Date, by notice to the Agent, request that the
aggregate amount of the Revolving Credit Commitments be increased by an amount
of $25,000,000 or an integral multiple thereof (each a “Commitment Increase”) to
be effective as of a date that is at least 90 days prior to the earliest
scheduled Termination Date then in effect (the “Increase Date”) as specified in
the related notice to the Agent; provided, however that (i) in no event shall
the aggregate amount of the Revolving Credit Commitments at any time exceed
$4,500,000,000 and (ii) on the date of any request by the Company for a
Commitment Increase and on the related Increase Date the applicable conditions
set forth in Section 3.03 shall be satisfied.

 

(b) The Agent shall promptly notify the Lenders of a request by the Company for
a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and (iii)
the date by which Lenders wishing to participate in the Commitment Increase must
commit to an increase in the amount of their respective Revolving Credit
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Revolving
Credit Commitment. If the Lenders notify the Agent that they are willing to
increase the amount of their respective Revolving Credit Commitments by an
aggregate amount that exceeds the amount of the requested Commitment Increase,
the requested Commitment Increase shall be allocated among the Lenders willing
to participate therein in such amounts as are agreed between the Company and the
Agent. Each Lender’s proposed increased Revolving Credit Commitment shall be
subject to the prior written approval of each Issuing Bank and each Swing Line
Bank, which consent shall not be unreasonably withheld or delayed.

 

(c) Promptly following each Commitment Date, the Agent shall notify the Company
as to the amount, if any, by which the Lenders are willing to participate in the
requested Commitment Increase. If the aggregate amount by which the Lenders are
willing to participate in any requested Commitment Increase on any such
Commitment Date is less than the requested Commitment Increase, then the Company
may extend offers to one or more Eligible Assignees approved by each Issuing
Bank and each Swing Line Bank (which approval shall not be unreasonably withheld
or delayed) to participate in any portion of the requested Commitment Increase
that has not been committed to by the Lenders as of the applicable Commitment
Date; provided, however, that the Revolving Credit Commitment of each such
Eligible Assignee shall be in an amount of $25,000,000 or an integral multiple
thereof.

 

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.18(c) (each such Eligible Assignee and each Eligible Assignee that agrees to
an extension of the Termination Date in accordance with Section 2.19(c), an
“Assuming Lender”) shall become a Lender party to this Agreement as of such
Increase Date and the Revolving Credit Commitment of each Increasing Lender for
such requested Commitment Increase shall be so increased by such amount (or by
the amount allocated to such Lender pursuant to the last sentence of Section
2.18(b)) as of such Increase Date; provided, however, that the Agent shall have
received on or before such Increase Date the following, each dated such date:

54



(i) (A) certified copies of resolutions of the Board of Directors of the Company
or the Executive Committee of such Board approving the Commitment Increase and
the corresponding modifications to this Agreement and (B) an opinion of counsel
for the Company (which may be in-house counsel), in substantially the form of
Exhibit E hereto;

 

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Company and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the Company;
and

 

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Revolving Credit Commitment in a writing satisfactory to the Company and the
Agent.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, purchase that portion of outstanding Advances of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Advances and funded and unfunded participations in Swing Line Advances
and Letters of Credit to be held on a pro rata basis by the Lenders in
accordance with their Ratable Shares (calculated based on their Revolving Credit
Commitments as a percentage of the aggregate Revolving Credit Commitments
outstanding after giving effect to the relevant Commitment Increase).

 

SECTION 2.19. Extension of Termination Date. (a) At least 45 days but not more
than 60 days prior to any anniversary of the Restatement Date, the Company, by
written notice to the Agent, may request an extension of the Termination Date in
effect at such time by one year from its then scheduled expiration. The Agent
shall promptly notify each Lender of such request, and each Lender shall in
turn, in its sole discretion, not later than 20 days prior to such anniversary
date, notify the Company and the Agent in writing as to whether such Lender will
consent to such extension. If any Lender shall fail to notify the Agent and the
Company in writing of its consent to any such request for extension of the
Termination Date at least 20 days prior to the applicable anniversary date, such
Lender shall be deemed to be a Non-Consenting Lender with respect to such
request. The Agent shall notify the Company not later than 15 days prior to the
applicable anniversary date of the decision of the Lenders regarding the
Company’s request for an extension of the Termination Date.

 

(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.19, the Termination Date in effect at such time
shall, effective as at the applicable anniversary date (the “Extension Date”),
be extended for one year; provided that on each Extension Date the applicable
conditions set forth in Section 3.03 shall be satisfied. If fewer than all of
the Lenders consent in writing to any such request in accordance with subsection
(a) of this Section 2.19, the Termination Date in effect at such time shall,
effective as at the applicable Extension Date and subject to subsection (d) of
this Section 2.19, be extended as to those Lenders that so consented (each a
“Consenting Lender”) but shall not be extended as to any other Lender

55



(each a “Non-Consenting Lender”). To the extent that the Termination Date is not
extended as to any Lender pursuant to this Section 2.19 and the Commitment of
such Lender is not assumed in accordance with subsection (c) of this Section
2.19 on or prior to the applicable Extension Date, each Commitment of such
Non-Consenting Lender shall automatically terminate in whole on such unextended
Termination Date without any further notice or other action by the Company, such
Lender or any other Person; provided that such Non-Consenting Lender’s rights
under Sections 2.11, 2.14 and 9.04, and its obligations under Section 8.05,
shall survive the Termination Date for such Lender as to matters occurring prior
to such date. It is understood and agreed that no Lender shall have any
obligation whatsoever to agree to any request made by the Company for any
requested extension of the Termination Date. The failure of a Lender to respond
to a notice of such an increase will be deemed an election by such Lender not to
participate therein.

 

(c) If fewer than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.19, the Agent shall promptly so notify the
Consenting Lenders, and each Consenting Lender may, in its sole discretion, give
written notice to the Agent not later than 10 days prior to the Termination Date
of the amount of the Non-Consenting Lenders’ Commitments for which it is willing
to accept an assignment. If the Consenting Lenders notify the Agent that they
are willing to accept assignments of Commitments in an aggregate amount that
exceeds the amount of the Commitments of the Non-Consenting Lenders, such
Commitments shall be allocated among the Consenting Lenders willing to accept
such assignments in such amounts as are agreed between the Company and the
Agent. If after giving effect to the assignments of Commitments described above
there remain any Commitments of Non-Consenting Lenders, the Company may arrange
for one or more Consenting Lenders or other Eligible Assignees approved by each
Issuing Bank and each Swing Line Bank (which approval shall not be unreasonably
withheld or delayed) as Assuming Lenders to assume, effective as of the
Extension Date, any Non-Consenting Lender’s Commitment and all of the
obligations of such Non-Consenting Lender under this Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Consenting
Lender; provided, however, that the amount of the Commitment of any such
Assuming Lender as a result of such substitution shall in no event be less than
$25,000,000 unless the amount of the Commitment of such Non-Consenting Lender is
less than $25,000,000, in which case such Assuming Lender shall assume all of
such lesser amount; and provided further that:

 

(i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
commitment fees owing to such Non-Consenting Lender as of the effective date of
such assignment;

 

(ii) all additional costs reimbursements, expense reimbursements and indemnities
payable to such Non-Consenting Lender, and all other accrued and unpaid amounts
owing to such Non-Consenting Lender hereunder, as of the effective date of such
assignment shall have been paid to such Non-Consenting Lender; and

 

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.06(a) for such assignment shall have
been paid;

56



provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 9.04, and its obligations under Section 8.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Company and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Company and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Company and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.19 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.

 

(d) If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.19) Lenders having Revolving Credit Commitments
equal to at least 50% of the Revolving Credit Commitments in effect immediately
prior to the Extension Date consent in writing to a requested extension (whether
by execution or delivery of an Assumption Agreement or otherwise) not later than
one Business Day prior to such Extension Date, the Agent shall so notify the
Company, and, subject to the satisfaction of the applicable conditions in
Section 3.03, the Termination Date then in effect shall be extended for the
additional one-year period as described in subsection (a) of this Section 2.19,
and all references in this Agreement, and in the Notes, if any, to the
“Termination Date” shall, with respect to each Consenting Lender and each
Assuming Lender for such Extension Date, refer to the Termination Date as so
extended. Promptly following each Extension Date, the Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) of the extension
of the scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Assuming Lender.

 

SECTION 2.20. Defaulting Lenders. (a) If any Swing Line Advances or Letters of
Credit are outstanding at the time a Lender becomes a Defaulting Lender, and the
Commitments have not been terminated in accordance with Section 6.01, then:

 

(i) so long as no Default has occurred and is continuing, all or any part of the
participations in Swing Line Advances and the Available Amount of outstanding
Letters of Credit shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Ratable Shares (disregarding any Defaulting
Lender’s Revolving Credit Commitment) but only to the extent that the sum of (A)
the aggregate principal amount of all Advances made by such Non-Defaulting
Lenders (in their capacity as Lenders) and outstanding at such time, plus (B)
such Non-Defaulting Lenders’ Ratable Shares (before giving effect to the
reallocation contemplated herein) of the Available Amount of all outstanding
Swing Line Advances and Letters of Credit, plus (C) the aggregate principal
amount of all Advances made by each Swing Line Bank and each Issuing Bank
pursuant to Section 2.04(c) that have not been ratably funded by such

57



Non-Defaulting Lenders and outstanding at such time, plus (D) such Defaulting
Lender’s Ratable Share of such outstanding Swing Line Advances and the Available
Amount of such Letters of Credit, does not exceed the total of all
Non-Defaulting Lenders’ Revolving Credit Commitments, and the respective
revolving extensions of credit of each Non-Defaulting Lender do not exceed such
Non-Defaulting Lender’s Revolving Credit Commitment;

 

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by any Swing Line Bank or any Issuing Bank, cash collateralize such
Defaulting Lender’s Ratable Share of the outstanding Swing Line Advances or the
Available Amount of such Letters of Credit (after giving effect to any partial
reallocation pursuant to clause (i) above), as the case may be, by paying cash
collateral to such Swing Line Bank or such Issuing Bank; provided that, so long
as no Default is continuing, such cash collateral shall be released promptly
upon the earliest of (A) the reallocation of the Swing Line Advances and the
Available Amount of outstanding Letters of Credit among Non-Defaulting Lenders
in accordance with clause (i) above, (B) a reduction in outstanding Swing Line
Advances and the Available Amount of all outstanding Letters of Credit by an
amount equal to or greater than such Defaulting Lender’s Ratable Share of such
Swing Line Advances and the Available Amount of such Letters of Credit (after
giving effect to any partial reallocation to clause (i)), (C) the termination of
the Defaulting Lender status of the applicable Lender, (D) such Swing Line
Bank’s or Issuing Bank’s good faith determination that there exists excess cash
collateral (in which case, the amount equal to such excess cash collateral shall
be released) or (E) the posting of cash collateral for the amount of a
Defaulting Lender as contemplated by Section 2.20(e). In the event any Letter of
Credit or a portion thereof is collateralized, no fees shall be payable by the
applicable Borrower on the collateralized amount of such Letter of Credit or a
portion thereof;

 

(iii) to the extent the Ratable Shares of Letters of Credit of the
Non-Defaulting Lenders are reallocated pursuant to this Section 2.20(a), then
the fees payable to the Lenders pursuant to Section 2.05(b)(i) shall be adjusted
in accordance with such Non-Defaulting Lenders’ Ratable Shares of Letters of
Credit as reallocated; or

 

(iv) to the extent any Defaulting Lender’s Ratable Share of Letters of Credit is
neither cash collateralized nor reallocated pursuant to Section 2.20(a), then,
without prejudice to any rights or remedies of any Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.05(b)(i) with
respect to such Defaulting Lender’s Ratable Share of Letters of Credit that have
not been reallocated or collateralized shall be payable to the applicable
Issuing Bank until such Defaulting Lender’s Ratable Share of Letters of Credit
has been fully cash collateralized and/or reallocated.

 

(b) So long as any Lender is a Defaulting Lender, no Swing Line Bank shall be
required to make a Swing Line Advance, and no Issuing Bank shall be required to
issue,

58



amend or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Revolving Credit Commitments of the
Non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.20(a), and participating interests in any such
Swing Line Advances or newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with Section
2.20(a)(i) (and Defaulting Lenders shall not participate therein).

 

(c) No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.20, performance by the
Borrowers of their obligations shall not be excused or otherwise modified, as a
result of the operation of this Section 2.20. The rights and remedies against a
Defaulting Lender under this Section 2.20 are in addition to any other rights
and remedies which the Borrowers, the Agent, any Swing Line Bank, any Issuing
Bank or any other Lender may have against such Defaulting Lender.

 

(d) If the Borrowers, the Agent, each Swing Line Bank and each Issuing Bank
agree in writing that in their reasonable determination a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any cash collateral), that Lender will, to the extent
applicable, purchase that portion of outstanding Advances of the other Lenders
or take such other actions as the Agent may determine to be necessary to cause
the Advances and funded and unfunded participations in Swing Line Advances and
Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their Ratable Shares (without giving effect to Section 2.20(a)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

 

(e) Notwithstanding anything to the contrary contained in this Agreement, any
payment of principal, interest, commitment fees, letter of credit fees or other
amounts received by the Agent for the account of any Defaulting Lender under
this Agreement (whether voluntary or mandatory, at maturity, pursuant to Article
VI or otherwise) shall be applied at such time or times as may be determined by
the Agent as follows: first, to the payment of any amounts owing by such
Defaulting Lender to the Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Swing Line Bank or
any Issuing Bank hereunder; third, if so determined by the Agent or requested by
any Swing Line Bank or any Issuing Bank, to be held as cash collateral for
future funding obligations of such Defaulting Lender in respect of any
participation in any Swing Line Advance or Letter of Credit; fourth, as the
Company may request (so long as no Default exists), to the funding of any
Advance in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
fifth, if so determined by the Agent and the Company, to be held in the Cash
Deposit Account and released in order to satisfy obligations of such Defaulting
Lender to

59



fund Advances under this Agreement; sixth, to the payment of any amounts owing
to the Lenders, the Swing Line Banks or the Issuing Banks as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, Swing Line
Bank or Issuing Bank against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to any Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Advance in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Advances were made or the related Letters of
Credit were issued at a time when the applicable conditions set forth in Article
III were satisfied or waived, such payment shall be applied solely to pay the
Advances of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Advances of such Defaulting Lender and provided
further that any amounts held as cash collateral for funding obligations of a
Defaulting Lender shall be returned to such Defaulting Lender upon the
termination of this Agreement and the satisfaction of such Defaulting Lender’s
obligations hereunder. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section 2.20
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01. Conditions Precedent to Effectiveness of the Amendment and
Restatement. The amendment and restatement of the Existing Credit Agreement
shall become effective on and as of the first date (the “Restatement Date”) on
which the following conditions precedent have been satisfied:

 

(a) There shall have occurred no Material Adverse Change since December 31,
2012, except as otherwise publicly disclosed prior to the date hereof.

 

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the Company or any of its Subsidiaries pending or to the knowledge of
the Company Threatened before any court, governmental agency or arbitrator that
(i) is reasonably likely to have a Material Adverse Effect, except as disclosed
in public filings prior to the date hereof or (ii) purports to affect the
legality, validity or enforceability of this Agreement or any Note of the
Company or the consummation of the transactions contemplated hereby, and there
shall have been no material adverse change in the status, or financial effect on
the Company or any of its material Subsidiaries, of the matters disclosed in
public filings prior to the date hereof.

 

(c) The Company shall have paid all accrued fees and expenses of the Agent and
the Lenders in respect of this Agreement.

60



(d) On the Restatement Date, the following statements shall be true and the
Agent shall have received a certificate signed by a duly authorized officer of
the Company, dated the Restatement Date, stating that:

 

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Restatement Date, and

 

(ii) No event has occurred and is continuing that constitutes a Default.

 

(e) The Agent shall have received on or before the Restatement Date the
following, each dated such day, in form and substance satisfactory to the Agent:

 

(i) The Revolving Credit Notes of the Company to the order of the Lenders to the
extent requested by any Lender pursuant to Section 2.17.

 

(ii) Certified copies of the resolutions of the Board of Directors of the
Company approving this Agreement and the Notes of the Company, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and such Notes.

 

(iii) A certificate of the Secretary or an Assistant Secretary of the Company
certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes of the Company and the other
documents to be delivered hereunder.

 

(iv) A favorable opinion of the General Counsel or an Assistant General Counsel
of the Company, substantially in the form of Exhibit E hereto and as to such
other matters as any Lender through the Agent may reasonably request.

 

(v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
substantially in the form of Exhibit G hereto.

 

(vi) Such other approvals, opinions or documents as any Lender, through the
Agent, may reasonably request.

 

(f) The Agent shall have received counterparts of this Agreement executed by the
Company and each of the Lenders or, as to any of the Lenders, advice
satisfactory to the Agent that such Lender has executed this Agreement.

 

SECTION 3.02. Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to each Designated Subsidiary following
any designation of such Designated Subsidiary as a Borrower hereunder pursuant
to Section 9.07 is subject to the Agent’s receipt on or before the date of such
initial Advance of each of the following, in form and substance satisfactory to
the Agent and dated such date, and (except for the Revolving Credit Notes) in
sufficient copies for each Lender:

 

(a) The Revolving Credit Notes of such Borrower to the order of the Lenders to
the extent requested by any Lender pursuant to Section 2.17.

61



(b) Certified copies of the resolutions of the Board of Directors of such
Borrower (with a certified English translation if the original thereof is not in
English) approving this Agreement and the Notes of such Borrower, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and such Notes.

 

(c) A certificate of the Secretary or an Assistant Secretary of such Borrower
certifying the names and true signatures of the officers of such Borrower
authorized to sign this Agreement and the Notes of such Borrower and the other
documents to be delivered hereunder.

 

(d) A certificate signed by a duly authorized officer of the Company or such
Borrower, dated as of the date of such initial Advance, certifying that such
Borrower shall have obtained all governmental and third party authorizations,
consents, approvals (including exchange control approvals) and licenses required
under applicable laws and regulations necessary for such Borrower to execute and
deliver this Agreement and the Notes and to perform its obligations thereunder.

 

(e) The Designation Letter of such Designated Subsidiary, substantially in the
form of Exhibit D hereto.

 

(f) A favorable opinion of counsel to such Designated Subsidiary, dated the date
of such initial Advance, substantially in the form of Exhibit F hereto.

 

(g) Such other approvals, opinions or documents as any Lender, through the
Agent, may reasonably request.

 

SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing, Swing
Line Borrowing, Issuance, Commitment Increase and Extension Date. The obligation
of each Lender to make an Advance (other than (x) an Advance made by any Issuing
Bank or any Lender pursuant to Section 2.04(c) or (y) a Competitive Bid
Advance), the obligation of the Issuing Bank to issue a Letter of Credit, each
Commitment Increase and each extension of Commitments pursuant to Section 2.19
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Borrowing, issuance, Commitment Increase or
extension of Commitments, as the case may be, (a) the following statements shall
be true (and each of the giving of the applicable Notice of Revolving Credit
Borrowing, Notice of Swing Line Borrowing, Notice of Issuance, request for
Commitment Increase, request for Commitment extension and the acceptance by the
Borrower requesting such Borrowing or issuance of the proceeds of such Borrowing
or such issuance shall constitute a representation and warranty by such Borrower
that on the date of such Borrowing or issuance, such Increase Date or such
Extension Date such statements are true):

 

(i) the representations and warranties of the Company contained in Section 4.01
(except, in the case of a Borrowing or an issuance, the representations set
forth in the last sentence of subsection (e) thereof and in subsections (f),
(h)-(l) and (n) thereof) are correct on and as of the date of such Borrowing or
issuance, before and after giving effect to such Borrowing or issuance, such
Commitment Increase or such Extension

62



Date and to the application of the proceeds therefrom, as though made on and as
of such date, and additionally, if such Borrowing or issuance shall have been
requested by a Designated Subsidiary, the representations and warranties of such
Designated Subsidiary contained in its Designation Letter are correct on and as
of the date of such Borrowing or issuance, before and after giving effect to
such Borrowing or issuance and to the application of the proceeds therefrom, as
though made on and as of such date, and

 

(ii) no event has occurred and is continuing, or would result from such
Borrowing or issuance, such Commitment Increase or such Extension Date or from
the application of the proceeds therefrom, that constitutes a Default;

 

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

 

SECTION 3.04. Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Agent shall have received the written confirmatory Notice of
Competitive Bid Borrowing with respect thereto, (ii) on or before the date of
such Competitive Bid Borrowing, but prior to such Competitive Bid Borrowing, the
Agent shall have received a Competitive Bid Note payable to the order of such
Lender and substantially in the form of Exhibit A-2 hereto for each of the one
or more Competitive Bid Advances to be made by such Lender as part of such
Competitive Bid Borrowing, in a principal amount equal to the principal amount
of the Competitive Bid Advance to be evidenced thereby and otherwise on such
terms as were agreed to for such Competitive Bid Advance in accordance with
Section 2.03, and (iii) on the date of such Competitive Bid Borrowing the
following statements shall be true (and each of the giving of the applicable
Notice of Competitive Bid Borrowing and the acceptance by the Borrower
requesting such Competitive Bid Borrowing of the proceeds of such Competitive
Bid Borrowing shall constitute a representation and warranty by such Borrower
that on the date of such Competitive Bid Borrowing such statements are true):

 

(a) the representations and warranties of the Company contained in Section 4.01
(except the representations set forth in the last sentence of subsection (e)
thereof and in subsections (f), (h)-(l) and (n) thereof) are correct on and as
of the date of such Competitive Bid Borrowing, before and after giving effect to
such Competitive Bid Borrowing and to the application of the proceeds therefrom,
as though made on and as of such date, and, if such Competitive Bid Borrowing
shall have been requested by a Designated Subsidiary, the representations and
warranties of such Designated Subsidiary contained in its Designation Letter are
correct on and as of the date of such Competitive Bid Borrowing, before and
after giving effect to such Competitive Bid Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date,

 

(b) no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default, and

63



(c) no event has occurred and no circumstance exists as a result of which the
information concerning such Borrower that has been provided to the Agent and
each Lender by such Borrower in connection herewith would include an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements contained therein, in the light of the circumstances under
which they were made, not misleading,

 

and (iv) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

 

SECTION 3.05. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Company, by notice
to the Lenders, designates as the proposed Restatement Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Restatement Date.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Company. The Company
represents and warrants as follows:

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 

(b) The execution, delivery and performance by the Company of this Agreement and
the Notes of the Company, and the consummation of the transactions contemplated
hereby, are within the Company’s corporate powers, have been duly authorized by
all necessary corporate action, and do not and will not cause or constitute a
violation of any provision of law or regulation or any provision of the
Certificate of Incorporation or By-Laws of the Company or result in the breach
of, or constitute a default or require any consent under, or result in the
creation of any lien, charge or encumbrance upon any of the properties,
revenues, or assets of the Company pursuant to, any indenture or other agreement
or instrument to which the Company is a party or by which the Company or its
property may be bound or affected.

 

(c) No authorization, consent, approval (including any exchange control
approval), license or other action by, and no notice to or filing or
registration with, any governmental authority, administrative agency or
regulatory body or any other third party is required for the due execution,
delivery and performance by the Company of this Agreement or the Notes of the
Company.

 

(d) This Agreement has been, and each of the Notes when delivered hereunder will
have been, duly executed and delivered by the Company. This Agreement is, and
each of the Notes of the Company when delivered hereunder will be, the legal,
valid and binding

64



obligation of the Company enforceable against the Company in accordance with
their respective terms, except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency and other similar laws affecting
creditors’ rights generally.

 

(e) The Consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at December 31, 2012, and the related Consolidated statements of
income and cash flows of the Company and its Consolidated Subsidiaries for the
fiscal year then ended (together with the notes to the financial statements of
the Company and its Consolidated Subsidiaries and the Consolidated statements of
cash flows of the Company and its Consolidated Subsidiaries), accompanied by an
opinion of one or more nationally recognized firms of independent public
accountants, copies of which have been furnished to each Lender, are materially
complete and correct, and fairly present the Consolidated financial condition of
the Company and its Consolidated Subsidiaries as at such date and the
Consolidated results of the operations of the Company and its Consolidated
Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied, except as otherwise noted therein; the Company and its
Consolidated Subsidiaries do not have on such date any material contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments, except as
referred to or reflected or provided for in such balance sheet or the notes
thereto as at such date. No Material Adverse Change has occurred since December
31, 2012, except as otherwise publicly disclosed prior to the date hereof.

 

(f) There is no action, suit, investigation, litigation or proceeding,
including, without limitation, any Environmental Action, pending or to the
knowledge of the Company Threatened affecting the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) is
reasonably likely to have a Material Adverse Effect (other than as disclosed in
public filings prior to the date hereof), or (ii) purports to affect the
legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby, and there has been no
adverse change in the status, or financial effect on the Company or any of its
material Subsidiaries, of the matters disclosed in public filings prior to the
date hereof.

 

(g) Following application of the proceeds of each Advance, not more than 25
percent of the value of the assets (either of the Borrower of such Advance or of
such Borrower and its Subsidiaries on a Consolidated basis) subject to the
provisions of Section 5.02(a) or subject to any restriction contained in any
agreement or instrument between such Borrower and any Lender or any Affiliate of
any Lender relating to Debt and within the scope of Section 6.01(e) will be
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System).

 

(h) The Company and each wholly-owned direct Subsidiary of the Company have, in
the aggregate, met their minimum funding requirements under ERISA with respect
to their Plans in all material respects and have not incurred any material
liability to the PBGC, other than for the payment of premiums, in connection
with such Plans.

65



(i) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan of the Company or any of its ERISA Affiliates that has resulted in
or is reasonably likely to result in a material liability of the Company or any
of its ERISA Affiliates.

 

(j) Schedule SB (Actuarial Information) to the most recent annual report (Form
5500 Series) with respect to each Plan of the Company or any of its ERISA
Affiliates, copies of which have been filed with the United States Department of
Labor (and which will be furnished to any Lender through the Agent upon the
request of such Lender through the Agent to the Company), are complete and
accurate in all material respects and fairly present in all material respects
the funding status of such Plans at such date, and since the date of each such
Schedule SB there has been no material adverse change in funding status.

 

(k) Neither the Company nor any of its ERISA Affiliates has incurred or
reasonably expects to incur any Withdrawal Liability to any Multiemployer Plan
in an annual amount exceeding 6% of Net Tangible Assets of the Company and its
Consolidated Subsidiaries.

 

(l) No Multiemployer Plan is, or is reasonably expected to be, in
reorganization, insolvent or to be terminated, within the meaning of Title IV of
ERISA or to be in “endangered” or “critical” status, in any such case, which
might reasonably be expected to result in a liability of the Company in an
amount in excess of $5,000,000.

 

(m) The Company is not, and immediately after the application by the Company of
the proceeds of each Advance will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

(n) To the best of the Company’s knowledge, the operations and properties of the
Company and its Subsidiaries taken as a whole comply in all material respects
with all Environmental Laws, all necessary Environmental Permits have been
applied for or have been obtained and are in effect for the operations and
properties of the Company and its Subsidiaries and the Company and its
Subsidiaries are in compliance in all material respects with all such
Environmental Permits. To the best of the Company’s knowledge no circumstances
exist that would be reasonably likely to form the basis of an Environmental
Action against the Company or any of its Subsidiaries or any of their properties
that could have a Material Adverse Effect.

 

(o) The Company has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
and the Company, its Subsidiaries and their respective officers and employees
and to the knowledge of the Company, its directors and agents when acting on
behalf of the Company and its Subsidiaries, are in compliance with
Anti-Corruption Laws in all material respects. No Borrowing or Letter of Credit,
or use of proceeds will constitute (i) a violation of the Bribery Act, (ii) a
violation of the FCPA or (iii) a material violation of any other Anti-Corruption
Laws.

66



(p) The Company has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Company and its Subsidiaries with
applicable Sanctions, and the Company and its Subsidiaries are in compliance
with applicable Sanctions in all material respects. None of the Company, its
Subsidiaries, or any of their respective officers or directors are Sanctioned
Persons. No Borrowing or Letter of Credit, or use of proceeds will violate
applicable Sanctions.

 

ARTICLE V

 

COVENANTS OF THE COMPANY

 

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Company will:

 

(a) Compliance with Laws, Etc. Comply, and cause each Designated Subsidiary to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA and Environmental Laws as
provided in Section 5.01(j), if failure to comply with such requirements would
have a Material Adverse Effect, and maintain in effect and enforce policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents in all material
respects with Anti-Corruption Laws and applicable Sanctions.

 

(b) Payment of Taxes, Etc. Pay and discharge, and cause each Designated
Subsidiary to pay and discharge, all taxes, assessments and governmental charges
or levies imposed upon it or on its income or profits or upon any of its
property; provided, however, that neither the Company nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained.

 

(c) Maintenance of Insurance. Maintain, and cause each Designated Subsidiary to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Company or such Subsidiary operates.

 

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each Designated Subsidiary to preserve and maintain, its corporate existence and
all its material rights (charter and statutory) privileges and franchises;
provided, however, that the Company and each Designated Subsidiary may
consummate any merger, consolidation or sale of assets permitted under Section
5.02(b).

 

(e) Visitation Rights. At any reasonable time and from time to time upon
reasonable notice but not more than once a year unless an Event of Default has
occurred and is continuing, permit the Agent or any of the Lenders or any agents
or representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Company and
any Designated Subsidiary, and to discuss the affairs, finances and accounts of
the Company and any Designated Subsidiary

67



with any of their officers or directors and with their independent certified
public accountants.

 

(f) Keeping of Books. Keep, and cause each Designated Subsidiary to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Company and each
Designated Subsidiary in accordance with generally accepted accounting
principles in effect from time to time.

 

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
Designated Subsidiary to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted; provided, however, that neither the
Company nor any of its Designated Subsidiaries shall be required to maintain or
preserve any property if the failure to maintain or preserve such property shall
not have a Material Adverse Effect.

 

(h) Reporting Requirements. Furnish to the Agent (with a copy for each Lender)
and the Agent shall promptly forward the same to the Lenders:

 

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Company, a Consolidated
balance sheet of the Company and its Consolidated Subsidiaries as of the end of
such quarter and a Consolidated statement of income and cash flows of the
Company and its Consolidated Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, setting
forth in each case in comparative form the corresponding figures as of the
corresponding date and for the corresponding period of the preceding fiscal
year, all in reasonable detail and certified by the principal financial officer,
principal accounting officer, the Vice-President and Treasurer or an Assistant
Treasurer of the Company, subject, however, to year-end auditing adjustments,
which certificate shall include a statement that such officer has no knowledge,
except as specifically stated, of any condition, event or act which constitutes
a Default;

 

(ii) as soon as available and in any event within 120 days after the end of each
fiscal year of the Company, a Consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of such fiscal year and the related
Consolidated statements of income and cash flows of the Company and its
Consolidated Subsidiaries for such fiscal year setting forth in each case in
comparative form the corresponding figures as of the close of and for the
preceding fiscal year, all in reasonable detail and accompanied by an opinion of
independent public accountants of nationally recognized standing, as to said
financial statements and a certificate of the principal financial officer,
principal accounting officer, the Vice-President and Treasurer or an Assistant
Treasurer of the Company stating that such officer has no knowledge, except as
specifically stated, of any condition, event or act which constitutes a Default;

68



(iii) copies of the Forms 8-K and 10-K reports (or similar reports) which the
Company is required to file with the Securities and Exchange Commission of the
United States of America (the “SEC”), promptly after the filing thereof;

 

(iv) copies of each annual report, quarterly report, special report or proxy
statement mailed to substantially all of the stockholders of the Company,
promptly after the mailing thereof to the stockholders;

 

(v) promptly and in any event within three Business Days, notice of the
occurrence of any Default of which the principal financial officer, principal
accounting officer, the Vice-President and Treasurer or an Assistant Treasurer
of the Company shall have knowledge;

 

(vi) as soon as available and in any event within 15 Business Days after the
Company or any of its ERISA Affiliates knows or has reason to know that any
ERISA Event involving liability of at least $150,000,000 has occurred, a
statement of a senior officer of the Company with responsibility for compliance
with the requirements of ERISA describing such ERISA Event and the action, if
any, which the Company or such ERISA Affiliate proposes to take with respect
thereto;

 

(vii) at the request of any Lender, promptly after the filing thereof with the
Internal Revenue Service, copies of Schedule SB (Actuarial Information) to each
annual report (Form 5500 series) filed by the Company or any of its ERISA
Affiliates with respect to each Plan;

 

(viii) promptly after receipt thereof by the Company or any of its ERISA
Affiliates, copies of each notice from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan;

 

(ix) promptly after such request, such other documents and information relating
to any Plan as any Lender may reasonably request from time to time;

 

(x) promptly and in any event within 15 Business Days after receipt thereof by
the Company or any of its ERISA Affiliates from the sponsor of a Multiemployer
Plan, copies of each notice concerning (A) (x) the imposition of Withdrawal
Liability in an amount in excess of $5,000,000 with respect to any one
Multiemployer Plan or in an aggregate amount in excess of $25,000,000 with
respect to all such Multiemployer Plans within any one calendar year or (y) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
Multiemployer Plan that has resulted or might reasonably be expected to result
in Withdrawal Liability in an amount in excess of $5,000,000 or of all such
Multiemployer Plans that has resulted or might reasonably be expected to result
in Withdrawal Liability in an aggregate amount in excess of $25,000,000 within
any one calendar year and (B) the amount of liability incurred, or that may be
incurred, by the Company or any of its ERISA Affiliates in connection with any
event described in such subclause (x) or (y);

69



(xi) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any Designated Subsidiary of the type described in Section 4.01(f);
and

 

(xii) from time to time such further information respecting the financial
condition and operations of the Company and its Subsidiaries as any Lender may
from time to time reasonably request.

 

Documents required to be delivered pursuant to this Section 5.01(h) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto, on the Company’s website on the Internet or at
www.sec.gov, (ii) on which such documents are posted on the Company’s behalf on
an Internet or intranet website, if any, to which each Lender and the Agent have
access (whether a commercial, third-party website or whether sponsored by the
Agent) or (iii) on which such documents are filed with the SEC on EDGAR;
provided, that, in each case, the Company shall promptly notify the Agent (by
facsimile or electronic mail) of the posting or filing of any such documents.

 

(i) Authorizations. Obtain, and cause each Designated Subsidiary to obtain, at
any time and from time to time all authorizations, licenses, consents or
approvals (including exchange control approvals) as shall now or hereafter be
necessary or desirable under applicable law or regulations in connection with
its making and performance of this Agreement and, upon the request of any
Lender, promptly furnish to such Lender copies thereof.

 

(j) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Company nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.

 

(k) Change of Control. If a Change of Control shall occur, within ten calendar
days after the occurrence thereof, provide the Agent with notice thereof,
describing therein in reasonable detail the facts and circumstances giving rise
to such Change of Control.

70



SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will not:

 

(a) Liens, Etc. Issue, assume or guarantee, or permit any of its Subsidiaries
owning Restricted Property to issue, assume or guarantee, any Debt secured by
Liens on or with respect to any Restricted Property without effectively
providing that its obligations to the Lenders under this Agreement and any of
the Notes shall be secured equally and ratably with such Debt so long as such
Debt shall be so secured, except that the foregoing shall not apply to:

 

(i) Liens affecting property of the Company or any of its Subsidiaries existing
on the Restatement Date or of any Person existing at the time it becomes a
Subsidiary of the Company or at the time it is merged into or consolidated with
the Company or a Subsidiary of the Company;

 

(ii) Liens on property of the Company or its Subsidiaries existing at the time
of acquisition thereof or incurred to secure the payment of all or part of the
purchase price thereof or to secure Debt incurred prior to, at the time of or
within 24 months after acquisition thereof for the purpose of financing all or
part of the purchase price thereof;

 

(iii) Liens on property of the Company or its Subsidiaries (in the case of
property that is, in the opinion of the Board of Directors of the Company,
substantially unimproved for the use intended by the Company) to secure all or
part of the cost of improvement thereof, or to secure Debt incurred to provide
funds for any such purpose;

 

(iv) Liens which secure only Debt owing by a Subsidiary of the Company to the
Company or to another Subsidiary of the Company;

 

(v) Liens in favor of the United States of America, any State, any foreign
country, or any department, agency, instrumentality, or political subdivisions
of any such jurisdiction, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any Debt incurred for the
purpose of financing all or any part of the purchase price or cost of
constructing or improving the property subject thereto, including, without
limitation, Liens to secure Debt of the pollution control or industrial revenue
bond type; or

 

(vi) any extension, renewal or replacement (or successive extensions, renewals
or replacements), in whole or in part, of any Lien referred to in the foregoing
clauses (i) to (v) inclusive of any Debt secured thereby, provided that the
principal amount of Debt secured thereby shall not exceed the principal amount
of Debt so secured at the time of such extension, renewal or replacement, and
that such extension, renewal or replacement Lien shall be limited to all or part
of the property which secured the Lien extended, renewed or replaced (plus
improvements on such property);

71



provided, however, that, the Company and any one or more Subsidiaries owning
Restricted Property may issue, assume or guarantee Debt secured by Liens which
would otherwise be subject to the foregoing restrictions in an aggregate
principal amount which, together with the aggregate outstanding principal amount
of all other Debt of the Company and its Subsidiaries owning Restricted Property
that would otherwise be subject to the foregoing restrictions (not including
Debt permitted to be secured under clause (i) through (vi) above) and the
aggregate value of the Sale and Leaseback Transactions in existence at such
time, does not at any one time exceed 10% of the Net Tangible Assets of the
Company and its Consolidated Subsidiaries; and provided further that the
following type of transaction, among others, shall not be deemed to create Debt
secured by Liens: Liens required by any contract or statute in order to permit
the Company or any of its Subsidiaries to perform any contract or subcontract
made by it with or at the request of the United States of America, any foreign
country or any department, agency or instrumentality of any of the foregoing
jurisdictions.

 

(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person; provided, however, that the Company may
merge or consolidate with any other Person so long as the Company is the
surviving corporation and so long as no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) Any Borrower shall fail to pay: (i) any principal of any Revolving Credit
Advance or Competitive Bid Advance when the same becomes due and payable; (ii)
any principal of any Swing Line Advance within three Business Days after the
same becomes due and payable, (iii) any commitment fees, Letter of Credit
commissions or any interest on any Advance payable under this Agreement or any
Note within three Business Days after the same becomes due and payable; or (iv)
any other fees or other amounts payable under this Agreement or any Notes within
30 days after the same becomes due and payable other than those fees and amounts
the liabilities for which are being contested in good faith by such Borrower and
which have been placed in Escrow by such Borrower; or

 

(b) Any representation or warranty made (or deemed made) by any Borrower (or any
of its officers) in connection with this Agreement or by any Designated
Subsidiary in the Designation Letter pursuant to which such Designated
Subsidiary became a Borrower hereunder shall prove to have been incorrect in any
material respect when made (or deemed made); or

72



(c) The Company shall repudiate its obligations under, or shall default in the
due performance or observance of, any term, covenant or agreement contained in
Article VII of this Agreement; or

 

(d) (i) The Company shall fail to perform or observe Section 5.01(h)(v), (ii)
the Company shall fail to perform or observe any other term, covenant or
agreement contained in Section 5.02(a) and such failure shall remain unremedied
for a period of 30 days after any Lender shall have given notice thereof to the
Company (through the Agent), or (iii) the Company or any other Borrower shall
fail to perform or to observe any other term, covenant or agreement contained in
this Agreement on its part to be performed or observed and such failure shall
remain unremedied for a period of 30 days after any Lender shall have given
notice thereof to the relevant Borrower or, in the case of the Company, any of
the principal financial officer, the principal accounting officer, the
Vice-President and Treasurer or an Assistant Treasurer of the Company, and in
the case of any other Borrower, a responsible officer of such Borrower, first
has knowledge of such failure; or

 

(e) (i) The Company or any of its Consolidated or Designated Subsidiaries shall
fail to pay any principal of or premium or interest on any Debt (other than Debt
owed to the Company or its Subsidiaries or Affiliates) that is outstanding in a
principal amount of at least $150,000,000 in the aggregate (but excluding Debt
outstanding hereunder and Debt owed by such party to any bank, financial
institution or other institutional lender to the extent the Company or any
Subsidiary has deposits with such bank, financial institution or other
institutional lender sufficient to repay such Debt) of the Company or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt, or (ii) any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt, or (iii) any such Debt shall be declared to be due
and payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; provided, however, that, for
purposes of this Section 6.0l(e), in the case of (x) Debt of any Person (other
than the Company or one of its Consolidated Subsidiaries) which the Company has
guaranteed and (y) Debt of Persons (other than the Company or one of its
Consolidated Subsidiaries) the payment of which is secured by a Lien on property
of the Company or such Subsidiary, such Debt shall be deemed to have not been
paid when due or to have been declared to be due and payable only when the
Company or such Subsidiary, as the case may be, shall have failed to pay when
due any amount which it shall be obligated to pay with respect to such Debt;
provided further, however, that any event or occurrence described in this
subsection (e) shall not be an Event of Default if (A) such event or occurrence
relates to the Debt of any Subsidiary of the Company located in China, India,
the Commonwealth of Independent States or Turkey (collectively, the “Exempt
Countries”), (B) such Debt is not guaranteed or supported in any legally
enforceable manner by any Borrower or by any Subsidiary or Affiliate of the
Company located outside

73



the Exempt Countries, (C) such event or occurrence is due to the direct or
indirect action of any government entity or agency in any Exempt Country and (D)
as of the last day of the calendar quarter immediately preceding such event or
occurrence, the book value of the assets of such Subsidiary does not exceed
$150,000,000 and the aggregate book value of the assets of all Subsidiaries of
the Company located in Exempt Countries the Debt of which would cause an Event
of Default to occur but for the effect of this proviso does not exceed
$500,000,000; or

 

(f) The Company or any of its Designated or Consolidated Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Company or any such Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 30 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company or any such Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this subsection (f); provided,
however, that any event or occurrence described in this subsection (f) shall not
be an Event of Default if (A) such event or occurrence relates to any Subsidiary
of the Company located in an Exempt Country, (B) the Debt of such Subsidiary is
not guaranteed or supported in any legally enforceable manner by any Borrower or
by any Subsidiary or Affiliate of the Company located outside the Exempt
Countries, (C) such event or occurrence is due to the direct or indirect action
of any government entity or agency in any Exempt Country and (D) as of the last
day of the calendar quarter immediately preceding such event or occurrence, the
book value of the assets of such Subsidiary does not exceed $150,000,000 and the
aggregate book value of the assets of all Subsidiaries of the Company located in
Exempt Countries with respect to which the happening of the events or
occurrences described in this subsection (f) would cause an Event of Default to
occur but for the effect of this proviso does not exceed $500,000,000; or

 

(g) Any judgment or order for the payment of money in excess of $150,000,000
shall be rendered against the Company or any of its Subsidiaries and enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order and there shall be any period of 10 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not be an Event of Default under this Section 6.01(g) if (A) such
judgment or order is rendered against any Subsidiary of the Company located in
an Exempt Country, (B) the Debt of such Subsidiary is not guaranteed or
supported in any legally enforceable manner by any Borrower or by any Subsidiary
or Affiliate of the Company located outside the Exempt Countries, (C) such
judgment or

74



order is due to the direct or indirect action of any government entity or agency
in any Exempt Country and (D) as of the last day of the calendar quarter
immediately preceding the tenth consecutive day of the stay period referred to
above, the book value of the assets of such Subsidiary does not exceed
$150,000,000 and the aggregate book value of the assets of all Subsidiaries of
the Company located in Exempt Countries the judgments and orders against which
would cause an Event of Default to occur but for the effect of this proviso does
not exceed $500,000,000; or

 

(h) Any non-monetary judgment or order shall be rendered against the Company or
any of its Subsidiaries that is reasonably likely to have a Material Adverse
Effect, and enforcement proceedings shall have been commenced by any Person upon
such judgment or order and there shall be any period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

 

(i) Any license, consent, authorization or approval (including exchange control
approvals) now or hereafter necessary to enable the Company or any Designated
Subsidiary to comply with its obligations herein or under any Notes of such
Borrower shall be modified, revoked, withdrawn, withheld or suspended; or

 

(j) (i) Any ERISA Event shall have occurred with respect to a Plan of any
Borrower or any of its ERISA Affiliates and the sum (determined as of the date
of occurrence of such ERISA Event) of the Insufficiency of such Plan and the
Insufficiency of any and all other Plans of the Borrowers and their ERISA
Affiliates with respect to which an ERISA Event shall have occurred and then
exist (or the liability of the Borrowers and their ERISA Affiliates related to
such ERISA Event) exceeds $150,000,000; or (ii) any Borrower or any of its ERISA
Affiliates shall be in default, as defined in Section 4219(c)(5) of ERISA, with
respect to any payment of Withdrawal Liability and the sum of the outstanding
balance of such Withdrawal Liability and the outstanding balance of any other
Withdrawal Liability that any Borrower or any of its ERISA Affiliates has
incurred exceeds 6% of Net Tangible Assets of the Company and its Consolidated
Subsidiaries; or (iii) any Borrower or any of its ERISA Affiliates shall have
been notified by the sponsor of a Multiemployer Plan of such Borrower or any of
its ERISA Affiliates that such Multiemployer Plan is in reorganization,
insolvent or is being terminated, within the meaning of Title IV of ERISA, or
has been determined to be in endangered or critical status and as a result of
such reorganization, insolvency, termination or determination the aggregate
annual contributions of the Borrowers and their ERISA Affiliates to all
Multiemployer Plans that are then in reorganization, insolvency, being
terminated or so determined have been or will be increased over the amounts
contributed to such Multiemployer Plans for the plan years of such Multiemployer
Plans immediately preceding the plan year in which such event occurs by an
amount exceeding $150,000,000;

 

then, and (i) in any such event (except with respect to Competitive Bid Advances
as provided in clause (ii) below), the Agent (A) shall at the request, or may
with the consent, of the Majority Lenders, by notice to the Company, declare the
obligation of each Lender to make Advances (other than Advances by an Issuing
Bank or a Lender pursuant to Section 2.04(c)) and of the Issuing Banks to issue
Letters of Credit to be terminated, whereupon the same shall forthwith
terminate,

75



and (B) shall at the request, or may with the consent, of the Majority Lenders,
by notice to the Company, declare the Advances, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrowers
and (ii) in the case of the occurrence of any Event of Default described in
clause (i) or (ii) of Section 6.01(a) with respect to any Competitive Bid
Advances, the Agent shall, at the request, or may with the consent, of the
Lenders which have made or assumed under this Agreement at least 66-2/3% of the
aggregate principal amount (based in respect of Competitive Bid Advances
denominated in Foreign Currencies on the Equivalent in Dollars on the date of
such request) of Competitive Bid Advances then outstanding and to whom such
Advances are owed, by notice to the Company, declare the full unpaid principal
of and accrued interest on all Competitive Bid Advances hereunder and all other
obligations of the Borrowers hereunder with respect to Competitive Bid Advances
to be immediately due and payable, whereupon such Advances and such obligations
shall be immediately due and payable, without presentment, demand, protest or
other further notice of any kind, all of which are hereby expressly waived by
the Borrowers; provided, however, that in the event of an actual or deemed entry
of an order for relief with respect to any Borrower under the United States
Bankruptcy Code of 1978, as amended, (x) the obligation of each Lender to make
Advances (other than Advances by an Issuing Bank or a Lender pursuant to Section
2.04(c)) and of the Issuing Banks to issue Letters of Credit shall automatically
be terminated and (y) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrowers.

 

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Majority Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Company to, and forthwith upon such demand the Company
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent’s office designated in such demand, for deposit in the Cash Deposit
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding or (b) make such other reasonable arrangements in
respect of the outstanding Letters of Credit as shall be acceptable to the
Majority Lenders; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to any Borrower under the United
States Bankruptcy Code of 1978, as amended, the Borrowers shall immediately pay
to the Agent on behalf of the Lenders for deposit in the Cash Deposit Account,
an amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Borrowers. If at any time the Agent
reasonably determines that any funds held in the Cash Deposit Account are
subject to any right or interest of any Person other than the Agent and the
Lenders or that the total amount of such funds is less than the aggregate
Available Amount of all Letters of Credit, the Borrowers will, forthwith upon
demand by the Agent, pay to the Agent, as additional funds to be deposited and
held in the Cash Deposit Account, an amount equal to the excess of (a) such
aggregate Available Amount over (b) the total amount of funds, if any, then held
in the Cash Deposit Account that are free and clear of any such right and
interest. Upon the drawing of any Letter of Credit, to the extent funds are on
deposit in the Cash Deposit Account, such funds shall be applied to reimburse
the Issuing Banks to the extent permitted by applicable law, and if so applied,
then such reimbursement shall be deemed a

76



repayment of the corresponding Advance in respect of such Letter of Credit.
After all such Letters of Credit shall have expired or been fully drawn upon and
all other obligations of the Borrowers hereunder and under the Notes shall have
been paid in full, the balance, if any, in the Cash Deposit Account shall be
promptly returned to the Company.

 

ARTICLE VII

 

GUARANTEE

 

SECTION 7.01. Unconditional Guarantee. For valuable consideration, receipt
whereof is hereby acknowledged, and to induce each Lender to make Advances to
the Designated Subsidiaries and to induce the Agent to act hereunder, the
Company hereby unconditionally and irrevocably guarantees to each Lender and the
Agent that:

 

(a) the principal of and interest on each Advance to each Designated Subsidiary
shall be promptly paid in full when due (whether at stated maturity, by
acceleration or otherwise) in accordance with the terms hereof, and, in case of
any extension of time of payment, in whole or in part, of such Advance, that all
such sums shall be promptly paid when due (whether at stated maturity, by
acceleration or otherwise) in accordance with the terms of such extension; and

 

(b) all other amounts payable hereunder by any Designated Subsidiary to any
Lender or the Agent or the Sub-Agent, as the case may be, shall be promptly paid
in full when due in accordance with the terms hereof (the obligations of the
Designated Subsidiaries under these subsections (a) and (b) of this Section 7.01
being the “Obligations”).

 

In addition, the Company hereby unconditionally and irrevocably agrees that upon
default in the payment when due (whether at stated maturity, by acceleration or
otherwise) of any principal of, or interest on, any Advance to any Designated
Subsidiary or such other amounts payable by any Designated Subsidiary to any
Lender or the Agent, the Company will forthwith pay the same, without further
notice or demand.

 

SECTION 7.02. Guarantee Absolute. The Company guarantees that the Obligations
will be paid strictly in accordance with the terms of this Agreement, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Lender or the Agent with
respect thereto. The liability of the Company under this guarantee shall be
absolute and unconditional irrespective of:

 

(a) any lack of validity or enforceability of this Agreement or any other
agreement or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to departure from this Agreement;

77



(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Obligations; or

 

(d) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Company, any Borrower or a guarantor.

 

This guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by any of the Lenders or the Agent upon the insolvency,
bankruptcy or reorganization of the Company or any Borrower or otherwise, all as
though such payment had not been made.

 

SECTION 7.03. Waivers. The Company hereby expressly waives diligence,
presentment, demand for payment, protest, any requirement that any right or
power be exhausted or any action be taken against any Designated Subsidiary or
against any other guarantor of all or any portion of the Advances, and all other
notices and demands whatsoever.

 

SECTION 7.04. Remedies. Each of the Lenders and the Agent may pursue its
respective rights and remedies under this Article VII and shall be entitled to
payment hereunder notwithstanding any other guarantee of all or any part of the
Advances to the Designated Subsidiaries, and notwithstanding any action taken by
any such Lender or the Agent to enforce any of its rights or remedies under such
other guarantee, or any payment received thereunder. The Company hereby
irrevocably waives any claim or other right that it may now or hereafter acquire
against any Designated Subsidiary that arises from the existence, payment,
performance or enforcement of the Company’s obligations under this Article VII,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Agent or the Lenders against any Designated Subsidiary,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Designated Subsidiary, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right. If any amount shall be paid to the Company in
violation of the preceding sentence at any time when all the Obligations shall
not have been paid in full, such amount shall be held in trust for the benefit
of the Lenders and the Agent and shall forthwith be paid to the Agent for its
own account and the accounts of the respective Lenders to be credited and
applied to the Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement, or to be held as collateral for any Obligations or
other amounts payable under this Agreement thereafter arising. The Company
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by this Agreement and that the waiver set
forth in this section is knowingly made in contemplation of such benefits.

 

SECTION 7.05. No Stay. The Company agrees that, as between (a) the Company and
(b) the Lenders and the Agent, the Obligations of any Designated Subsidiary
guaranteed by the Company hereunder may be declared to be forthwith due and
payable as provided in Article VI hereof for purposes of this Article VII by
declaration to the Company as guarantor notwithstanding any stay, injunction or
other prohibition preventing such declaration as against such Designated
Subsidiary and that, in the event of such declaration to the Company as
guarantor, such



78



Obligations (whether or not due and payable by such Designated Subsidiary),
shall forthwith become due and payable by the Company for purposes of this
Article VII.

 

SECTION 7.06. Survival. This guarantee is a continuing guarantee and shall (a)
remain in full force and effect until payment in full (after the Termination
Date) of the Obligations and all other amounts payable under this guaranty, (b)
be binding upon the Company, its successors and assigns, (c) inure to the
benefit of and be enforceable by each Lender (including each assignee Lender
pursuant to Section 9.06) and the Agent and their respective successors,
transferees and assigns and (d) shall be reinstated if at any time any payment
to a Lender or the Agent hereunder is required to be restored by such Lender or
the Agent. Without limiting the generality of the foregoing clause (c) but
subject to Section 9.06, each Lender may assign or otherwise transfer its
interest in any Advance to any other person or entity, and such other person or
entity shall thereupon become vested with all the rights in respect thereof
granted to such Lender herein or otherwise.

 

ARTICLE VIII

 

THE AGENT

 

SECTION 8.01. Authorization and Authority. Each Lender hereby irrevocably
appoints Citibank to act on its behalf as the Agent hereunder and authorizes the
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Agent and the Lenders, and except as set forth in
Section 8.07, no Borrower shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any Note (or any other similar term) with reference to the Agent,
any syndication agent or any documentation agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

SECTION 8.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

 

SECTION 8.03. Duties of Agent; Exculpatory Provisions. (a) The Agent’s duties
hereunder are solely ministerial and administrative in nature and the Agent
shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, the Agent:

79





(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Majority Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and

 

(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by the Agent or any of its Affiliates in any capacity.

 

(b) The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Section 9.01 or Section 6.01) or (ii) in the absence of its own gross negligence
or willful misconduct. The Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until the Company or any Lender shall have given notice to the Agent
describing such Default and such event or events.

 

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty, representation or other information
made or supplied in or in connection with this Agreement, (ii) the contents of
any certificate, report or other document delivered hereunder or in connection
herewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or the occurrence of
any Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document or the perfection
or priority of any Lien or security interest created or purported to be created
hereby or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the Agent.

 

(d) Nothing in this Agreement shall require the Agent or any of its Related
Parties to carry out any “know your customer” or other checks in relation to any
Person on behalf of any Lender and each Lender confirms to the Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
any of its Related Parties.

80





SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless an officer of the Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender prior to the making of such Advance or the issuance of such Letter
of Credit, and in the case of a Borrowing, such Lender shall not have made
available to the Agent such Lender’s ratable portion of such Borrowing. The
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

SECTION 8.05. Indemnification. (a) Each Lender severally agrees to indemnify the
Agent (to the extent not reimbursed by a Borrower), from and against such
Lender’s Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Agent, in its capacity as such, in any way relating to or arising
out of this Agreement or any action taken or omitted by the Agent, in its
capacity as such, under this Agreement, provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse the Agent promptly upon demand for
its Ratable Share of any out-of-pocket expenses (including counsel fees)
incurred by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by a Borrower.

 

(b) Each Lender severally agrees to indemnify the Issuing Banks (to the extent
not promptly reimbursed by the Company) from and against such Lender’s Ratable
Share of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
such Issuing Bank, in its capacity as such, in any way relating to or arising
out of this Agreement or any action taken or omitted by such Issuing Bank, in
its capacity as such, hereunder or in connection herewith; provided, however,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Issuing Bank’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
any such Issuing Bank promptly upon demand for its Ratable Share of any costs
and expenses (including, without limitation, fees and expenses of counsel)
payable by the Company under Section 9.04, to the extent that such Issuing Bank
is not promptly reimbursed for such costs and expenses by the Company.

81



(c) The Lenders severally agree to indemnify the Swing Line Agent (to the extent
not reimbursed by the Borrowers), from and against such Lender’s ratable share
(determined according to their respective Revolving Credit Commitments at such
time) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Swing Line Agent, in its capacity as such, in any way relating to or arising out
of this Agreement or any action taken or omitted by the Swing Line Agent under
this Agreement, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Swing Line Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Swing Line Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees) payable by
the Borrowers under Section 9.04, to the extent that the Swing Line Agent is not
reimbursed for such expenses by the Borrowers.

 

(d) The failure of any Lender to reimburse any Agent or any Issuing Bank
promptly upon demand for its Ratable Share of any amount required to be paid by
the Lenders to the Agents as provided herein shall not relieve any other Lender
of its obligation hereunder to reimburse any Agent or any Issuing Bank for its
Ratable Share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse any Agent or any Issuing Bank for such other
Lender’s Ratable Share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
Each of the Agents and each Issuing Bank agrees to return to the Lenders their
respective Ratable Shares of any amounts paid under this Section 8.05 that are
subsequently reimbursed by the Company or any Borrower. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 8.05 applies whether any such investigation, litigation or
proceeding is brought by any Agent, any Lender or a third party.

 

SECTION 8.06. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Agent and each such sub-agent shall be entitled to the benefits
of all provisions of this Article VIII and Section 9.04 (as though such
sub-agents were the “Agent” under this Agreement) as if set forth in full herein
with respect thereto.

 

SECTION 8.07. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Company. The Company may at any time
after such notice of resignation, by notice to the Agent, propose a successor
Agent (which shall meet the criteria described below) and request that the
Lenders be notified thereof by the Agent with a view to their appointment of
such successor Agent; the Agent agrees to forward any such notice to the Lenders
promptly upon its receipt by the Agent. Upon receipt of any such notice of
resignation, the Majority Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States having a combined capital and surplus of at least $500,000,000. If no

82



such successor shall have been so appointed by the Majority Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation (the “Resignation Effective Date”), then the retiring
Agent may (but shall not be obligated to), on behalf of the Lenders and the
Issuing Banks and in consultation with the Company, appoint a successor Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause (v)
of the definition thereof, the Majority Lenders may, to the extent permitted by
applicable law, by notice in writing to the Company and such Person remove such
Person as Agent and, in consultation with the Company, appoint a successor. If
no such successor shall have been so appointed by the Majority Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Majority Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

 

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring Agent shall be discharged from its duties
and obligations as Agent hereunder and (ii) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time as the Majority Lenders
appoint a successor Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties as Agent of the retiring (or retired) Agent, and the retiring Agent shall
be discharged from all of its duties and obligations as Agent hereunder (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Company to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Agent’s resignation hereunder, the provisions of
this Article and Section 9.04 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.

 

(d) Any resignation pursuant to this Section by a Person acting as Agent shall,
unless such Person shall notify the Company and the Lenders otherwise, also act
to relieve such Person and its Affiliates of any obligation to advance or issue
new, or extend existing, Swing Line Advances or Letters of Credit where such
advance, issuance or extension is to occur on or after the effective date of
such resignation. Upon the acceptance of a successor’s appointment as Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swing
Line Bank, (ii) the retiring Issuing Bank and Swing Line Bank shall be
discharged from all of their respective duties and obligations hereunder, (iii)
the successor Swing Line Bank shall enter into an Assignment and Assumption and
acquire from the retiring Swing Line Bank each outstanding Swing Line Advance of
such retiring Swing Line Bank for a purchase price equal to par plus accrued
interest and (iv) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Bank

83



to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

 

SECTION 8.08. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any Note or any
related agreement or any document furnished hereunder or thereunder.

 

SECTION 8.09. Other Agents. Each Lender hereby acknowledges that none of the
syndication agent or any documentation agent nor any other Lender designated as
any “Agent” on the cover or the signature pages hereof (other than the Agent and
the Swing Line Agent) has any liability hereunder other than in its capacity as
a Lender, if applicable.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Revolving Credit Notes, nor consent to any departure by any
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Majority Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by each of the Lenders affected thereby, do any of
the following: (a) increase the Commitments of such Lender, (b) reduce the
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, (c) postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder or
extend the date of termination of such Lender’s Commitment, (d) release the
Company from any of its obligations under Article VII, (e) require the duration
of an Interest Period to be more than six months if such period is not available
to all Lenders, (f) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder; or (g)
amend this Section 9.01; and provided further that (x) no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note, (y) no amendment, waiver or consent
shall, unless in writing and signed by the Issuing Banks in addition to the
Lenders required above to take such action, adversely affect the rights or
obligations of the Issuing Banks in their capacities as such under this
Agreement and (z) no amendment, waiver or consent shall, unless in writing and
signed by each Swing Line Bank, in addition to the Lenders required above to
take such action, affect the rights or obligations of the Swing Line Banks under
this Agreement.

84



SECTION 9.02. Notices, Etc. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

(i) if to the Company or any Designated Subsidiary, to the Company’s address at
101 Columbia Road, Morristown, New Jersey 07962-1219, Attention: Assistant
Treasurer (Facsimile No. (973) 695-1468); Telephone No. (973) 455-2290);

 

(ii) if to the Agent, to Citibank, N.A. at 1615 Brett Road, Building #3, New
Castle, Delaware 19720, Attention of Bank Loan Syndications; (Facsimile No.
(212) 994-0961; Telephone No. (302) 894-6160), with a copy to 388 Greenwich
Street, New York, New York 10013, Attention: Brian Reed;

 

(iii) if to Citibank, N.A. in its capacity as an Issuing Bank, to it at 1615
Brett Road, Building #3, New Castle, Delaware 19720, Attention of Bank Loan
Syndications; (Facsimile No. (212) 994-0961; Telephone No. (302) 894-6160); and
if to any other Issuing Bank, to it at the address provided in writing to the
Agent and the Company at the time of its appointment as an Issuing Bank
hereunder;

 

(iv) if to the Swing Line Agent, at its address at 25 Canada Square, Citigroup
Centre, 5th Floor CGC2, Canary Wharf, London, UK, E14 5LB, Attention: Jane
Horner/Alasdair Watson; and

 

(v) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or Issuing Bank pursuant to Article II if such Lender or
Issuing Bank, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
the Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement

85



from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

 

(d) Platform.-

 

(i) Each Borrower agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Issuing Banks and the
other Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak
or a substantially similar electronic transmission system (the “Platform”).

 

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Borrower’s or the
Agent’s transmission of communications through the Platform, except to the
extent resulting from the gross negligence or willful misconduct of an Agent
Party. “Communications” means, collectively, any notice, demand, communication,
information, document or other material that any Borrower provides to the Agent
pursuant to this Agreement or the transactions contemplated therein which is
distributed to the Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.

 

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

SECTION 9.04. Costs and Expenses. (a) The Company agrees to pay on demand all
reasonable costs and expenses of the Agent in connection with the
administration, modification and amendment of this Agreement, the Notes and the
other documents to be delivered hereunder,

86



including, without limitation, (i) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (ii) the reasonable
fees and expenses of counsel for the Agent with respect thereto. The Company
further agrees to pay on demand all costs and expenses of the Agent and the
Lenders, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes and the other
documents to be delivered hereunder, including, without limitation, reasonable
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 9.04(a).

 

(b) Each Borrower agrees to indemnify and hold harmless the Agent and each
Lender and each of their Related Parties (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of, or in connection with
the preparation for a defense of, any investigation, litigation or proceeding
arising out of, related to or in connection with the Notes, this Agreement, any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances whether or not such investigation, litigation or
proceeding is brought by the Company, its directors, shareholders or creditors
or an Indemnified Party or any other Person or any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated, except to the extent any such claim, damage, loss,
liability or expense has resulted from such Indemnified Party’s gross negligence
or willful misconduct, as finally determined in a nonappealable judgment of a
court of competent jurisdiction.

 

The Company also agrees not to assert any claim against any Indemnified Party on
any theory of liability for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or for any damages arising from the use by unintended recipients
of information or other materials distributed by it in connection with this
Agreement through electronic telecommunications or other information
transmission systems.

 

(c) (i) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance or LIBO Rate Advance is made by the applicable Borrower to or for the
account of a Lender other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Section 2.03(d),
2.06(b), 2.10(a) or (b) or 2.12, acceleration of the maturity of the Notes
pursuant to Section 6.01 or for any other reason, or by an Eligible Assignee to
a Lender other than on the last day of an Interest Period for such Advance upon
an assignment of rights and obligations under this Agreement pursuant to Section
9.06 as a result of a demand by the Company pursuant to Section 2.06(b), the
applicable Borrower shall, upon demand by such Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance.

87



(ii) If any payment of principal of any Swing Line Advance is made by the
applicable Borrower to or for the account of a Swing Line Bank other than on the
maturity date for such Advance as specified in the applicable Notice of Swing
Line Borrowing, as a result of a payment pursuant to Section 2.06(b), 2.10(a) or
(b) or 2.12, acceleration of the maturity of the Notes pursuant to Section 6.01
or for any other reason, the applicable Borrower shall, upon demand by a Swing
Line Bank (with a copy of such demand to the Agent and the Swing Line Agent),
pay to the Swing Line Agent for the account of such Swing Line Bank any amounts
required to compensate such Swing Line Bank for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment, including,
without limitation, any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Swing Line Bank to fund or maintain such Advance.

 

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in Sections
2.11, 2.14 and 9.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the Notes and the termination in
whole of any Commitment hereunder.

 

SECTION 9.05. Binding Effect. This Agreement shall become effective on the
Restatement Date and thereafter shall be binding upon and inure to the benefit
of each Borrower, the Agent, the Swing Line Agent and each Lender and their
respective successors and permitted assigns, except that no Borrower shall have
the right to assign its rights hereunder or any interest herein without the
prior written consent of each Lender (and any other attempted assignment or
transfer by any party hereto shall be null and void).

 

SECTION 9.06. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 9.06(b), (ii) by way of participation in accordance with
the provisions of Section 9.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, participants to the extent provided in Section 9.06(d)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Agent and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

 

(b) Assignments by Lenders. Any Lender may at any time, with notice to the
Company prior to making any proposal to any potential assignee, assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:

 

(i) Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it (in

88



each case with respect to any Facility) or in the case of an assignment to a
Lender or an Affiliate of a Lender, no minimum amount need be assigned; and

 

(B) in any case not described in Section 9.06(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Advances outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Advances of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Agent or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date) shall not be less than
$10,000,000, in the case of any assignment in respect of the Revolving Credit
Facility, or $1,000,000, in the case of any assignment in respect of the Letter
of Credit Facility, unless each of the Agent and the Company (unless a Default
has occurred and is continuing at the time of such assignment) otherwise
consents (each such consent not to be unreasonably withheld or delayed).

 

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis, except that any assignment under the
Revolving Credit Facility shall include a proportionate assignment under the
Swing Line Facility, if applicable.

 

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 9.06(b)(i)(B) of this Section and, in
addition:

 

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default has occurred and is continuing
at the time of such assignment, or (y) such assignment is to a Lender or an
Affiliate of a Lender if notice of such assignment is given to the Company;
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
five Business Days after having received notice thereof;

 

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of the Revolving Credit
Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility or an Affiliate of such Lender; and

 

(C) the consent of each Issuing Bank and Swing Line Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.

 

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive

89



such processing and recordation fee in the case of any assignment. The assignee,
if it is not a Lender, shall deliver to the Agent an Administrative
Questionnaire.

 

(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
the Company or any of the Company’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

 

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

 

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank, each Swing Line Bank and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Advances and participations
in Letters of Credit and Swing Line Advances in accordance with its Ratable
Share. Notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Agent pursuant to Section
9.06(c), from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.11, 2.14 and 9.04 and subject to its obligations under Section 8.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.06(d).

90



(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in the United States a copy of
each Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Advances owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). In addition, the Agent shall maintain on the Register
information regarding the designation and revocation of designation of any
Lender as a Defaulting Lender. The entries in the Register shall be conclusive
absent manifest error, and the Company, each other Borrower, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Company, any other
Borrower or any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d) Participations. Each Lender may sell participations to one or more banks or
other entities (other than the Company or any of its Affiliates) in or to all or
a portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Company and the other Borrowers hereunder) shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) such Lender shall remain the holder of
any such Note for all purposes of this Agreement, (iv) the Company, any other
Borrower, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of this Agreement or any Note, or any consent to any departure by any
Borrower therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation and (vi) within 30 days of the
effective date of such participation, such Lender shall provide notice of such
participation to the Company.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a nonfiduciary agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

91



(e) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.06, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Company or any Borrower furnished to such Lender by or on behalf
of such Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to such Borrower
received by it from such Lender.

 

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over it; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

 

SECTION 9.07. Designated Subsidiaries. (a) Designation. The Company may at any
time, and from time to time, upon not less than 15 Business Days’ notice in the
case of any Subsidiary so designated after the Effective Date, notify the Agent
that the Company intends to designate a Subsidiary as a “Designated Subsidiary”
for purposes of this Agreement. On or after the date that is 15 Business Days
after such notice, upon delivery to the Agent and each Lender of a Designation
Letter duly executed by the Company and the respective Subsidiary and
substantially in the form of Exhibit D hereto, such Subsidiary shall thereupon
become a “Designated Subsidiary” for purposes of this Agreement and, as such,
shall have all of the rights and obligations of a Borrower hereunder. The Agent
shall promptly notify each Lender of the Company’s notice of such pending
designation by the Company and the identity of the respective Subsidiary.
Following the giving of any notice pursuant to this Section 9.07(a), if the
designation of such Designated Subsidiary obligates the Agent or any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.

 

If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Designated Subsidiary.

 

As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Designated Borrower, and in
any event no later than five Business Days after the delivery of such notice,
for a Designated Subsidiary that is organized under the laws of a jurisdiction
other than of the United States or a political subdivision thereof, any Lender
that may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Designated Subsidiary, either directly or through
an Affiliate of such Lender selected pursuant to the immediately preceding
paragraph (a “Protesting Lender”) shall so notify the Company and the Agent in
writing. With respect to each Protesting Lender, the

92



Company shall, effective on or before the date that such Designated Subsidiary
shall have the right to borrow hereunder, either (A) notify the Agent and such
Protesting Lender that the Commitments of such Protesting Lender shall be
terminated; provided that such Protesting Lender shall have received payment of
an amount equal to the outstanding principal of its Advances and/or Letter of
Credit reimbursement obligations, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
relevant Designated Subsidiary (in the case of all other amounts), or (B) cancel
its request to designate such Subsidiary as a “Designated Subsidiary” hereunder.

 

(b) Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement and the Notes of
any Designated Subsidiary then, so long as at the time no Notice of Revolving
Credit Borrowing or Notice of Competitive Bid Borrowing in respect of such
Designated Subsidiary is outstanding, such Subsidiary’s status as a “Designated
Subsidiary” shall terminate upon notice to such effect from the Agent to the
Lenders (which notice the Agent shall give promptly upon its receipt of a
request therefor from the Company). Thereafter, the Lenders shall be under no
further obligation to make any Advance hereunder to such Designated Subsidiary.

 

SECTION 9.08. Confidentiality. (a) Each of the Lenders and the Agent hereby
agrees that it shall not disclose any financial reports and other information
from time to time supplied to it by the Company hereunder to the extent that
such information is not and does not become publicly available and which the
Company indicates at the time is to be treated confidentially, provided,
however, that nothing herein shall affect the disclosure of any such information
(i) by the Agent to any Lender, (ii) to the extent required by law (including
statute, rule, regulation or judicial process), (iii) to counsel for any Lender
or the Agent or to their respective independent public accountants, (iv) to bank
examiners and auditors and appropriate government examining authorities or
self-regulatory bodies having or claiming oversight any Lender or its
affiliates, (v) to the Agent or any other Lender, (vi) in connection with any
litigation to which any Lender or the Agent is a party relating hereto or in
connection with the exercise of any remedies hereunder, (vii) to actual or
prospective assignees and participants as contemplated by Section 9.06(e),
(viii) to any Affiliate of the Agent or any Lender or to such Affiliate’s
officers, directors, employees, agents and advisors, provided that, prior to any
such disclosure, such Affiliate or such Affiliate’s officers, directors,
employees, agents or advisors, as the case may be, shall agree to preserve the
confidentiality of any confidential information relating to the Company received
by it, (ix) to any actual or prospective party (or its managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative, financial insurance or other
transaction under which payments are to be made by reference to the Borrowers
and their obligations hereunder, this Agreement or payments hereunder or (x)
with the written consent of the Company; a determination by a Lender or the
Agent as to the application of the circumstances described in the foregoing
clauses (i)-(ix) being conclusive if made in good faith; and each of the Lenders
and the Agent agrees that it will follow procedures which are intended to put
any transferee of such confidential information on notice that such information
is confidential.

 

(b) Each Borrower agrees to maintain the confidentiality of any information
relating to a rate provided by a Swing Line Bank in accordance with Section
2.08(a)(ii), except that

93



(i) each Borrower may disclose the actual interest rate paid under this
Agreement, and (ii) such information may be disclosed (A) to the extent required
by law (including statute, rule, regulation or judicial process), (B) to counsel
for the Borrowers or to their respective independent public accountants, (C) to
examiners and auditors and appropriate government examining authorities or
self-regulatory bodies having or claiming oversight any Borrower or its
Affiliates, (D) in connection with any litigation to which any Borrower is a
party relating hereto or in connection with the exercise of any remedies
hereunder, (E) to any Affiliate of any Borrower or to such Affiliate’s officers,
directors, employees, agents and advisors or (F) with the written consent of the
applicable Swing Line Bank, provided that, prior to any such disclosure, such
Affiliate or such Affiliate’s officers, directors, employees, agents or
advisors, as the case may be, shall agree to preserve the confidentiality of
such information; a determination by a Borrower as to the application of the
circumstances described in the foregoing clauses (A)-(E) being conclusive if
made in good faith; and each of the Borrowers agrees that it will follow
procedures which are intended to put any transferee of such confidential
information on notice that such information is confidential.

 

SECTION 9.09. Mitigation of Yield Protection. Each Lender hereby agrees that,
commencing as promptly as practicable after it becomes aware of the occurrence
of any event giving rise to the operation of Section 2.11(a), 2.12 or 2.14 with
respect to such Lender, such Lender will give notice thereof through the Agent
to the respective Borrower. A Borrower may at any time, by notice through the
Agent to any Lender, request that such Lender change its Applicable Lending
Office as to any Advance or Type of Advance or that it specify a new Applicable
Lending Office with respect to its Commitment and any Advance held by it or that
it rebook any such Advance with a view to avoiding or mitigating the
consequences of an occurrence such as described in the preceding sentence, and
such Lender will use reasonable efforts to comply with such request unless, in
the opinion of such Lender, such change or specification or rebooking is
inadvisable or might have an adverse effect, economic or otherwise, upon it,
including its reputation. In addition, each Lender agrees that, except for
changes or specifications or rebookings required by law or effected pursuant to
the preceding sentence, if the result of any change or change of specification
of Applicable Lending Office or rebooking would, but for this sentence, be to
impose additional costs or requirements upon the respective Borrower pursuant to
Section 2.11(a), Section 2.12 or Section 2.14 (which would not be imposed absent
such change or change of specification or rebooking) by reason of legal or
regulatory requirements in effect at the time thereof and of which such Lender
is aware at such time, then such costs or requirements shall not be imposed upon
such Borrower but shall be borne by such Lender. All expenses incurred by any
Lender in changing an Applicable Lending Office or specifying another Applicable
Lending Office of such Lender or rebooking any Advance in response to a request
from a Borrower shall be paid by such Borrower. Nothing in this Section 9.09
(including, without limitation, any failure by a Lender to give any notice
contemplated in the first sentence hereof) shall limit, reduce or postpone any
obligations of the respective Borrower under Section 2.11(a), Section 2.12 or
Section 2.14, including any obligations payable in respect of any period prior
to the date of any change or specification of a new Applicable Lending Office or
any rebooking of any Advance.

 

SECTION 9.10. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the law of the State of New York.

94



SECTION 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Agent, any Lender, any
Issuing Bank, or any Related Party of the foregoing in any way relating to this
Agreement or the transactions relating hereto or thereto, in any forum other
than the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each Designated Subsidiary hereby agrees
that service of process in any such action or proceeding brought in the any such
New York State court or in such federal court may be made upon the Company at
its address specified in Section 9.02, and each Designated Subsidiary hereby
irrevocably appoints the Company its authorized agent to accept such service of
process, and agrees that the failure of the Company to give any notice of any
such service shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. Each Borrower
hereby further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to such Borrower at its address
specified pursuant to Section 9.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to serve legal process in any other manner permitted by law
or to bring any action or proceeding relating to this Agreement or the Notes in
the courts of any jurisdiction. To the extent that each Designated Subsidiary
has or hereafter may acquire any immunity from jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself or its property, each Designated Subsidiary hereby irrevocably waives
such immunity in respect of its obligations under this Agreement.

 

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

SECTION 9.13. Substitution of Currency. If a change in any Foreign Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definitions of

95



Eurocurrency Rate and LIBO Rate) will be amended to the extent determined by the
Agent (acting reasonably and in consultation with the Company) to be necessary
to reflect the change in currency and to put the Lenders and the Borrowers in
the same position, so far as possible, that they would have been in if no change
in such Foreign Currency had occurred.

 

SECTION 9.14. Final Agreement. This written agreement represents the full and
final agreement between the parties with respect to the matters addressed herein
and supersedes all prior communications, written or oral, with respect thereto.
There are no unwritten agreements between the parties.

 

SECTION 9.15. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder or under the Notes in any
currency (the “Original Currency”) into another currency (the “Other Currency”),
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase the Original Currency with the Other
Currency at 9:00 A.M. (New York City time) on the first Business Day preceding
that on which final judgment is given.

 

(b) The obligation of each Borrower in respect of any sum due in the Original
Currency from it to any Lender or the Agent hereunder or under the Revolving
Credit Note or Revolving Credit Notes held by such Lender shall, notwithstanding
any judgment in any Other Currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Agent (as the case may be)
of any sum adjudged to be so due in such Other Currency, such Lender or the
Agent (as the case may be) may in accordance with normal banking procedures
purchase Dollars with such Other Currency; if the amount of Dollars so purchased
is less than the sum originally due to such Lender or the Agent (as the case may
be) in the Original Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the Original Currency so
purchased exceeds the sum originally due to any Lender or the Agent (as the case
may be) in the Original Currency, such Lender or the Agent (as the case may be)
agrees to remit to such Borrower such excess.

 

SECTION 9.16. No Liability of the Issuing Banks. None of the Agent, the Lenders
nor any Issuing Bank, nor any of their Affiliates, or the respective directors,
officers, employees, agents and advisors of such Person or such Affiliate, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder, or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the applicable Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof or any failure to honor a
Letter of Credit where such Issuing Bank is, under applicable law, required to
honor it. The parties hereto

96



expressly agree that, as long as the Issuing Bank has not acted with gross
negligence or willful misconduct, such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its reasonable
discretion, either accept and make payment upon such documents without
responsibility for further investigation or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

SECTION 9.17. Patriot Act Notice. Each Lender hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each borrower, guarantor or
grantor (the “Loan Parties”), which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

 

SECTION 9.18. License Agreement and CDS Data.

 

(a) The Agent hereby notifies the Company and the Lenders that it has entered
into a licensing agreement (the “Licensing Agreement”) with Markit, pursuant to
which Markit will provide to the Agent for each Business Day a composite end of
day credit default swap spread for the five (5) year credit default swap spread
of the Company (the “CDS Data”) that the Agent will use to determine the Credit
Default Swap Spread. The Agent hereby further notifies the Company and the
Lenders that, pursuant to the Licensing Agreement, (i) the CDS Data will be
provided by Markit on an “as is” basis, without express or implied warranty as
to accuracy, completeness, title, merchantability or fitness for a particular
purpose, (ii) Markit has no liability to the Agent for any inaccuracies, errors
or omissions in the CDS Data, except in the event of its gross negligence, fraud
or willful misconduct, (iii) the CDS Data, as provided by Markit, constitutes
confidential information (and each Lender agrees to treat such information in
confidence to the same extent and in the same manner as such Bank is required to
hold confidential information pursuant to Section 9.08 hereof), (iv) the CDS
Data, as provided by Markit, may be used by the Agent, the Company and the
Lenders solely for the purposes of this Agreement and (v) Markit and the Agent,
except in each case in the event of its gross negligence, fraud or willful
misconduct, shall have no liability whatsoever to either the Company or any
Lender or any client of a Lender, whether in contract, in tort, under a
warranty, under statute or otherwise, in respect of any loss or damage suffered
by the Company, such Lender or client as a result of or in connection with any
opinions, recommendations, forecasts, judgments or any other conclusions, or any
course of action determined, by such Lender or any client of such Lender based
on the CDS Data. Each of the Company and the Lenders (other than Citibank, N.A.,
in its capacity as the Agent, which is a party thereto) agrees that it shall not
be a third party beneficiary of the Licensing Agreement and shall have no rights
or obligations thereunder.

 

(b) The CDS Data shall be made available to the Company pursuant to procedures
agreed upon by the Company and the Agent, including procedures that permit
uninterrupted, online access. The Company agrees that it will use reasonable
efforts (e.g., procedures substantially comparable to those applied by the
Company in respect of non-public information as to the business of the Company)
to keep confidential the CDS Data and the related

97



materials provided by Markit pursuant to the Licensing Agreement to the extent
that the same is not and does not become publicly available.

 

(c) It is understood and agreed that in the event of a breach of
confidentiality, damages may not be an adequate remedy and that the Licensing
Agreement provides that Markit shall be entitled to injunctive relief to
restrain any such breach, threatened or actual.

 

(d) The Company acknowledges that each of the Agent and the Lenders from time to
time may conduct business with and may be a shareholder of Markit and that each
of the Agent and the Lenders may have from time to time the right to appoint one
or more directors to the board of directors of Markit.

 

(e) Notwithstanding the foregoing, the Agent hereby represents and warrants to
the Company that the Agent has the express authority under the Licensing
Agreement to provide the CDS Data and the related materials provided from time
to time by Markit to the Company.

 

SECTION 9.19. No Fiduciary Duty. Each Borrower acknowledges that the Agent, each
Lender and their respective Affiliates (collectively, solely for purposes of
this paragraph, the “Lender Parties”), each is acting pursuant to a contractual
relationship on an arm’s length basis, and the parties hereto do not intend that
any Lender Party act or be responsible as a fiduciary to any Borrower, its
management, stockholders, creditors or any other person. Each Borrower and each
Lender Party hereby expressly disclaims any fiduciary relationship and agrees
they are each responsible for making their own independent judgments with
respect to any transactions entered into between them. Each Borrower also hereby
acknowledges that no Lender Party has advised nor is advising such Borrower as
to any legal, accounting, regulatory or tax matters, and that such Borrower is
consulting its own advisors concerning such matters to the extent it deems
appropriate. Each Lender Party may have economic interest that conflict with
those of the Borrowers, their stockholders and/or their Affiliates.

98



SECTION 9.20. Waiver of Jury Trial. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in any legal proceeding directly or indirectly arising out of or
relating to this Agreement or any Note or the transactions contemplated hereby
or thereby (whether based on contract, tort or any other theory). Each party
hereto (a) certifies that no representative, agent or attorney of any other
Person has represented, expressly or otherwise, that such other Person would
not, in the event of litigation, seek to enforce the foregoing waiver and (b)
acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this section.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  HONEYWELL INTERNATIONAL INC.             By:   /s/ John J. Tus     Name: John
J. Tus     Title:  Vice President and Treasurer             CITIBANK, N.A., as
Agent, an Initial Issuing Bank, an Initial Swing Line Bank and an Initial Lender
          By:  /s/ Carolyn Kee     Name: Carolyn Kee     Title:  Vice President
 

 

[Honeywell Credit Agreement]

 



ARRANGER AND SYNDICATION AGENT                     JPMORGAN CHASE BANK, N.A., as
an Initial Issuing Bank, an Initial Swing Line Bank and an Initial Lender      
                By: /s/ Aized A. Rabbani           Name:  Aized A. Rabbani      
    Title:  Executive Director    

 

DOCUMENTATION AGENTS                     BANK OF AMERICA, N.A., as an Initial
Issuing Bank and an Initial Lender                       By: /s/ George Hlentzas
          Name:  George Hlentzas           Title:  Director                    
    BARCLAYS BANK PLC, as an Initial Lender                       By: /s/ Noam
Azachi           Name:  Noam Azachi           Title:  Vice President            
            DEUTSCHE BANK AG NEW YORK BRANCH, as an Initial Lender              
        By: /s/ Ming K. Chu           Name:  Ming K. Chu           Title:  Vice
President                         By: /s/ Virginia Cosenza           Name:
 Virginia Cosenza           Title:  Vice President                        
GOLDMAN SACHS BANK USA, as an Initial Lender                       By: /s/ Mark
Walton           Name:  Mark Walton           Title:  Authorized Signatory    

 

[Honeywell Credit Agreement]

 



      THE ROYAL BANK OF SCOTLAND PLC, as an Initial Lender                      
By: /s/ Jeannine Pascal           Name:  Jeannine Pascal           Title:  Vice
President                         THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as an
Initial Lender                       By: /s/ Maria Iarriccio           Name:
 Maria Iarriccio           Title:  Vice President                         MORGAN
STANLEY BANK, N.A., as an Initial Lender                       By: /s/ Michael
King           Name:  Michael King           Title:  Authorized Signatory      
              LENDERS                     AUSTRALIA AND NEW ZEALAND BANKING
GROUP LIMITED, as an Initial Lender                       By: /s/ Robert Grillo
          Name:  Robert Grillo           Title:  Director                      
  BANCO BILBAO VIZCAYA ARGENTARIA S.A., NEW YORK BRANCH, as an Initial Lender  
                    By: /s/ Lucca Sacchi           Name:  Luca Sacchi          
Title:  Managing Director                         By: /s/ Brian Crowley        
  Name:  Brian Crowley           Title:  Managing Director    

 

[Honeywell Credit Agreement]

 





      BNP PARIBAS, as an Initial Lender                       By: /s/ Berangere
Allen           Name:  Berangere Allen           Title:  Director              
          By: /s/ Richard Pace           Name:  Richard Pace           Title:
 Managing Director                         HSBC BANK USA, NATIONAL ASSOCIATION,
as an Initial Lender                       By: /s/ Patrick D. Mueller          
Name:  Patrick D. Mueller           Title:  Director                        
INTESA SANPAOLO S.P.A., NEW YORK BRANCH, as an Initial Lender                  
    By: /s/ John J. Michalisin           Name:  John J. Michalisin          
Title:  First Vice President                         By: /s/ Francesco Di Mario
          Name:  Francesco Di Mario           Title:  F.V.P. & Head of Credit  
                      MIZUHO BANK, LTD., as an Initial Lender                  
    By: /s/ Donna DeMagistris           Name:  Donna DeMagistris          
Title:  Authorized Signatory                         ROYAL BANK OF CANADA, as an
Initial Lender                       By: /s/ Scott Umbs           Name:  Scott
Umbs           Title:  Authorized Signatory                         SOCIETE
GENERALE, as an Initial Lender                       By: /s/ Linda Tam          
Name:  Linda Tam           Title:  Director    

 

[Honeywell Credit Agreement]

 





      STANDARD CHARTERED BANK, as an Initial Lender                       By:
/s/ Johanna Minaya           Name:  Johanna Minaya           Title:  Associate
Director                         By: /s/ Robert K. Reddington           Name:
 Robert K. Reddington           Title:  Credit Documentation Manager            
   Credit Documentation Unit, WB                Legal-Americas                  
      SUMITOMO MITSUI BANKING CORPORATION, as an Initial Lender                
      By: /s/ David W. Kee           Name:  David W. Kee           Title:
 Managing Director                         THE BANK OF NEW YORK MELLON, as an
Initial Lender                       By: /s/ Jeffrey Dears           Name:
 Jeffrey Dears           Title:  Vice President                         THE
NORTHERN TRUST COMPANY, as an Initial Lender                       By: /s/
Andrew D Holtz           Name:  Andrew D Holtz           Title:  Senior Vice
President                         TORONTO DOMINION (TEXAS) LLC, as an Initial
Lender                       By: /s/ Marie Fernandes           Name:  Marie
Fernandes           Title:  Authorized Signatory                         U.S.
BANK NATIONAL ASSOCIATION, as an Initial Lender                       By: /s/
Robert C. Mayer, Jr.           Name:  Robert C. Mayer, Jr.           Title:
 Vice President    

 

[Honeywell Credit Agreement]

 



      WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Initial Lender              
        By: /s/ James Travagline           Name: James Travagline          
Title: Director                         BANK OF CHINA, NEW YORK BRANCH, as an
Initial Lender                       By: /s/ Haifeng Xu           Name: Haifeng
Xu           Title: Assistant General Manager                        
COMMONWEALTH BANK OF AUSTRALIA, as an Initial Lender                       By:
/s/ Jared M Kendler           Name:  Jared M Kendler           Title:  Associate
Director                         CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as
an Initial Lender                       By: /s/ Pamela Donnelly           Name:
 Pamela Donnelly           Title:  Managing Director                         By:
/s/ Brad Matthews           Name:  Brad Matthews           Title:  Vice
President                         DANSKE BANK A/S, as an Initial Lender        
              By: /s/ Jorgen Linnet           Name:  Jorgen Linnet          
Title:  Chief Loan Manager                         By: /s/ Klaus Vilsen        
  Name:  Klaus Vilsen           Title:  Nordic Head of Loan Management          
              DBS BANK LTD., LOS ANGELES AGENCY, as an Initial Lender          
            By: /s/ James McWalters           Name:  James McWalters          
Title:  General Manager    

 

[Honeywell Credit Agreement]

 





      INDUSTRIAL AND COMMERCIAL BANK OF CHINA, LIMITED, NEW YORK BRANCH, as an
Initial Lender                       By: /s/ Mingqiang Bi           Name:
 Mingqiang Bi           Title:  General Manager                         LLOYDS
BANK PLC, as an Initial Lender                       By: /s/ Stephen Giacolone  
        Name:  Stephen Giacolone           Title:  Assistant Vice President    
                    By: /s/ Karen Weich           Name:  Karen Weich          
Title:  Vice President                         SANTANDER BANK, N.A., as an
Initial Lender                       By: /s/ Matthew Bartlett           Name:
 Matthew Bartlett           Title:  Vice President                         THE
BANK OF NOVA SCOTIA, as an Initial Lender                       By: /s/ David
Mahmood           Name:  David Mahmood           Title:  Managing Director      
                  UNICREDIT BANK AG, NEW YORK BRANCH, as an Initial Lender      
                By: /s/ Ken Hamilton           Name:  Ken Hamilton          
Title:  Director                         By: /s/ Umberto Serrano           Name:
 Umberto Serrano           Title:  Director    

 

[Honeywell Credit Agreement]

 





      WESTPAC BANKING CORPORATION, as an Initial Lender                      
By: /s/ Richard Yarnold           Name:  Richard Yarnold           Title:
 Senior Relationship Manager, Corporate & Insitutional Banking

 

[Honeywell Credit Agreement]

 



SCHEDULE I
REVOLVING CREDIT COMMITMENTS AND LETTER OF CREDIT
COMMITMENTS

 

NAME OF INITIAL LENDER  REVOLVING
CREDIT
COMMITMENT   LETTER OF
CREDIT
COMMITMENT   SWING LINE
COMMITMENT  Australia and New Zealand Banking Group Limited  $120,000,000       
    Banco Bilbao Vizcaya Argentaria S.A., New York Branch  $120,000,000       
    Bank of America, N.A.  $180,000,000   $166,666,666       Bank of China, New
York Branch  $60,000,000            The Bank of New York Mellon  $120,000,000  
         The Bank of Nova Scotia  $60,000,000            The Bank of
Tokyo-Mitsubishi UFJ, Ltd.  $108,000,000            Barclays Bank PLC 
$180,000,000            BNP Paribas  $120,000,000            Citibank, N.A. 
$230,000,000   $166,666,667   EUR100,000,000  Commonwealth Bank of Australia 
$60,000,000            Credit Agricole Corporate & Investment Bank 
$60,000,000            Danske Bank A/S  $60,000,000            DBS Bank Ltd.,
Los Angeles Agency  $60,000,000            Deutsche Bank AG New York Branch 
$180,000,000            Goldman Sachs Bank USA  $180,000,000            HSBC
Bank USA, National Association  $120,000,000            Industrial and
Commercial Bank of China, Limited, New York Branch  $60,000,000           
Intesa Sanpaolo S.p.A., New York Branch  $120,000,000            JPMorgan Chase
Bank, N.A.  $230,000,000   $166,666,667   EUR100,000,000  Lloyds Bank plc 
$60,000,000            Mizuho Bank, Ltd.  $120,000,000            Morgan Stanley
Bank, N.A.  $72,000,000            The Northern Trust Company  $120,000,000  
         Royal Bank of Canada  $120,000,000            The Royal Bank of
Scotland plc  $180,000,000            Societe Generale  $120,000,000           
Santander Bank N. A.  $60,000,000            Standard Chartered Bank 
$120,000,000            Sumitomo Mitsui Banking Corporation  $120,000,000       
    Toronto Dominion (Texas) LLC  $120,000,000            U.S. Bank National
Association  $120,000,000            Unicredit Bank AG, New York Branch 
$60,000,000           

 



Wells Fargo Bank, National Association  $120,000,000            Westpac Banking
Corporation  $60,000,000            Total:  $4,000,000,000   $700,000,000  
EUR200,000,000 

 

[Honeywell Credit Agreement]

 



SCHEDULE 2.01(b)

 

EXISTING LETTERS OF CREDIT

 

NONE

 



EXHIBIT A-1 - FORM OF
REVOLVING CREDIT
PROMISSORY NOTE

 

Dated: _______________, 201_

 

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
_________________________ corporation (the “Borrower”), HEREBY PROMISES TO PAY
to the order of _________________________ (the “Lender”) for the account of its
Applicable Lending Office on the Termination Date (each as defined in the Credit
Agreement referred to below) the aggregate principal amount of the Revolving
Credit Advances made by the Lender to the Borrower pursuant to the Amended and
Restated Five Year Credit Agreement dated as of December 10, 2013, among
Honeywell International Inc., the Lender and certain other lenders parties
thereto, and Citibank, N.A., as Agent for the Lender and such other lenders (as
amended or modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined) outstanding on such date.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

 

Both principal and interest in respect of each Revolving Credit Advance (i) in
Dollars are payable in lawful money of the United States of America to Citibank,
N.A., as Agent, at 388 Greenwich Street, New York, New York, 10013, in same day
funds and (ii) in any Major Currency are payable in such currency at the
applicable Payment Office in same day funds. Each Revolving Credit Advance owing
to the Lender by the Borrower pursuant to the Credit Agreement, and all payments
made on account of principal thereof, shall be recorded by the Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Promissory Note.

 

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the Dollar amount first above mentioned or the Equivalent
thereof in one or more Major Currencies, the indebtedness of the Borrower
resulting from each such Revolving Credit Advance being evidenced by this
Promissory Note, (ii) contains provisions for determining the Dollar Equivalent
of Revolving Credit Advances denominated in Major Currencies and (iii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.

 



The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

This promissory note shall be governed by, and construed in accordance with the
laws of the State of New York.

 

  [NAME OF BORROWER]           By          Name:       Title:  

2



ADVANCES AND PAYMENTS OF PRINCIPAL

 

  Date   Type of
Advance   Amount of
Advance in
Relevant Currency   Interest
Rate   Amount of
Principal Paid
or Prepaid   Unpaid Principal
Balance   Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                               

3



EXHIBIT A-2 - FORM OF
COMPETITIVE BID
PROMISSORY NOTE

 

Dated: _______________, 201_

 

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
_________________________ corporation (the “Borrower”), HEREBY PROMISES TO PAY
to the order of _________________________ (the “Lender”) for the account of its
Applicable Lending Office (as defined in the Amended and Restated Five Year
Credit Agreement dated as of December 10, 2013, among Honeywell International
Inc., the Lender and certain other lenders parties thereto, and Citibank, N.A.,
as Agent for the Lender and such other lenders (as amended or modified from time
to time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined)), on _______________, the principal amount of
[U.S.$_______________] [for a Competitive Bid Advance in a Foreign Currency,
list currency and amount of such Advance].

 

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:

 

Interest Rate: [____% per annum (calculated on the basis of a year of _____ days
for the actual number of days elapsed)].

 

Interest Payment Date or Dates: ______________

 

Both principal and interest are payable in lawful money of ________________ to
Citibank, N.A., as Agent, for the account of the Lender at the office of
__________________, at __________________ in same day funds.

 

This Promissory Note is one of the Competitive Bid Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

  [NAME OF BORROWER]       By          Name:       Title:  

 



EXHIBIT B-1 - FORM OF NOTICE OF
REVOLVING CREDIT BORROWING

 

Citibank, N.A., as Agent   for the Lenders parties   to the Credit Agreement  
referred to below   Building #3, 1615 Brett Road   New Castle, Delaware  19720
[Date]

 

Attention: Bank Loan Syndication

 

Ladies and Gentlemen:

 

The undersigned, [Name of Borrower], refers to the Amended and Restated Five
Year Credit Agreement, dated as of December 10, 2013 (as amended or modified
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders parties
thereto, and Citibank, N.A., as Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Revolving Credit Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Revolving Credit Borrowing (the “Proposed Revolving Credit Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:

 

(i) The Business Day of the Proposed Revolving Credit Borrowing is
_______________.

 

(ii) The Type of Advances comprising the Proposed Revolving Credit Borrowing is
[Base Rate Advances] [Eurocurrency Rate Advances].

 

(iii) The aggregate amount of the Proposed Revolving Credit Borrowing is
[$_______________] [for a Revolving Credit Borrowing in a Major Currency, list
currency and amount of Revolving Credit Borrowing].

 

[(iv) The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Revolving Credit Borrowing is _____ month[s].]

 



The undersigned hereby certifies that the conditions precedent to this Revolving
Credit Borrowing set forth in Section 3.03 of the Credit Agreement have been
satisfied and the applicable statements contained therein are true on the date
hereof, and will be true on the date of the Proposed Revolving Credit Borrowing.

 

  Very truly yours,       [NAME OF BORROWER]       By         Name:       Title:
 

2



EXHIBIT B-2 - FORM OF NOTICE OF
COMPETITIVE BID BORROWING

 

Citibank, N.A., as Agent   for the Lenders parties   to the Credit Agreement  
referred to below   Building #3, 1615 Brett Road   New Castle, Delaware  19720
[Date]

 

Attention: Bank Loan Syndication

 

Ladies and Gentlemen:

 

The undersigned, [Name of Borrower], refers to the Amended and Restated Five
Year Credit Agreement, dated as of December 10, 2013 (as amended or modified
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among Honeywell International Inc., certain Lenders
parties thereto and Citibank, N.A., as Agent for said Lenders, and hereby gives
you notice, irrevocably, pursuant to Section 2.03 of the Credit Agreement that
the undersigned hereby requests a Competitive Bid Borrowing under the Credit
Agreement, and in that connection sets forth the terms on which such Competitive
Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is requested to be
made:

 

  (A) Date of Competitive Bid Borrowing                 (B) Aggregate Amount of
Competitive Bid Borrowing                 (C) [Maturity Date] [Interest Period]
                (D) Interest Rate Basis                 (E) Day Count Convention
                (F) Interest Payment Date(s)                 (G) [Currency]    
            (H) Borrower’s Account Location                 (I)
___________________  

 

The undersigned hereby certifies that the conditions precedent to this
Competitive Bid Borrowing set forth in Section 3.04 of the Credit Agreement have
been satisfied and the applicable statements contained therein are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing.

 



The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Section 2.03(a)(v) of the Credit
Agreement.

 

  Very truly yours,       [NAME OF BORROWER]       By       Name:     Title:  

2



EXHIBIT B-3 - FORM OF NOTICE OF
SWING LINE BORROWING

 

Citibank, N.A., as Agent   for the Lenders parties   to the Credit Agreement  
referred to below   Building #3, 1615 Brett Road   New Castle, Delaware  19720
[Date]

 

Attention: Bank Loan Syndication

 

Ladies and Gentlemen:

 

The undersigned, [Name of Borrower], refers to the Amended and Restated Five
Year Credit Agreement, dated as of December 10, 2013 (as amended or modified
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders parties
thereto, and Citibank, N.A., as Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Swing Line Borrowing under the Credit Agreement,
and in that connection sets forth below the information relating to such Swing
Line Borrowing (the “Proposed Swing Line Borrowing”) as required by Section
2.02(a) of the Credit Agreement:

 

(i) The Business Day of the Proposed Swing Line Borrowing is _______________.

 

(ii) The Type of Advances comprising the Proposed Revolving Credit Borrowing is
[Base Rate Advances] [Eurocurrency Rate Advances].

 

(iii) The aggregate amount of the Proposed Swing Line Borrowing is [$__________]
[€__________].

 

(iv) The initial Interest Period for each Eurocurrency Rate Advance made as part
of the Proposed Swing Line Borrowing is _____ day[s].

 



The undersigned hereby certifies that the conditions precedent to this Swing
Line Borrowing set forth in Section 3.03 of the Credit Agreement have been
satisfied and the applicable statements contained therein are true on the date
hereof, and will be true on the date of the Proposed Swing Line Borrowing.

 

  Very truly yours,       [NAME OF BORROWER]       By         Name:       Title:
 

2



EXHIBIT C - FORM OF
ASSIGNMENT AND ASSUMPTION

 

Assignment and Assumption

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being

 



 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

3 Select as appropriate.

 

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

-2-

referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1. Assignor[s]:                       [Assignor [is] [is not] a Defaulting
Lender]           2. Assignee[s]:                       [for each Assignee,
indicate [Affiliate] of [identify Lender]           3. Borrower(s): Honeywell
International Inc.           4. Administrative Agent: Citibank, N.A., as the
administrative agent under the Credit Agreement         5. Credit Agreement: The
$4,000,000,000 Amended and Restated Five Year Credit Agreement dated as of
December 10, 2013 among Honeywell International Inc., the Lenders parties
thereto, Citibank, N.A., as Administrative Agent, and the other agents parties
thereto         6. Assigned Interest[s]:  

 

Assignor[s]5   Assignee[s]6   Facility
Assigned7   Aggregate Amount of
Commitment/Loans for
all Lenders8   Amount of
Commitment/Loans
Assigned8   Percentage Assigned
of Commitment/
Loans9   CUSIP
Number             $   $   %                 $   $   %                 $   $   %
   

 

[7. Trade Date: ______________]10  

 

 

5 List each Assignor, as appropriate.

 

6 List each Assignee, as appropriate.

 

7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Letter of Credit Commitment,” etc.)

 

8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.

 

10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

-3-

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR[S]11     [NAME OF ASSIGNOR]             By:          Title:          
  [NAME OF ASSIGNOR]             By:         Title:             ASSIGNEE[S]12  
  [NAME OF ASSIGNEE]             By:         Title:             [NAME OF
ASSIGNEE]             By:         Title:  

 

[Consented to and]13 Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as

  Administrative Agent

 

By:        Title:  

 

 

11 Add additional signature blocks as needed.

 

12 Add additional signature blocks as needed.

 

13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

-4- 

[Consented to:]14

 

[NAME OF RELEVANT PARTY]

 

By:        Title:  

 

 

14 To be added only if the consent of the Company and/or other parties (e.g.
Swing Line Bank, Issuing Bank) is required by the terms of the Credit Agreement.

 

-1-

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of any Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by any Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

 

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.06(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(h) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Lender organized under the laws of a jurisdiction outside of
the United States, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, and (ii) it will perform

 

-2- 

in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves. Notwithstanding the
foregoing, the Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to [the][the relevant]
Assignee.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

-1-

EXHIBIT D - FORM OF DESIGNATION LETTER

 

[DATE]

 

To each of the Lenders

   parties to the

   Credit Agreement (as defined

   below) and to Citibank, N.A.,

   as Agent for such Lenders

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Five Year Credit Agreement dated
as of December 10, 2013, among Honeywell International Inc. (the “Company”), the
Lenders named therein, and Citibank, N.A., as Agent for said Lenders (the
“Credit Agreement”). For convenience of reference, terms used herein and defined
in the Credit Agreement shall have the respective meanings ascribed to such
terms in the Credit Agreement.

 

Please be advised that the Company hereby designates its undersigned Subsidiary,
____________ (“Designated Subsidiary”), as a “Designated Subsidiary” under and
for all purposes of the Credit Agreement.

 

The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Subsidiary” and a “Borrower” under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement. In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lenders as follows:

 

1. The Designated Subsidiary is a corporation duly incorporated, validly
existing and in good standing under the laws of __________________ and is duly
qualified to transact business in all jurisdictions in which such qualification
is required.

 

2. The execution, delivery and performance by the Designated Subsidiary of this
Designation Letter, the Credit Agreement, its Notes and the consummation of the
transactions contemplated thereby, are within the Designated Subsidiary’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not and will not cause or constitute a violation of any provision of law
or regulation or any provision of the charter or by-laws of the Designated
Subsidiary or result in the breach of, or constitute a default or require any
consent under, or result in the creation of any lien, charge or encumbrance upon
any of the properties, revenues, or assets of the Designated Subsidiary pursuant
to, any indenture or other agreement or instrument to which the Designated
Subsidiary is a party or by which the Designated Subsidiary or its property may
be bound or affected.

 

3. This Designation Agreement and each of the Notes of the Designated
Subsidiary, when delivered, will have been duly executed and delivered, and this

 

-2- 

Designation Letter, the Credit Agreement and each of the Notes of the Designated
Subsidiary, when delivered, will constitute a legal, valid and binding
obligation of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their respective terms except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally.

 

4. There is no action, suit, investigation, litigation or proceeding including,
without limitation, any Environmental Action, pending or to the knowledge of the
Designated Subsidiary Threatened affecting the Designated Subsidiary before any
court, governmental agency or arbitration that (i) is reasonably likely to have
a Material Adverse Effect, or (ii) purports to effect the legality, validity or
enforceability of this Designation Letter, the Credit Agreement, any Note of the
Designated Subsidiary or the consummation of the transactions contemplated
thereby.

 

5. No authorizations, consents, approvals, licenses, filings or registrations by
or with any governmental authority or administrative body are required in
connection with the execution, delivery or performance by the Designated
Subsidiary of this Designation Letter, the Credit Agreement or the Notes of the
Designated Subsidiary except for such authorizations, consents, approvals,
licenses, filings or registrations as have heretofore been made, obtained or
effected and are in full force and effect.

 

6. The Designated Subsidiary is not, and immediately after the application by
the Designated Subsidiary of the proceeds of each Advance will not be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

  Very truly yours,             HONEYWELL INTERNATIONAL INC.             By     
    Name:       Title:             [THE DESIGNATED SUBSIDIARY]             By  
      Name:       Title:  

 



EXHIBIT E - FORM OF OPINION

OF THE GENERAL COUNSEL OR AN

ASSISTANT GENERAL COUNSEL OF THE COMPANY

 

December 10, 2013

 

To each of the Lenders parties

to the Credit Agreement

(as defined below),

and to Citibank, N.A.,

as Agent for said Lenders

 

Honeywell International Inc.

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Sections 3.01(e)(iv) and 3.02(f) of
the Amended and Restated Five Year Credit Agreement dated as of December 10,
2013, among Honeywell International Inc. (the “Company”), the Lenders parties
thereto, and Citibank, N.A., as Agent for said Lenders (the “Credit Agreement”).
Terms defined in the Credit Agreement are, unless otherwise defined herein, used
herein as therein defined.

 

I have acted as counsel for the Company in connection with the preparation,
execution and delivery of the Credit Agreement. I have also acted as special
counsel for                      ,                      ,                     
and                      (each, a “Designated Subsidiary”) in connection with
the Credit Agreement.

 

In that connection I have examined:

 

(1) The Credit Agreement.

 

(2) The documents furnished by the Company and each of the Designated
Subsidiaries pursuant to Article III of the Credit Agreement, including the
Certificate of Incorporation of the Company and all amendments thereto (the
“Charter”) and the By-laws of the Company and all amendments thereto (the
“By-laws”).

 

(3) A certificate of the Secretary of State of the State of Delaware, dated as
of a recent date, attesting to the continued corporate existence and good
standing of the Company in that State.

 

(4) Copies of each of the Designation Letters executed by each of the Designated
Subsidiaries.

 



I have also examined the originals, or copies certified to my satisfaction, of
such corporate records of the Company and the Designated Subsidiaries (including
resolutions adopted by the respective Board of Directors of each of the Company
and the Designated Subsidiaries), certificates of public officials and of
officers of the Company and the Designated Subsidiaries, and agreements,
instruments and documents, as I have deemed necessary as a basis for the
opinions hereinafter expressed. As to questions of fact material to such
opinions, I have, when relevant facts were not independently established by me,
relied upon certificates of the Company and the Designated Subsidiaries or their
respective officers or of public officials.

 

In rendering the opinions set forth below, I have assumed the authenticity of
all documents submitted to me as originals, the genuineness of all signatures
and the conformity to authentic originals of all documents submitted to me as
copies. I have also assumed the legal capacity for all purposes relevant hereto
of all natural persons and, with respect to all parties to agreements or
instruments relevant hereto other than the Company, that such parties had the
requisite power and authority (corporate or otherwise) to execute, deliver and
perform such agreements or instruments, that such agreements or instruments have
been duly authorized by all requisite action (corporate or otherwise), executed
and delivered by such parties and that such agreements or instruments are the
valid, binding, and enforceable obligations of such parties.

 

I am qualified to practice law in the State of New York, and I do not purport to
be expert in, or to express any opinion herein concerning, any laws other than
the laws of the State of New York, the General Corporation Law of the State of
Delaware and the Federal laws of the United States.

 

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:

 

1. The Company (a) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, (b) is duly qualified as a
foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed, except where the failure to be so qualified would not be reasonably
likely to have a Material Adverse Effect and (c) has all requisite corporate
power and authority to own or lease and operate its properties and to carry on
its business as now conducted and as proposed to be conducted.

 

2. The execution, delivery and performance by the Company of the Credit
Agreement and the Notes of the Company, and the consummation of the transactions
contemplated thereby, are within the Company’s corporate powers, have been duly
authorized by all necessary corporate action, and do not (i) contravene the
Charter or the By-laws or (ii) violate any law (including, without limitation,
the Securities Exchange Act of 1934 and the Racketeer Influenced and Corrupt
Organizations Chapter of the Organized Crime Control Act of 1970), rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System) or any material order, writ, judgment,
decree, determination or award or (iii) conflict with or result in the breach
of, or constitute a default under, any material indenture, loan or credit
agreement, lease, mortgage, security agreement, bond, note or any similar
document. The Credit Agreement

2



and the Notes of the Company have been duly executed and delivered on behalf of
the Company.

 

3. No authorization, approval, or other action by, and no notice to or filing
with, any governmental authority, administrative agency or regulatory body, or
any third party is required for the due execution, delivery and performance by
the Company of the Credit Agreement or the Notes of the Company, or for the
consummation of the transactions contemplated thereby.

 

4. The Credit Agreement is, and each Note of the Company when delivered under
the Credit Agreement will be, the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or moratorium or other similar laws relating to the
enforcement of creditors’ rights generally or by the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), and except that I express no opinion as to
(i) the subject matter jurisdiction of the District Courts of the United States
of America to adjudicate any controversy relating to the Credit Agreement or the
Notes of the Company or (ii) the effect of the law of any jurisdiction (other
than the State of New York) wherein any Lender or Applicable Lending Office may
be located or wherein enforcement of the Credit Agreement or the Notes of the
Company may be sought which limits rates of interest which may be charged or
collected by such Lender.

 

5. The Credit Agreement and the Designation Letter of each Designated Subsidiary
are, and each Note of each Designated Subsidiary when delivered under the Credit
Agreement will be, the legal, valid and binding obligation of each such
Designated Subsidiary enforceable in accordance with their respective terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors’ rights generally or by the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law), and except that I express no opinion as to (i) the subject
matter jurisdiction of the District Courts of the United States of America to
adjudicate any controversy relating to the Credit Agreement, the Designation
Letter of each Designated Subsidiary or the Notes of each Designated Subsidiary
or (ii) the effect of the law of any jurisdiction (other than the State of New
York) wherein any Lender or Applicable Lending Office may be located or wherein
enforcement of the Credit Agreement, the Designation Letter of each Designated
Subsidiary or the Notes of each Designated Subsidiary may be sought which limits
rates of interest which may be charged or collected by such Lender.

 

6. There is no action, suit, investigation, litigation or proceeding against the
Company or any of its Subsidiaries before any court, governmental agency or
arbitrator now pending or, to the best of my knowledge, Threatened that is
reasonably likely to have a Material Adverse Effect (other than as disclosed in
public filings prior to the date hereof) or that purports to affect the
legality, validity or enforceability of the Credit Agreement or any Note of the
Company or the consummation of the transactions contemplated thereby,

3



and there has been no material adverse change in the status, or financial effect
on the Company or any of its Subsidiaries, of the matters disclosed in public
filings prior to the date hereof.

 

7. Neither the Company nor any of the Designated Subsidiaries is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

In connection with the opinions expressed by me above in paragraph 4, I wish to
point out that (i) provisions of the Credit Agreement that permit the Agent or
any Lender to take action or make determinations may be subject to a requirement
that such action be taken or such determinations be made on a reasonable basis
and in good faith, (ii) that a party to whom an advance is owed may, under
certain circumstances, be called upon to prove the outstanding amount of the
Advances evidenced thereby, (iii) the rights of the Agent and the Lenders
provided for in Section 9.04(b) of the Credit Agreement may be limited in
certain circumstances and (iv) I express no opinion with respect to the
enforceability of any indemnity against loss in converting into a specified
currency the proceeds or amount of a court judgment in another currency.

 

I do not express any opinion on any matter not expressly addressed above. The
opinions set forth herein are delivered based solely upon the examinations,
assumptions and other matters described herein as of the date hereof, and I
undertake no obligation to modify or supplement this opinion letter or otherwise
to communicate with you with respect to changes in law or matters which occur or
come to my attention after the date hereof.

 

This opinion letter is given for the sole and exclusive benefit of the
addressees hereof and may not be relied upon by or delivered or disclosed to any
other person, except that any person that becomes a Lender in accordance with
the provisions of the Credit Agreement after the date hereof may rely on these
opinions as if this opinion letter were addressed and delivered to such Lender
on the date hereof. In addition, this opinion letter relates only to the
matters, the opinions and the transaction specifically referred to or provided
herein, and no other opinions should be implied therefrom.

 

  Very truly yours,              

4



EXHIBIT F - FORM OF OPINION OF COUNSEL

TO A DESIGNATED SUBSIDIARY

 

____________, 20__

 

To each of the Lenders parties

to the Credit Agreement

(as defined below),

and to Citibank, N.A., as Agent

for said Lenders

 

Ladies and Gentlemen:

 

In my capacity as counsel to __________ (“Designated Subsidiary”), I have
reviewed that certain Amended and Restated Five Year Credit Agreement dated as
of December 10, 2013, among Honeywell International Inc., the Lenders named
therein, and Citibank, N.A., as Agent for such Lenders (the “Credit Agreement”).
In connection therewith, I have also examined the following documents:

 

(i) The Designation Letter (as defined in the Credit Agreement) executed by the
Designated Subsidiary.

 

[such other documents as counsel may wish to refer to]

 

I have also reviewed such matters of law and examined the original, certified,
conformed or photographic copies of such other documents, records, agreements
and certificates as I have considered relevant hereto. As to questions of fact
material to such opinions, I have, when relevant facts were not independently
established by me, relied upon certificates of the Company or its officers or of
public officials.

 

Except as expressly specified herein all terms used herein and defined in the
Credit Agreement shall have the respective meanings ascribed to them in the
Credit Agreement.

 

I am qualified to practice law in __________, and I do not purport to be expert
in, or to express any opinion herein concerning, any laws other than the laws of
__________.

 

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the opinion that:

 

1. The Designated Subsidiary (a) is a corporation duly incorporated, validly
existing and in good standing under the laws of __________, (b) is duly
qualified in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed,
except where the failure to be so qualified would not be reasonably likely to
have a Material Adverse Effect and (c) has all requisite corporate

 



power and authority to own or lease and operate its properties and to carry on
its business as now conducted and as proposed to be conducted.

 

2. The execution, delivery and performance by the Designated Subsidiary of its
Designation Letter, the Credit Agreement and its Notes, and the consummation of
the transactions contemplated thereby, are within the Designated Subsidiary’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not and will not cause or constitute a violation of any provision of law
or regulation or any material order, writ, judgment, decree, determination or
award or any provision of the charter or by-laws or other constituent documents
of the Designated Subsidiary or result in the breach of, or constitute a default
or require any consent under, or result in the creation of any lien, charge or
encumbrance upon any of the properties, revenues, or assets of the Designated
Subsidiary pursuant to, any material indenture or other agreement or instrument
to which the Designated Subsidiary is a party or by which the Designated
Subsidiary or its property may be bound or affected. The Designation Letter and
each Note of the Designated Subsidiary has been duly executed and delivered on
behalf of the Designated Subsidiary.

 

3. The Credit Agreement and the Designation Letter of the Designated Subsidiary
are, and each Note of the Designated Subsidiary when delivered under the Credit
Agreement will be, the legal, valid and binding obligation of the Designated
Subsidiary enforceable in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or moratorium or other similar laws relating to the enforcement of creditors’
rights generally or by the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), and except that I express no opinion as to (i) the subject
matter jurisdiction of the District Courts of the United States of America to
adjudicate any controversy relating to the Credit Agreement, the Designation
Letter of the Designated Subsidiary or the Notes of the Designated Subsidiary or
(ii) the effect of the law of any jurisdiction (other than the State of New
York) wherein any Lender or Applicable Lending Office may be located or wherein
enforcement of the Credit Agreement, the Designation Letter of the Designated
Subsidiary or the Notes of the Designated Subsidiary may be sought which limits
rates of interest which may be charged or collected by such Lender.

 

4. There is no action, suit, investigation, litigation or proceeding at law or
in equity before any court, governmental agency or arbitration now pending or,
to the best of my knowledge and belief, Threatened against the Designated
Subsidiary that is reasonably likely to have a Material Adverse Effect or that
purports to affect the legality, validity or enforceability of the Designation
Letter of the Designated Subsidiary, the Credit Agreement or any Note of the
Designated Subsidiary or the consummation of the transactions contemplated
thereby.

 

5. No authorizations, consents, approvals, licenses, filings or registrations by
or with any governmental authority or administrative body are required for the
due execution, delivery and performance by the Designated Subsidiary of its
Designation Letter, the Credit Agreement or the Notes of the Designated
Subsidiary except for such

2



authorizations, consents, approvals, licenses, filings or registrations as have
heretofore been made, obtained or affected and are in full force and effect.

 

6. The Designated Subsidiary is not an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

 

In connection with the opinions expressed by me above in paragraph 3, I wish to
point out that (i) provisions of the Credit Agreement which permit the Agent or
any Lender to take action or make determinations may be subject to a requirement
that such action be taken or such determinations be made on a reasonable basis
and in good faith, (ii) a party to whom an advance is owed may, under certain
circumstances, be called upon to prove the outstanding amount of the Advances
evidenced thereby, (iii) the rights of the Agent and the Lenders provided for in
Section 9.04(b) of the Credit Agreement may be limited in certain circumstances
and (iv) I express no opinion with respect to the enforceability of any
indemnity against loss in converting into a specified currency the proceeds or
amount of a court judgment in another currency.

 

I do not express any opinion on any matter not expressly addressed above. The
opinions set forth herein are delivered based solely upon the examinations,
assumptions and other matters described herein as of the date hereof, and I
undertake no obligation to modify or supplement this opinion letter or otherwise
to communicate with you with respect to changes in law or matters which occur or
come to my attention after the date hereof.

 

This opinion letter is given for the sole and exclusive benefit of the
addressees hereof and may not be relied upon by or delivered or disclosed to any
other person, except that any person that becomes a Lender in accordance with
the provisions of the Credit Agreement after the date hereof may rely on these
opinions as if this opinion letter were addressed and delivered to such Lender
on the date hereof. In addition, this opinion letter relates only to the
matters, the opinions and the transaction specifically referred to or provided
herein, and no other opinions should be implied therefrom.

 

Very truly yours,

3



EXHIBIT G - FORM OF OPINION

OF SHEARMAN & STERLING LLP,

COUNSEL TO THE AGENT

 

[S&S LETTERHEAD]

 

__________ __, 2013

 

To the Initial Lenders party to the Credit

Agreement referred to below and to

Citibank, N.A., as Agent

 

Honeywell International Inc.

 

Ladies and Gentlemen:

 

We have acted as counsel to Citibank, N.A., as Agent (the “Agent”), in
connection with the Amended and Restated Five Year Credit Agreement, dated as of
December 10, 2013 (the “Credit Agreement”), among Honeywell International Inc.,
a Delaware corporation (the “Borrower”), and each of you. Unless otherwise
defined herein, terms defined in the Credit Agreement are used herein as therein
defined.

 

In that connection, we have reviewed originals or copies of the following
documents:

 

(a)The Credit Agreement.

 

(b)The Notes executed by the Borrower and delivered on the date hereof.

 

The documents described in the foregoing clauses (a) and (b) are collectively
referred to herein as the “Opinion Documents.”

 

We have also reviewed originals or copies of such other agreements and documents
as we have deemed necessary as a basis for the opinion expressed below.

 

In our review of the Opinion Documents and other documents, we have assumed:

 

(A)The genuineness of all signatures.

 

(B)The authenticity of the originals of the documents submitted to us.

 

(C)The conformity to authentic originals of any documents submitted to us as
copies.

 



(D)As to matters of fact, the truthfulness of the representations made in the
Credit Agreement.

 

(E)That each of the Opinion Documents is the legal, valid and binding obligation
of each party thereto, other than the Borrower, enforceable against each such
party in accordance with its terms.

 

(F)That:

 

(1) The Borrower is an entity duly organized and validly existing under the laws
of the jurisdiction of its organization.

 

(2) The Borrower has full power to execute, deliver and perform, and has duly
executed and delivered, the Opinion Documents.

 

(3) The execution, delivery and performance by the Borrower of the Opinion
Documents have been duly authorized by all necessary action (corporate or
otherwise) and do not:

 

(a) contravene its certificate or articles of incorporation, by-laws or other
organizational documents;

 

(b) except with respect to Generally Applicable Law, violate any law, rule or
regulation applicable to it; or

 

(c) result in any conflict with or breach of any agreement or document binding
on it.

 

(4) Except with respect to Generally Applicable Law, no authorization, approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or (to the extent the same is required under any agreement or
document binding on it of which an addressee hereof has knowledge, has received
notice or has reason to know) any other third party is required for the due
execution, delivery or performance by the Borrower of any Opinion Document or,
if any such authorization, approval, action, notice or filing is required, it
has been duly obtained, taken, given or made and is in full force and effect.

 

We have not independently established the validity of the foregoing assumptions.

 

“Generally Applicable Law” means the federal law of the United States of
America, and the law of the State of New York (including the rules or
regulations promulgated thereunder or pursuant thereto), that a New York lawyer
exercising customary professional diligence would reasonably be expected to
recognize as being applicable to the Borrower, the Opinion Documents or the
transactions governed by the Opinion Documents. Without limiting the generality
of the foregoing definition of Generally Applicable Law, the term “Generally
Applicable Law” does not include any law, rule or regulation that is applicable
to the Borrower,

2



the Opinion Documents or such transactions solely because such law, rule or
regulation is part of a regulatory regime applicable to any party to any of the
Opinion Documents or any of its affiliates due to the specific assets or
business of such party or such affiliate.

 

Based upon the foregoing and upon such other investigation as we have deemed
necessary and subject to the qualifications set forth below, we are of the
opinion that each Opinion Document is the legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms.

 

Our opinion expressed above is subject to the following qualifications:

 

(a) Our opinion is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally (including without limitation all laws relating to fraudulent
transfers).

 

(b) Our opinion is subject to the effect of general principles of equity,
including without limitation concepts of materiality, reasonableness, good faith
and fair dealing (regardless of whether considered in a proceeding in equity or
at law).

 

(c) We express no opinion with respect to the enforceability of indemnification
provisions, or of release or exculpation provisions, contained in the Opinion
Documents to the extent that enforcement thereof is contrary to public policy
regarding the indemnification against or release or exculpation of criminal
violations, intentional harm or violations of securities laws.

 

(d) We express no opinion with respect to the enforceability of any indemnity
against loss in converting into a specified currency the proceeds or amount of a
court judgment in another currency.

 

(e) We express no opinion with respect to Section 9.12 of the Credit Agreement
to the extent that such Section (i) implies that a federal court of the United
States has subject matter jurisdiction or (ii) purports to grant any court
exclusive jurisdiction.

 

(f) Our opinion is limited to Generally Applicable Law.

 

A copy of this opinion letter may be delivered by any of you to any person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such person may rely on the opinion expressed above as if this opinion letter
were addressed and delivered to such person on the date hereof.

 

This opinion letter is rendered to you in connection with the transactions
contemplated by the Opinion Documents. This opinion letter may not be relied
upon by you or any person entitled to rely on this opinion pursuant to the
preceding paragraph for any other purpose without our prior written consent.

 

This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you of any development or circumstance of any kind,
including any change

3



of law or fact, that may occur after the date of this opinion letter that might
affect the opinion expressed herein.

 

Very truly yours,

4